 Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 1 of 91 PageID #:19758




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                    )
 UNITED STATES SECURITIES                           )
 AND EXCHANGE COMMISSION,                           )
                                                    )
                         Plaintiff,                 )       Civil Action No. 18-cv-5587
                                                    )
         v.                                         )       Hon. John Z. Lee
                                                    )
 EQUITYBUILD, INC., EQUITYBUILD                     )       Magistrate Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN,                     )
 and SHAUN D. COHEN,                                )
                                                    )
                         Defendants.                )
                                                    )

                                      JOINT STATUS REPORT

       For the Court’s convenience, the Receiver, the SEC, the Institutional Lenders, and

Certain Investor-Lenders submit the following joint status report in advance of the scheduled

December 17, 2020 hearing.

              A. Process for the Resolution of Disputed Claims

       Counsel for the Receiver, the SEC, and the Institutional Lenders have conferred and

exchanged drafts concerning the details of the process for the resolution of disputed claims to

address the court’s rulings to date and their respective concerns. Counsel for certain investor-

lenders has been included in these communications but states that he is not yet in a position to

provide substantive input on the issues.

       Said counsel met and conferred in regards to the proposal for the EquityBuild Documents

as directed in Dkt. 836, as well as in regards to the issues relating to the distribution of the proofs

of claim and supporting documents (the “Claims Documentation”) to claimants asserting claims
 Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 2 of 91 PageID #:19759




against the same properties, as reflected in the attached Exhibit 1. Pursuant to procedures

reflected therein, Counsel request entry of:

       (1) the Agreed Confidentiality Order previously submitted to the court (Dkt.799, Ex. E);

       (2) an order directing the Receiver to distribute the Claims Documentation and setting

forth an opt-out procedure regarding the Agreed Confidentiality Order;

       (3) an order approving the retention of document vendors Axos and Avalon to begin the

process of transferring claims documentation for distribution to claimants; and

       (4) an order approving the retention of CloudNine and TeamWerks to host the

EquityBuild documents and begin the process of gathering, culling, and uploading documents to

a database for access by claimants.

       The parties further request an additional 35 days (until January 22, 2021) to file an

additional joint status report on the balance of the claims process, in which the parties will

endeavor to (a) propose an agreed framework and procedures for certain details of the summary

proceedings for resolution of claims, and (b) identify any remaining areas of dispute to the Court.

Such an extension will not delay the claims resolution process, as this work will be done during

the approximately three month period estimated to make the proofs of claim documentation

available to Claimants and to gather, cull, upload and create the EquityBuild document database

that will be available to the Claimants.

           B. Standard Discovery Requests

       The parties jointly submit the attached Standard Discovery to Investors (Exhibit 2),

which reflects the Court’s oral rulings of October 27, 2020, adds an additional Written Question

(No. 3) proposed by the Receiver, and re-drafts of Document Request (No. 12) and Written

Question (No. 17) that the Court authorized the Institutional Lenders to propose. Counsel for the

Institutional Lenders has indicated that the Institutional Lenders do not object to the inclusion of
                                                  2
 Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 3 of 91 PageID #:19760




this additional interrogatory. However, there are a few issues that remain in regards to certain of

the discovery requests. With regards to Written Question No. 12, counsel for some investor-

lenders seeks to include the word “knowingly” in that request, which institutional lenders

disagree with. As to Request 12 and Written Question 17, the Receiver is concerned that the

revised proposal remains confusing to any reader.

       The parties are awaiting a ruling on the Institutional Lenders’ pending Motion for

Protective Order (#866) before they can finalize the Standard Discovery to the Institutional

Lenders.

            C. Pending Motions

       For the court’s convenience, the Receiver, the Institutional Lenders, and the SEC provide

the following update to identify current pending motions:

       1. The remainder of Receiver’s Motion for Approval of Process for Resolution of
          Disputed Claims (Dkt 638; see (Dkt. 863)).

       2.    (Corrected) Motion for Priority Determination and Turnover of Sale Proceeds (Dkt.
            785) filed 9/10/20, Receiver’s Opposition (Dkt. 806) filed 10/02/20, and Reply (Dkt.
            817) filed 10/14/20.

       3. Receiver’s Tenth Sales Motion (Dkt. 809) filed 10/05/20, Objections (Dkt. 820) filed
          10/21/20, granted in part on 10/30/20 (Dkts. 840, 842), SEC’s Reply (Dkt. 845) filed
          11/2/20, Receiver’s Reply (Dkt. 858) filed 11/6/20.

       4. Motion for Reconsideration (Dkt. 814) filed 10/12/20, joined by Liberty EBCP, LLC
          and BC57, LLC (Dkt. 818) on 10/16/20, SEC’s Opposition (Dkt. 822) filed 10/26/20,
          Receiver’s Opposition (Dkt. 823) filed 10/26/20, and Reply (Dkt. 849) filed 11/3/20.

       5. Motion for Protective Order (Dkt. 866) filed 11/10/20, Receiver’s Opposition (Dkt.
          884) filed 11/24/20.

       6. Ventus Motion for Disbursement of Earnest Money (Dkt. 861) filed 11/09/20,
          Receiver's Opposition (Dkt. 882) filed 11/23/20.

       7. Receiver’s Ninth Fee Application (Dkt. 885) filed 11/30/20, objections filed
          12/15/20.


                                                 3
 Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 4 of 91 PageID #:19761




       8. Receiver’s Consolidated Eleventh Sales Motion and Motion to Approve Use of
          Proceeds from Sales of Receivership Property (Dkt. 902) filed on 12/14/20,
          objections due 12/29/20.

Dated: December 16, 2020                             Respectfully submitted,

 /s/ Michael Rachlis                     .            /s/ Benjamin J. Hanauer                   .
 Michael Rachlis                                      Benjamin J. Hanauer (hanauerb@sec.gov)
 Jodi Rosen Wine                                      Timothy J. Stockwell (stockwellt@sec.gov)
 Rachlis Duff & Peel, LLC                             175 West Jackson Blvd., Suite 1450
 542 South Dearborn Street, Suite 900                 Chicago, IL 60604
 Chicago, IL 60605                                    Phone (312) 353-7390; Fax (312) 353-7398
 Phone (312) 733-3950; Fax (312) 733-3952
 mrachlis@rdaplaw.net                                 Attorneys for Plaintiff
 jwine@rdaplaw.net                                    U.S. Securities and Exchange Commission

 Attorneys for Kevin B. Duff, Receiver

 /s/ Ronald Damashek                     ..          /s/ Michael Gilman                           .
 Ronald Damashek                                     Michael Gilman (6182779)
 rdamashek@stahlcowen.com                            mgilman@dykema.com
 Stahl Cowen Crowley Addis LLC                       Dykema Gossett PLLC
 55 West Monroe Street, Suite 1200                   10 S. Wacker Drive, Suite 2300
 Chicago, IL 60603                                   Chicago, IL 60606
 Phone (312) 377-7858; Fax (312) 423-8160            (312) 627-5675

 Counsel for Citibank N.A., as Trustee for the       Counsel for Federal Home Loan Mortgage
 Registered Holders of Wells Fargo                   Corporation Wilmington Trust, National
 Commercial Mortgage Securities, Inc.,               Association, as Trustee for the Registered Holders
 Multifamily Mortgage Pass-Through                   of Wells Fargo Commercial Mortgage Trust 2014-
 Certificates, Series 2018-SB14; Midland Loan        LC16, Commercial Mortgage Pass-Through
 Services, a Division of PNC Bank, National          Certificates, Series 2014-LC16; Wilmington Trust,
 Association; Thorofare Asset Based Lending          National Association, as Trustee for the Registered
 REIT Fund IV, LLC; and Liberty EBCP, LLC            Holders of UBS Commercial Mortgage Trust
                                                     2017-C1,Commercial Mortgage Pass-Through
                                                     Certificates, Series 2017-C1; Citibank N.A., as
                                                     Trustee for the Registered Holders of Wells Fargo
                                                     Commercial Mortgage Securities, Inc.,
                                                     Multifamily Mortgage Pass-Through Certificates,
                                                     Series 2018-SB48; Federal National Mortgage
                                                     Association; U.S. Bank National Association, as
                                                     Trustee for the registered Holders of J.P. Morgan
                                                     Chase Commercial Mortgage Securities Corp.,
                                                     Multifamily Mortgage Pass-Through Certificates,
                                                     Series 2017-SB41;U.S. Bank National Association,
                                                     as Trustee for the registered Holders of J.P.

                                                 4
Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 5 of 91 PageID #:19762




/s/ Max A. Stein                         .         Morgan Chase Commercial Mortgage Securities
Max A. Stein (ARDC # 6275993)                      Corp., Multifamily Mortgage Pass-Through
Lauren E. Dreifus (ARDC # 6317983)                 Certificates, Series 2018-SB50;U.S. Bank National
Boodell & Domanskis, LLC                           Association, as Trustee for the registered Holders
One North Franklin, Suite 1200                     of J.P. Morgan Chase Commercial Mortgage
Chicago, IL 60606                                  Securities Corp., Multifamily Mortgage Pass-
mstein@boodlaw.com                                 Through Certificates, Series 2017-SB30 Sabal TL1
ldreifus@boodlaw.com                               LLC; Midland Loan Services, a Division of PNC
                                                   Bank, N.A. as servicer for Wilmington Trust, N.A.,
Counsel for Bill Akins, Paul Applefield,           as Trustee for the Benefit of Corevest American
Manuel Cadaval, Dana Cadaval, Jacob                Finance 2017-1 Trust Mortgage Pass-Through
Cadaval, Joshua Lapin, Cadaval Investment          Certificates; Midland Loan Services, a Division of
Trust, Karl Deklotz, Deklotz Investment            PNC Bank, N.A. as servicer for Wilmington Trust,
Properties, Pat Desantis, Julie Farr-              N.A., as Trustee for the Registered Holders of
Barksdale, Joel Feingold, Francisco                Corevest American Finance 2017-2 Trust,
Fernandez, Patricia E Gomes, RAVIN3, LLC,          Mortgage Pass-Through Certificates, Series
Longwood 11117, LLC, Roj Gupta, Amit               2017¬2; BC57, LLC; UBS AG
Hammer, Conrad Hanns, Robert Jennings,
Cynthia Jennings, Asbury R. Lockett, Richard
Lohrman, Mary Lohrman, Don Minchow,
Russ Moreland, Lori Moreland, Alan
Schankman, Vicki Schankman, Knickerbocker
Investments, Coleman Scheuller, Harvey
Singer, Aryeh (Judah) Smith, Brook
Swientisky, Sarah Swientisky, J&S Investment
LLC, Kathy Bischoff Talman, Kristien Van
Hecke, Dwight Plymale, DK Phenix
Investments LLC, Norman (Bud) Wheeler,
Melinda Mayne, Liberty Quest Investment
Group LLC




                                               5
 Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 6 of 91 PageID #:19763




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 16, 2020, I caused the foregoing Joint Status Report to

be electronically filed with the Clerk of the Court for the United States District Court for the

Northern District of Illinois, Eastern Division, by using the CM/ECF system which will serve via

e-mail notice of such filing to all counsel registered as CM/ECF users.

       I further certify that I caused true and correct copies of the foregoing to be served upon

Defendant Jerome Cohen (jerryc@reagan.com) by electronic mail.



                                                    /s/ Michael Rachlis

                                                    Michael Rachlis
                                                    Rachlis Duff & Peel, LLC
                                                    542 South Dearborn Street, Suite 900
                                                    Chicago, IL 60605
                                                    Phone (312) 733-3950
                                                    Fax (312) 733-3952
                                                    mrachlis@rdaplaw.net
 Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 7 of 91 PageID #:19764




SEC v. EquityBuild

  1. Order Initiating Process.

        a. We anticipate that Judge Lee will enter the Agreed Confidentiality
           Order that was approved at the September 23, 2020 hearing.

        b. We request that the Court also enter an Order instructing the Receiver
           to make the proofs of claim and supporting documentation submitted
           by each claimant against an estate property available to each other
           claimant who has made a claim against the same property. The
           requested Order would attach the Agreed Confidentiality Order and
           would direct:

               i.    that any claimant who does not agree to the terms of the
                     Confidentiality Order must notify the Court and the Receiver
                     within 14 days, and

              ii.    that any claimant not providing such notice will be bound by
                     the terms of the Confidentiality Order and subject to penalties
                     for noncompliance.

        c. Claimants who opt-out of compliance with the Confidentiality Order
           will not be provided access to the claims documentation.

  2. Access to Claims Repository.

        a. The Receiver has prepared a listing of the claimants who have
           submitted claims against the estate, and attach hereto a version that
           is sorted by property as Exhibit A.

        b. The Receiver will establish a claims documentation repository where
           the claims and supporting documentation that claimants have
           submitted to the Receiver will be held and transferred via FTP link to
           each claimant who claims an interest in the same property and has not
           opted out of compliance with the Confidentiality Order.

               i.    The Receiver seeks a court order approving the retention of
                     Avalon to establish the claims repository and manage the
                     distribution of claims documentation on a property-by-property
                     basis. The anticipated cost for Avalon to provide these services
                     barring any unforeseen issues is $1000/mo. for an anticipated


                                                                                   Exhibit
                                                                                             exhibitsticker.com




                                                                                        1
 Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 8 of 91 PageID #:19765




                     3-month period, plus $5,250 project management time, for a
                     total of approximately $8,250.

               ii.   The cost for Axos to process and provide the documentation to
                     Avalon is estimated by Axos to be in the range of $1,300 to
                     $2,100.

        c. The Receiver will prepare an email notice to all claimants explaining
           the process for obtaining claims documentation, alerting them to be on
           the lookout for an email from Avalon, and providing easy-to-
           understand highlights of the Confidentiality Order and an explanation
           of how to redact personally identifiable information:

                i.   All claimants accessing the FTP site are bound by the
                     Confidentiality Order entered by the Court;

               ii.   Claimants may not share the documents with anyone not
                     permitted by the Confidentiality Order or use any information
                     contained in the documents for any purpose other than this
                     case;

              iii.   Claimants must remove any personally identifiable
                     information from the documents before filing them in the
                     public record.

        d. Links to the claims documentation will be sent on a property-by-
           property basis, beginning with the five properties in the first group
           proposed in the Receiver’s claims process motion (properties numbered
           74-78 on Exhibit A) and following sequentially in the order of the
           remaining property ID numbers (i.e., beginning with property 1 and
           proceeding in numerical order).

        e. Once the vendors are approved, and the information is transferred
           from Axos to Avalon, the Receiver anticipates that it will take
           approximately 2.5 months to provide links to all the claims for all the
           properties.

  3. Access to EquityBuild Documents

        a. Vendors – CloudNine and TeamWerks

        b. Cost sharing. The Institutional Lenders will bear the cost of the
           services provided by CloudNine and TeamWerks to create, host, and


[023973.0287/2214897/2]                  2
 Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 9 of 91 PageID #:19766




            make available to claimants the EquityBuild Documents for a six-
            month period, except that (i) the Receiver will contribute 20% of the
            cost up to a cap of $18,400 for the six-month period that the database
            will be operational, and (ii) claimants other than the Institutional
            Lenders who seek access to the EquityBuild Documents will pay access
            fees to the Vendors according to the following options:

               i.   Option to obtain dedicated database ($300 set up plus
                    $400/mo.)

              ii.   Option to share database with only access, search and
                    download capabilities ($100 flat fee for 6 months)

        c. The Receiver will furnish to all claimants, other than the Institutional
           Lenders, (1) notice that they can access the EquityBuild Documents
           through the vendors provided that the claimant sign the
           Acknowledgement and Agreement to be Bound by the Confidentiality
           Agreement, (2) information concerning the two options identified
           above, and (3) the Vendor’s contact information. TeamWerks has
           agreed to send a PDF of the Confidentiality Agreement to any claimant
           requesting access to the EquityBuild documents and wait until the
           executed Acknowledgement is returned before forwarding the
           invitation link to the claimant. The cost of this process will be covered
           by the $100 one-time administrative fee per claimant or the dedicated
           database fees above.

  4. Resolution of Claims

        a. The commencement of the process for the resolution of claims will
           begin after the procedures for the claims process are finalized and the
           EquityBuild Documents and proofs of claims are made available to all
           Claimants in the manner set forth above.




[023973.0287/2214897/2]                 3
                                          Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 10 of 91 PageID #:19767


Property      Property Address       Alternative Address          Type                                      Claimant Name                                 Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                      Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                             Claim Category as             Form               Property
                                                                                                                                                            Identified on Claim
                                                                                                                                                                   Form)
   1       1700‐08 Juneway Terrace                         Estate Property   Agee Family Trust c/o Scott R. Agee                                           $           130,000.00    Investor‐Lender      $         40,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Alcalli Sabat                                                                 $           109,396.68    Investor‐Lender
   1       1700‐08 Juneway Terrace                         Estate Property   Aluvelu Homes LLC                                                             $           169,271.00    Investor‐Lender      $        20,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   American Estate and Trust FBO Layne Jones IRA                                $             20,699.99    Investor‐Lender      $        20,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Asians Investing In Real Estate LLC                                           $         1,278,402.00    Investor‐Lender      $        15,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Capital Investors, LLC                                                        $           930,376.31    Investor‐Lender      $       250,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Chuck Denton | Denton Real Estate Company Inc. 401k                           $           200,000.00    Investor‐Lender      $        25,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   CLC Electric, Inc. (Costel Dumitrescu)                                        $           108,000.00      Independent        $        36,000.00
                                                                                                                                                                                        Contractor
   1       1700‐08 Juneway Terrace                         Estate Property   CLD Construction, Inc. (Doru Unchias)                                        $           434,935.00       Independent        $         70,000.00
                                                                                                                                                                                        Contractor
   1       1700‐08 Juneway Terrace                         Estate Property   Clearwood Funding, LLC                                                       $           150,000.00     Investor‐Lender      $        50,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   CLOVE, LLC                                                                   $            21,750.74     Investor‐Lender      $         5,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Coppy Properties, LLC                                                        $            50,000.00     Investor‐Lender      $        50,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Cross 5774 Holdings LLC ‐ Cross Global Funding Group                         $            75,000.00     Investor‐Lender      $        50,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Dana Speed                                                                   $           249,710.00     Investor‐Lender      $        40,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Danielle DeVarne                                                             $           150,000.00     Investor‐Lender      $        50,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   David R. Trengove                                                            $           705,123.88     Investor‐Lender      $        35,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Dee Ann Nason                                                                $           303,965.00     Investor‐Lender      $        50,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Dennis & Mary Ann Hennefer                                                   $           679,378.00     Investor‐Lender      $        50,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Elaine Sison Ernst                                                           $            95,000.00     Investor‐Lender      $        30,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Elizabeth A. Monnot‐Chase                                                    $           107,450.00     Investor‐Lender      $       105,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Evans & Associates LLC (Will Evans)                                          $            50,000.00     Investor‐Lender      $        50,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Gary R Burnham FBO Raegan D Burnham Roth IRA (custodian IPLAN Group          $             9,523.00     Investor‐Lender      $         1,000.00
                                                                             LLC)
   1       1700‐08 Juneway Terrace                         Estate Property   Gary R Burnham Jr. Family HSA (custodian IPLAN Group LLC)                    $            30,718.00     Investor‐Lender      $         9,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Gilbert D Sherman Declaration of Trust 7/30/2013                             $            60,500.00     Investor‐Lender      $        50,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Grace Ndungu                                                                 $            45,169.81     Investor‐Lender      $        50,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Gregory R Scott and Gene X Erquiaga                                          $            52,333.32     Investor‐Lender      $        50,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Helene D Kapsky                                                              $           100,000.00     Investor‐Lender      $       100,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   HIROYUKI ROY CHIN & LILLIAN S CHIN JTWROS                                    $            26,260.28     Investor‐Lender      $        24,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   iPlanGroup Agent for Custodian FBO Andrew Brooks IRA Account 3301018         $            46,000.00     Investor‐Lender      $        20,000.00

   1       1700‐08 Juneway Terrace                         Estate Property   iPlanGroup Agent for Custodian FBO Charles Powell IRA                        $           260,000.00     Investor‐Lender
   1       1700‐08 Juneway Terrace                         Estate Property   IRA Services Trust Company CFBO Melbourne Kimsey II                          $           150,000.00      Equity Investor     $         50,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Janice Burrell (iPlanGroup Agent for Custodian FBO Janice G. Burrell IRA )   $           160,543.38     Investor‐Lender      $         87,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Jason Ragan ‐ TSA                                                            $           128,050.00      Equity Investor     $         10,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Jason Ragan ‐ TSA                                                            $           473,079.71      Equity Investor     $         20,000.00

                                                                                                                                                                                                          Exhibit




                                                                                                                                                                                                                        exhibitsticker.com
                                                                                            Page 1 of 73
                                                                                                                                                                                                              A
                                          Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 11 of 91 PageID #:19768


Property      Property Address       Alternative Address          Type                                    Claimant Name                             Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                       Claim Category as             Form               Property
                                                                                                                                                      Identified on Claim
                                                                                                                                                             Form)
   1       1700‐08 Juneway Terrace                         Estate Property   Jill Meekcoms (Halverson)                                               $           113,999.92    Investor‐Lender      $       50,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   JLO Enterprises LLC                                                    $             54,714.37    Investor‐Lender      $       37,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   JML Roth LLC                                                            $             4,140.01    Investor‐Lender      $        4,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   John A Martino                                                          $           100,000.00    Investor‐Lender      $      100,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Juliette Farr‐Barksdale & Thomas Farr                                   $           323,900.00     Equity Investor     $      300,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   KAMEDA INVESTMENTS, LLC (Sole Owner/Manager ‐ Arnold Kunio Kameda)      $           220,000.00    Investor‐Lender      $      100,000.00

   1       1700‐08 Juneway Terrace                         Estate Property   Madison Trust Company Custodian FBO Brian Shaffer IRA Account#         $           155,625.00     Investor‐Lender
                                                                             M1608073 and M1703059
   1       1700‐08 Juneway Terrace                         Estate Property   Mark A Miller ATF Domaskin Revocable Trust Aug. 8, 2006                $           150,000.00     Investor‐Lender      $      100,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   May M. Akamine for Aurora Investments, LLC (assets formerly under      $           631,739.82     Investor‐Lender      $      110,000.00
                                                                             MayREI, LLC
   1       1700‐08 Juneway Terrace                         Estate Property   Melanie T. or Gary M. Gonzales                                         $           525,525.01     Investor‐Lender      $      250,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Michael Borgia IRA                                                     $           975,416.00     Investor‐Lender      $      125,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Michael C. McClane                                                     $            82,277.75     Investor‐Lender
   1       1700‐08 Juneway Terrace                         Estate Property   Mona M. Leonard SD ROTH ‐ 2692021                                      $           190,609.00      Equity Investor     $       50,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Patrick Connely                                                        $            50,000.00     Investor‐Lender      $       50,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Paul N. Wilmesmeier                                                    $           790,185.00     Investor‐Lender      $       25,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Paul S. Applefield, Trustee, Paul S. Applefield, DDS, 401k Plan        $           106,000.00     Investor‐Lender      $       45,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Pioneer Valley Properties LLC                                          $            50,000.00     Investor‐Lender      $       50,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Quest IRA Inc. FBO Rebeca E. Savory‐Romero IRA Account #15528‐11 and   $           184,785.31     Investor‐Lender      $       10,500.00
                                                                             #15528‐21
   1       1700‐08 Juneway Terrace                         Estate Property   Quest Trust Company FBO Paul Applefield Roth IRA#16413‐21              $            13,500.00   Investor‐Lender        $        6,500.00
   1       1700‐08 Juneway Terrace                         Estate Property   Quest Trust Company FBO Robin Applefield Roth IRA#25164‐21             $            13,500.00   Investor‐Lender        $        6,500.00
   1       1700‐08 Juneway Terrace                         Estate Property   R D Meredith General Contractors LLC                                   $           100,000.00   Investor‐Lender        $      100,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   R.D.Meredith General Contractors LLC 401K                              $           373,617.16   Investor‐Lender        $       40,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Ricardo Acevedo Lopez                                                  $            15,000.00   Investor‐Lender        $       15,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Rise Up Real Estate Group, LLC                                         $           352,258.39   Investor‐Lender        $      144,046.00
   1       1700‐08 Juneway Terrace                         Estate Property   RLD Denouement Holding Company, LLC                                    $            20,000.00   Investor‐Lender        $       20,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Robert Potter                                                          $           282,999.00   Investor‐Lender        $       79,274.00
   1       1700‐08 Juneway Terrace                         Estate Property   Scott Eaton                                                            $           549,101.33   Investor‐Lender        $       25,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Serva Fidem, LLC                                                       $            78,510.69   Investor‐Lender        $       34,930.00
   1       1700‐08 Juneway Terrace                         Estate Property   Simon Usuga                                                            $            95,000.00   Investor‐Lender        $       45,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Source One Funding, LLC                                                $            51,534.99   Investor‐Lender        $       50,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Spectra Investments LLC/ Deborah L. Mullica                            $           579,288.00   Investor‐Lender        $      110,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Steven R. Bald                                                         $           586,378.00   Investor‐Lender        $       60,000.00
   1       1700‐08 Juneway Terrace                         Estate Property   Teresita M. Shelton                                                    $           426,513.00   Investor‐Lender
   1       1700‐08 Juneway Terrace                         Estate Property   Thorofare Asset Based Lending REIT Fund IV, LLC                        $         2,698,151.51 Institutional Lender


                                                                                           Page 2 of 73
                                           Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 12 of 91 PageID #:19769


Property       Property Address       Alternative Address          Type                                     Claimant Name                            Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                 Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                        Claim Category as             Form               Property
                                                                                                                                                       Identified on Claim
                                                                                                                                                              Form)
   1        1700‐08 Juneway Terrace                         Estate Property   Tiger Chang Investments LLC                                            $             49,000.00    Investor‐Lender      $       10,000.00
   1        1700‐08 Juneway Terrace                         Estate Property   Vladimir Matviishin                                                     $           290,200.00    Investor‐Lender      $        7,500.00
   1        1700‐08 Juneway Terrace                         Estate Property   VLADIMIR RAUL GARCIA MELIJOV                                            $           100,000.00    Investor‐Lender      $      100,000.00
   1        1700‐08 Juneway Terrace                         Estate Property   William H. Akins, Jr.                                                   $         1,100,000.00     Equity Investor     $       20,000.00
   1        1700‐08 Juneway Terrace                         Estate Property   William H. Akins, Jr. (CAMA SDIRA LLC FBO Bill Akins IRA)               $         1,100,000.00    Investor‐Lender      $       25,000.00
   1        1700‐08 Juneway Terrace                         Estate Property   William Hooper                                                         $             93,000.00     Equity Investor     $       54,800.00
   1        1700‐08 Juneway Terrace                         Estate Property   XUWEN LIN                                                              $             58,700.00    Investor‐Lender      $        8,700.00
   1        1700‐08 Juneway Terrace                         Estate Property   Zahra (Nina) Mofrad                                                    $             75,000.00    Investor‐Lender      $       25,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Amit Hammer                                                             $           295,980.00    Investor‐Lender      $      100,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Annie Chang                                                             $           246,935.34    Investor‐Lender      $       50,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Baron Real Estate Holdings, LLC., Ihab Shahawi and Vivian ELShahawi,    $           406,000.00    Investor‐Lender
                                                                              members
   2       4533‐47 S Calumet Avenue                         Estate Property   Bauer Latoza Studio, Ltd.                                              $            30,525.00    Trade Creditor        $        3,075.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Bernadette Chen (Eleven St Felix St. Realty)                           $         1,000,000.00    Equity Investor       $       50,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Bluebridge Partners Limited                                            $           791,620.17   Investor‐Lender        $      100,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   BMO Harris Bank N.A.                                                   $         1,719,582.97 Institutional Lender
   2       4533‐47 S Calumet Avenue                         Estate Property   Brett Burnham (                                                        $           215,335.54   Investor‐Lender        $       80,000.00
                                                                              iPlanGroup Agent for Custodian FBO Brett Burnham)
   2       4533‐47 S Calumet Avenue                         Estate Property   Cecilia Wolff                                                          $            73,887.50     Investor‐Lender
   2       4533‐47 S Calumet Avenue                         Estate Property   Charles Savona                                                         $            37,145.83     Investor‐Lender      $       50,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Chuck Denton | Denton Real Estate Company Inc. 401k                    $           200,000.00     Investor‐Lender      $      100,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   CLD Construction, Inc. (Doru Unchias)                                  $           434,935.00       Independent        $       26,335.00
                                                                                                                                                                                   Contractor
   2       4533‐47 S Calumet Avenue                         Estate Property   David R. Trengove                                                      $           705,123.88     Investor‐Lender      $      200,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Dee Ann Nason                                                          $           303,965.00     Investor‐Lender      $       50,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Dennis & Mary Ann Hennefer                                             $           679,378.00     Investor‐Lender      $       52,956.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Double Portion Foundation                                              $            40,000.00     Investor‐Lender      $       40,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Douglas Nebel and Narine Nebel                                         $           155,752.25     Investor‐Lender      $       50,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Gallowglass LLC c/o Patrick Bournes                                    $           100,000.00     Investor‐Lender
   2       4533‐47 S Calumet Avenue                         Estate Property   Harvey Singer                                                          $           854,387.63     Investor‐Lender      $      100,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   iPlanGroup Agent for Custodian FBO Charles Powell IRA                  $           260,000.00     Investor‐Lender
   2       4533‐47 S Calumet Avenue                         Estate Property   iPlanGroup Agent for Custodian FBO Christopher Mora IRA Account #      $            67,000.00     Investor‐Lender      $       67,000.00
                                                                              3320826
   2       4533‐47 S Calumet Avenue                         Estate Property   iPlanGroup Agent for Custodian FBO Joshua Mora IRA Account # 3300975   $            57,000.00     Investor‐Lender      $       57,000.00

   2       4533‐47 S Calumet Avenue                         Estate Property   iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA           $            71,321.00     Investor‐Lender      $          971.00
   2       4533‐47 S Calumet Avenue                         Estate Property   IPlanGroup Agent for Custodian FBO Mark Young                          $           380,000.00     Investor‐Lender      $       50,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Joshua Paul Mora                                                       $            57,000.00     Investor‐Lender


                                                                                             Page 3 of 73
                                           Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 13 of 91 PageID #:19770


Property       Property Address       Alternative Address          Type                                     Claimant Name                               Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                    Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                           Claim Category as             Form               Property
                                                                                                                                                          Identified on Claim
                                                                                                                                                                 Form)
   2       4533‐47 S Calumet Avenue                         Estate Property   Koates LLC                                                                $             85,000.00     Equity Investor     $       12,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Layne A. Hermansen                                                        $             51,000.00    Investor‐Lender      $       51,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Lorraine K Mcclane                                                        $             36,896.00    Investor‐Lender
   2       4533‐47 S Calumet Avenue                         Estate Property   Louis Liu                                                                 $             37,908.57     Equity Investor     $       50,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Michael C. Jacobs                                                          $           178,833.00     Equity Investor     $       50,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Neil R Martin                                                             $             20,991.00     Equity Investor     $       20,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   New Move Ventures Inc. (Steven Fecko)                                      $           120,000.00    Investor‐Lender      $       70,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Optima Property Solutions, LLC                                             $           487,209.71    Investor‐Lender      $       70,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Paul N. Wilmesmeier                                                        $           790,185.00    Investor‐Lender      $       25,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Provident Trust Group, LLC FBO Stephan Tang IRA                           $             71,815.00    Investor‐Lender
   2       4533‐47 S Calumet Avenue                         Estate Property   Rajitha Dundigalla                                                        $             50,000.00    Investor‐Lender      $       50,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Randall Sotka                                                              $           255,000.00    Investor‐Lender      $      100,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Robert Conley III                                                         $              3,187.50    Investor‐Lender      $       75,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Robert Potter                                                              $           282,999.00    Investor‐Lender      $        6,634.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Russ Moreland                                                             $              3,000.00    Investor‐Lender      $       50,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Shengjie Li and Yuye Xu                                                    $           165,441.12    Investor‐Lender      $       50,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Stephen V Mancuso, Laura L Mancuso, SLM Property Investments, IRA Trust   $             50,000.00    Investor‐Lender      $       50,000.00
                                                                              Services Co. FBO SLM Property INvestments IRA Account #5877315203

   2       4533‐47 S Calumet Avenue                         Estate Property   Steven C Noss                                                             $            69,388.00     Investor‐Lender      $       50,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Vantage Appraisals 401k Profit Sharing Plan Benef Patricia Mueller Dcd    $            81,024.17     Investor‐Lender      $       55,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   Vladimir Matviishin                                                       $           290,200.00     Investor‐Lender      $       51,000.00
   2       4533‐47 S Calumet Avenue                         Estate Property   William Needham                                                           $           355,428.00     Investor‐Lender      $      169,500.00
   3        5001 S Drexel Boulevard    909 E 50th Street    Estate Property   Adir Hazan                                                                $           150,000.00     Investor‐Lender      $       50,000.00
   3        5001 S Drexel Boulevard    909 E 50th Street    Estate Property   Asians Investing In Real Estate LLC                                       $           415,000.00      Equity Investor     $       95,000.00
   3        5001 S Drexel Boulevard    909 E 50th Street    Estate Property   Benjamin J Serebin                                                        $           289,736.11      Equity Investor     $      300,000.00
   3        5001 S Drexel Boulevard    909 E 50th Street    Estate Property   Bernadette Chen (Eleven St Felix St. Realty)                              $         1,000,000.00      Equity Investor     $      300,000.00
   3        5001 S Drexel Boulevard    909 E 50th Street    Estate Property   Bright Venture, LLC                                                       $           231,142.74      Equity Investor     $       50,000.00
   3        5001 S Drexel Boulevard    909 E 50th Street    Estate Property   Bryan Corey Purkis , Trustee Vivant Ventures Trust                        $           179,250.00      Equity Investor     $      150,000.00
   3        5001 S Drexel Boulevard    909 E 50th Street    Estate Property   Capital Investors, LLC                                                    $         1,856,942.46      Equity Investor     $      295,000.00
   3        5001 S Drexel Boulevard    909 E 50th Street    Estate Property   Consuelo V Needs‐Medical Dictation Services, Inc.                         $            50,000.00     Investor‐Lender      $       50,000.00
   3        5001 S Drexel Boulevard    909 E 50th Street    Estate Property   Doron Reichenberg                                                         $           179,000.00     Investor‐Lender      $       50,000.00
   3        5001 S Drexel Boulevard    909 E 50th Street    Estate Property   Horst Siegrfied Filtzer Jr.                                               $            90,983.33     Investor‐Lender      $      100,000.00
   3        5001 S Drexel Boulevard    909 E 50th Street    Estate Property   LEVENT KESEN                                                              $           150,000.00     Investor‐Lender      $       50,000.00
   3        5001 S Drexel Boulevard    909 E 50th Street    Estate Property   Madison Trust Company FBO Judy Newton IRA                                 $           102,235.61     Investor‐Lender      $       50,000.00
   3        5001 S Drexel Boulevard    909 E 50th Street    Estate Property   Nancy Cree (Cree Capital Ventures)                                        $           300,000.00      Equity Investor     $      300,000.00
   3        5001 S Drexel Boulevard    909 E 50th Street    Estate Property   Rachael B Curcio                                                          $           121,092.00     Investor‐Lender      $       50,000.00
   3        5001 S Drexel Boulevard    909 E 50th Street    Estate Property   Schankman, Michael                                                        $            57,402.06     Investor‐Lender      $       50,000.00


                                                                                             Page 4 of 73
                                           Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 14 of 91 PageID #:19771


Property      Property Address        Alternative Address          Type                                    Claimant Name                                 Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                     Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                            Claim Category as             Form               Property
                                                                                                                                                           Identified on Claim
                                                                                                                                                                  Form)
   3       5001 S Drexel Boulevard     909 E 50th Street    Estate Property   Scott Eaton                                                                 $           549,101.33    Investor‐Lender      $      100,000.00
   3       5001 S Drexel Boulevard     909 E 50th Street    Estate Property   Tiger Chang Investments LLC                                                 $             5,000.00     Equity Investor     $        5,000.00
   3       5001 S Drexel Boulevard     909 E 50th Street    Estate Property   US Freedom Investments, LLC                                                 $           175,500.00    Investor‐Lender      $       17,000.00
   3       5001 S Drexel Boulevard     909 E 50th Street    Estate Property   Victor Esposito T/A 2E‐LLC I am the manager member and the sole member     $             50,000.00    Investor‐Lender      $       50,000.00
                                                                              of 2E‐LLC
   3       5001 S Drexel Boulevard     909 E 50th Street    Estate Property   Victor Shaw                                                                $           296,025.03   Investor‐Lender        $       50,000.00
   3       5001 S Drexel Boulevard     909 E 50th Street    Estate Property   Wilmington Trust, National Association, As Trustee For the Registered      $         2,879,601.67 Institutional Lender
                                                                              Holders of Wells Fargo Commercial Mortgage Trust 2014‐LC16, Commercial
                                                                              Mortgage Pass‐Through Certificates, Series 2014‐LC16*
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Aksel Allouch                                                              $            50,000.00      Investor‐Lender     $       50,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Alcalli Sabat                                                              $           109,396.68      Investor‐Lender
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Aluvelu Homes LLC                                                          $           169,271.00      Investor‐Lender     $       20,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Anjie Comer                                                                $            25,000.00       Equity Investor
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Annie Chang                                                                $           246,935.34      Investor‐Lender     $       15,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Arthur and Dinah Bertrand                                                  $         1,000,000.00      Investor‐Lender     $       50,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Bancroft, Ed                                                               $           258,060.00    Investor‐Lender and
                                                                                                                                                                                      Equity Investor
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Bernadette Chen (Eleven St Felix St. Realty)                               $         1,000,000.00       Equity Investor    $       50,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   BLUE MOUNTAIN VENTURES PSP 401K, GEORGE SAMUEL                             $           463,999.95      Investor‐Lender     $      150,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Bluebridge Partners Limited                                                $           791,620.17      Investor‐Lender     $      100,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Bonnie Young                                                               $            65,333.41      Investor‐Lender     $       50,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Bright Venture, LLC                                                        $            41,928.77      Investor‐Lender     $       40,000.00
   4       5450‐52 S Indiana Avenue                         Estate Property   CLD Construction, Inc. (Doru Unchias)                                      $           434,935.00        Independent       $        2,500.00
                                                                                                                                                                                        Contractor
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   David R. Trengove                                                          $           705,123.88      Investor‐Lender     $       44,266.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Denise Renee Wilson                                                        $            77,704.42      Investor‐Lender     $       90,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Distributive Marketing Inc.                                                $           100,000.00      Investor‐Lender     $       50,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Donald Freers aka Meadows Advisors LLC                                     $           198,000.00      Investor‐Lender     $       48,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Douglas Nebel and Narine Nebel                                             $           155,752.25      Investor‐Lender     $       65,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Erika Dietz IRA account (Madison Trust Company Custodian FBO Erika Dietz   $           102,666.66      Investor‐Lender     $      100,000.00
                                                                              Acct #M1612085)
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Girl Cat Capital West LLC, Valentina Salge, President                      $           212,145.00     Investor‐Lender      $       50,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Graystone Realty, LLC                                                      $            52,000.01     Investor‐Lender      $       50,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Harendra Pal                                                               $            11,165.00     Investor‐Lender      $        8,932.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   HIROYUKI ROY CHIN & LILLIAN S CHIN JTWROS                                  $            26,260.28     Investor‐Lender      $       26,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Howard and Doris Bybee                                                     $            65,000.00     Investor‐Lender      $       15,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   IG Investment Trust                                                        $            27,213.71     Investor‐Lender      $       25,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Influx Investments LLC                                                     $           100,000.00     Investor‐Lender      $       25,000.00


                                                                                            Page 5 of 73
                                           Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 15 of 91 PageID #:19772


Property      Property Address        Alternative Address          Type                                    Claimant Name                        Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                            Claimed Amount in     Identified on Claim    to be Invested in
                                                                                                                                                   Claim Category as            Form               Property
                                                                                                                                                  Identified on Claim
                                                                                                                                                         Form)
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   iPlanGroup Agent for Custodian FBO Charles Michael Anglin          $           238,889.23   Investor‐Lender      $       15,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   iPlanGroup Agent for Custodian FBO Charles Powell IRA              $           260,000.00   Investor‐Lender
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   iPlanGroup Agent for Custodian FBO Rajanikanth Tanikella IRA       $           110,000.00   Investor‐Lender      $       10,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   IRA Services Trust Custodian FBO Ronald Stephen Klein              $           114,666.74   Investor‐Lender      $       50,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   James Anthony Ande                                                $             75,000.00   Investor‐Lender      $       25,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Julie Patel                                                       $             97,038.00   Investor‐Lender      $       10,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Karl R. DeKlotz                                                    $         1,586,165.90   Investor‐Lender      $      150,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Kirk Road Investments, LLC                                         $           434,195.69   Investor‐Lender      $      121,855.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   LMJ Sales, Inc.                                                    $           559,807.34   Investor‐Lender      $      100,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Luna and Jerry Ellis                                              $             41,066.65   Investor‐Lender      $       40,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Mark DeLuca                                                        $           110,000.00   Investor‐Lender      $      110,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Mark P. Mouty                                                      $           180,702.77   Investor‐Lender      $       20,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   MID LLC by Carolyn Mize                                           $             53,061.25    Equity Investor     $       50,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Mike Dirnberger                                                   $             15,000.00   Investor‐Lender
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Moran Blueshtein and Upender Subramanian                           $           146,857.18   Investor‐Lender      $       20,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Mountain West LLC IRA FBO Rachael B. Curcio Acct# 50679‐01         $           159,000.00   Investor‐Lender      $       10,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Nehasri Ltd ( investment under Nehasri Ltd by Manoj Donthineni)    $           252,907.00   Investor‐Lender      $       25,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Optima Property Solutions, LLC                                     $           487,209.71   Investor‐Lender      $      170,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Paul Harrison                                                      $           420,331.59   Investor‐Lender      $       43,098.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Paul N. Wilmesmeier                                                $           790,185.00   Investor‐Lender      $       25,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Petra Zoeller                                                      $           546,619.00   Investor‐Lender      $       50,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Provident Trust Group F.B.O Charles Smith SoloK                   $             50,000.00   Investor‐Lender      $       50,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   R2V2 Investments LLC                                              $             88,590.47   Investor‐Lender      $       20,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Robert W. Jennings                                                 $           308,632.47   Investor‐Lender      $      150,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Sam Harrison                                                      $             50,000.00   Investor‐Lender      $       25,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Sandeep Kattar                                                    $             50,000.00   Investor‐Lender      $       50,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   SeaDog Properties LLC / Darrell Odum                               $           134,000.00   Investor‐Lender      $       24,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Shatar Capital Inc et al                                          $          2,341,486.08 Institutional Lender
                                                                                                                                                                          Investor‐Lender
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Steven G. Mouty                                                   $             50,000.00   Investor‐Lender      $       50,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Steven Roche                                                       $           127,821.13   Investor‐Lender      $        5,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Strategic Wealth Ventures, LLC, Brian Kothman Member              $             70,866.00   Investor‐Lender      $       35,655.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Susan Kalisiak                                                     $           469,921.00   Investor‐Lender      $        9,274.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Thomas F. Gordon                                                   $           200,000.00    Equity Investor     $      100,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Timothy S Sharp                                                    $           650,000.00   Investor‐Lender      $       50,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   TMAKINDE, LLC                                                      $           247,000.00   Investor‐Lender      $       25,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Verdell Michaux                                                   $             34,000.00    Equity Investor     $        5,000.00
   4       5450‐52 S Indiana Avenue   118‐132 E Garfield    Estate Property   Vivek Pingili                                                      $           150,213.00   Investor‐Lender      $       30,000.00


                                                                                            Page 6 of 73
                                            Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 16 of 91 PageID #:19773


Property       Property Address        Alternative Address          Type                                      Claimant Name                              Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                     Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                            Claim Category as             Form               Property
                                                                                                                                                           Identified on Claim
                                                                                                                                                                  Form)
   4       5450‐52 S Indiana Avenue    118‐132 E Garfield    Estate Property   Vladimir Matviishin                                                        $           290,200.00    Investor‐Lender      $       14,000.00
   4       5450‐52 S Indiana Avenue    118‐132 E Garfield    Estate Property   Wanda M. Behling                                                          $             43,719.00    Investor‐Lender      $       11,219.00
   4       5450‐52 S Indiana Avenue    118‐132 E Garfield    Estate Property   William H. Akins, Jr.                                                      $         1,100,000.00     Equity Investor     $       10,000.00
   4       5450‐52 S Indiana Avenue    118‐132 E Garfield    Estate Property   William H. Akins, Jr. (CAMA SDIRA LLC FBO Bill Akins IRA)                  $         1,100,000.00    Investor‐Lender      $       20,000.00
   4       5450‐52 S Indiana Avenue    118‐132 E Garfield    Estate Property   Yin Liu, Ping Xu                                                           $           300,000.00    Investor‐Lender      $      200,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Advanta IRA Services LLC, FBO Dwight L. Plymale IRA #8006189              $             80,826.56    Investor‐Lender      $       97,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Alcalli Sabat                                                              $           109,396.68    Investor‐Lender
   5       7749‐59 S Yates Boulevard                         Estate Property   American Estate and Trust, LC FBO Edward J. Netzel IRA                    $             10,000.00    Investor‐Lender      $       10,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Amit Hammer                                                                $           295,980.00    Investor‐Lender      $       30,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Austin Capital Trust Company on behalf of Summit Trust Company, custodian $             77,520.06    Investor‐Lender      $       25,000.00
                                                                               FBO David R Theil MD
   5       7749‐59 S Yates Boulevard                         Estate Property   Bancroft, Ed                                                               $           258,060.00   Investor‐Lender and
                                                                                                                                                                                      Equity Investor
   5       7749‐59 S Yates Boulevard                         Estate Property   Camano Equities, LLC (Markley, Charles)                                      $         46,254.22      Investor‐Lender     $       50,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Charles P McEvoy                                                             $        438,733.33      Investor‐Lender     $      100,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Clarice Recamara                                                             $         25,000.00      Investor‐Lender     $       25,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Clearwood Funding, LLC                                                       $        150,000.00      Investor‐Lender     $       50,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Dana Speed                                                                   $        249,710.00      Investor‐Lender     $      169,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   David M Harris                                                               $        831,700.00      Investor‐Lender     $      100,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Degenhardt, Duane A                                                          $        645,000.00      Investor‐Lender     $       13,385.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Donald Hendrickson                                                           $         10,595.99      Investor‐Lender     $       10,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Doron Kermanian                                                              $         30,000.00      Investor‐Lender     $       25,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Duke E. Heger and Viviana Heger                                              $        117,000.00      Investor‐Lender     $       35,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Easley Family Trust c/o Todd Easley                                          $         25,000.00      Investor‐Lender     $       25,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Grathia Corp                                                                 $      1,184,081.00      Investor‐Lender     $      149,081.00
   5       7749‐59 S Yates Boulevard                         Estate Property   iPlan Group Agent for Custodian FBO Rama Voddi Roth IRA                      $         33,000.00      Investor‐Lender     $       33,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   iPlan Group FBO Garwood Weatherhead IRA Account # 3320844                    $        184,941.00      Investor‐Lender     $       13,096.00
   5       7749‐59 S Yates Boulevard                         Estate Property   iPlan Group FBO Garwood Weatherhead IRA Account # 3421004                    $        184,941.00      Investor‐Lender     $       16,152.00
   5       7749‐59 S Yates Boulevard                         Estate Property   iPlanGroup Agent for Custodian FBO Andrew Brooks IRA Account 3301018         $         46,000.00      Investor‐Lender     $        6,000.00

   5       7749‐59 S Yates Boulevard                         Estate Property   iPlanGroup Agent for Custodian FBO Charles Michael Anglin                    $        238,889.23     Investor‐Lender      $       50,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Janice Burrell (iPlanGroup Agent for Custodian FBO Janice G. Burrell IRA )   $        160,543.38     Investor‐Lender      $       50,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Jason Ragan ‐ TSA                                                            $        327,324.29      Equity Investor     $        3,451.00
   5       7749‐59 S Yates Boulevard                         Estate Property   John Bloxham                                                                 $         36,374.24     Investor‐Lender      $       35,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   John Witzigreuter                                                            $        200,000.00     Investor‐Lender      $       50,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Joseph P. McCarthy                                                           $        277,847.33     Investor‐Lender      $       10,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Julie Patel                                                                  $         97,038.00     Investor‐Lender      $       35,291.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Karen L Hendrickson                                                          $         10,597.66     Investor‐Lender      $       10,000.00


                                                                                              Page 7 of 73
                                            Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 17 of 91 PageID #:19774


Property       Property Address        Alternative Address          Type                                    Claimant Name                            Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                 Claimed Amount in      Identified on Claim   to be Invested in
                                                                                                                                                        Claim Category as             Form              Property
                                                                                                                                                       Identified on Claim
                                                                                                                                                              Form)
   5       7749‐59 S Yates Boulevard                         Estate Property   Keith P Rowland and Jane E Rowland                                    $             52,583.32    Investor‐Lender     $       50,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Keith Randall                                                          $           250,000.00    Investor‐Lender     $       70,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Kevin & Laura Allred                                                  $             61,000.00    Investor‐Lender     $       50,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   KKW Investments, LLC                                                   $           100,033.40    Investor‐Lender     $        3,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Koates LLC                                                            $             85,000.00     Equity Investor    $        3,200.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Legacy Trading LLC                                                     $           257,000.00    Investor‐Lender     $      237,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Lynn Marie Kupfer                                                      $           114,201.00    Investor‐Lender     $      100,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Madison Trust Company custodian FBO Guenter Scheel IRA M1702087       $             25,000.00    Investor‐Lender     $       25,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Manuel Camacho                                                         $           104,434.59    Investor‐Lender     $       25,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Michael F Grant & L. Gretchen Grant                                    $           695,000.00    Investor‐Lender     $       50,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Michael Grow                                                           $           223,996.00 Investor‐Lender and
                                                                                                                                                                                 Equity Investor
   5       7749‐59 S Yates Boulevard                         Estate Property   Michael Warner, Trustee of Warner Chiropractic Care Center, PC PSP     $           203,254.00    Investor‐Lender     $       24,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Naveen Kwatra                                                         $             75,000.00    Investor‐Lender     $       25,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Optima Property Solutions, LLC                                         $           487,209.71    Investor‐Lender     $      100,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Pat DeSantis                                                           $         2,684,539.00    Investor‐Lender     $      250,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Patrick Connely                                                       $             20,000.00    Investor‐Lender     $       20,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Paul Scribner                                                          $           200,000.00    Investor‐Lender     $        5,500.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Peter Jordan                                                           $           153,456.56    Investor‐Lender     $       76,728.28
   5       7749‐59 S Yates Boulevard                         Estate Property   Phillip G. Vander Kraats                                              $             80,186.82    Investor‐Lender     $        1,374.00
   5       7749‐59 S Yates Boulevard                         Estate Property   PNW Investments, LLC                                                   $           350,000.00    Investor‐Lender     $       12,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Quantum Growth Holdings LLC                                           $             15,321.00    Investor‐Lender     $        5,500.00
   5       7749‐59 S Yates Boulevard                         Estate Property   QUEST IRA Inc. FBO Francisco A. Romero Sr. Acct# 25282‐11 and Acct#   $             89,482.53    Investor‐Lender     $       12,100.00
                                                                               25282‐21
   5       7749‐59 S Yates Boulevard                         Estate Property   Raymond Thompson Investment Trust LLC                                 $            80,000.00   Investor‐Lender       $       30,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Robert Potter                                                         $           282,999.00   Investor‐Lender       $       15,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Sam Gerber, CEO, Gerber and Associates, REI, LLC                      $           139,985.85   Investor‐Lender       $       12,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Sarah Geldart                                                         $            57,200.00   Investor‐Lender       $       37,500.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Shatar Capital Inc et al                                              $         2,341,486.08 Institutional Lender
                                                                                                                                                                              Investor‐Lender
   5       7749‐59 S Yates Boulevard                         Estate Property   Shlomo Zussman                                                        $            25,000.00   Investor‐Lender       $       25,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Smart Technologies PSP, Nizarali Jetha ‐ Manager                      $           106,458.35   Investor‐Lender       $      100,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Steve Weera Tonasut and Esther Kon Tonasut                            $            50,000.00    Equity Investor      $       50,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Steven G. Mouty                                                       $            50,000.00   Investor‐Lender       $       50,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Strategic Wealth Ventures, LLC, Brian Kothman Member                  $            70,866.00   Investor‐Lender       $       23,626.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Susan Kalisiak                                                        $           469,921.00   Investor‐Lender       $       48,226.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Teena B Ploeger                                                       $            18,500.00   Investor‐Lender       $       18,500.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Tolu Makinde                                                          $            90,000.00   Investor‐Lender       $       30,000.00


                                                                                             Page 8 of 73
                                            Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 18 of 91 PageID #:19775


Property       Property Address        Alternative Address          Type                                      Claimant Name                           Claimed Amount (Total      Claim Category as     Amount Claimed
Number                                                                                                                                                  Claimed Amount in       Identified on Claim    to be Invested in
                                                                                                                                                         Claim Category as             Form                Property
                                                                                                                                                        Identified on Claim
                                                                                                                                                               Form)
   5       7749‐59 S Yates Boulevard                         Estate Property   United Capital Properties, LLC                                          $           144,999.00     Investor‐Lender      $          979.00
   5       7749‐59 S Yates Boulevard                         Estate Property   Wesley Pittman                                                          $           180,048.45     Investor‐Lender      $       32,000.00
   5       7749‐59 S Yates Boulevard                         Estate Property   White Tiger Revocable Trust, Ira Lovitch, Zinaida Lovitch (aka Zina     $           127,152.37     Investor‐Lender      $       50,000.00
                                                                               Goltsev/Goltseva), Trustees
   6       6437‐41 S Kenwood Avenue                          Estate Property   Adir Hazan                                                             $           150,000.00       Investor‐Lender     $       50,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   Agee Family Trust c/o Scott R. Agee                                    $           130,000.00       Investor‐Lender     $       15,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   Annie Chang                                                            $           246,935.34       Investor‐Lender     $       15,500.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   Asians Investing In Real Estate LLC                                    $         1,278,402.00       Investor‐Lender     $       70,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   Bancroft, Ed                                                           $           258,060.00     Investor‐Lender and
                                                                                                                                                                                    Equity Investor
   6       6437‐31 S Kenwood Avenue                          Estate Property   Captain Jack, LLC c/o John McDevitt                                    $            95,000.00        Equity Investor    $       75,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   Charles P McEvoy                                                       $           438,733.33       Investor‐Lender     $      112,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   Charlotte A Hofer                                                      $           370,000.00        Equity Investor
   6       6437‐41 S Kenwood Avenue                          Estate Property   City of Chicago                                                        $            78,479.20            Other          $        5,247.91
   6       6437‐41 S Kenwood Avenue                          Estate Property   Cosmopolitan Properties LLC, Valentina Salge, President                $           177,300.00       Investor‐Lender     $      150,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   David M Harris                                                         $           534,555.00        Equity Investor    $      200,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   David M Williams                                                       $            44,313.83       Investor‐Lender     $       24,274.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   Degenhardt, Duane A                                                    $           645,000.00       Investor‐Lender     $      150,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   Distributive Marketing Inc.                                            $           155,000.00        Equity Investor    $       50,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   Elaine Sison Ernst                                                     $            95,000.00       Investor‐Lender     $       15,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   Elizabeth Zeng                                                         $           148,422.77       Investor‐Lender     $       25,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   Equity Capital Resources, LLC                                          $            77,166.66       Investor‐Lender     $       25,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   Eric Schwartz                                                          $           144,153.72       Investor‐Lender     $       12,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   Freyja Partners, a California Limited Partnership                      $           179,625.00       Investor‐Lender     $       50,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   Garwood Weatherhead                                                    $           184,941.00       Investor‐Lender     $      150,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   Grathia Corp                                                           $         1,184,081.00       Investor‐Lender     $       57,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   Hoang Small Trust c/o Dalano Hoang                                     $           300,000.00       Investor‐Lender
   6       6437‐41 S Kenwood Avenue                          Estate Property   John B. Allred & Glenda K. Allred                                      $         1,421,646.52    Investor‐Lender and
                                                                                                                                                                                    Equity Investor
   6       6437‐41 S Kenwood Avenue                          Estate Property   John Bloxham                                                           $            52,000.01       Investor‐Lender     $       50,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   Julie Patel                                                            $            97,038.00       Investor‐Lender     $       40,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   KKW Investments, LLC                                                   $           100,033.40       Investor‐Lender     $        2,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   Madison Trust Company Agent for Custodian FBO The Jacqueline C Rowe    $           623,489.57        Equity Investor
                                                                               Living Trust IRA
   6       6437‐41 S Kenwood Avenue                          Estate Property   Madison Trust Company Custodian FBO James R Robinson Traditional IRA   $            88,099.00      Investor‐Lender      $       25,000.00
                                                                               Acct# 1705044
   6       6437‐41 S Kenwood Avenue                          Estate Property   Nancy Cree (Cree Capital Ventures)                                     $           725,000.00      Investor‐Lender      $      250,000.00
   6       6437‐41 S Kenwood Avenue                          Estate Property   Optima Property Solutions, LLC                                         $           487,209.71      Investor‐Lender      $       30,000.00


                                                                                              Page 9 of 73
                                              Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 19 of 91 PageID #:19776


Property       Property Address         Alternative Address             Type                                      Claimant Name                                    Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                               Claimed Amount in     Identified on Claim    to be Invested in
                                                                                                                                                                      Claim Category as            Form               Property
                                                                                                                                                                     Identified on Claim
                                                                                                                                                                            Form)
   6       6437‐41 S Kenwood Avenue                              Estate Property   Paul Scribner                                                                    $           200,000.00   Investor‐Lender      $       50,000.00
   6       6437‐41 S Kenwood Avenue                              Estate Property   PNW Investments, LLC                                                             $           350,000.00   Investor‐Lender      $       10,000.00
   6       6437‐41 S Kenwood Avenue                              Estate Property   Ramsey Stephan                                                                  $             50,000.00   Investor‐Lender      $        9,481.00
   6       6437‐41 S Kenwood Avenue                              Estate Property   Robert A Demick DDS PA 401K                                                      $           177,678.65   Investor‐Lender      $       50,000.00
   6       6437‐41 S Kenwood Avenue                              Estate Property   Robert Potter                                                                    $           282,999.00   Investor‐Lender      $       47,786.00
   6       6437‐41 S Kenwood Avenue                              Estate Property   RSS TRIAD INVESTMENTS, LLC                                                      $             31,400.00   Investor‐Lender      $       30,000.00
   6       6437‐41 S Kenwood Avenue                              Estate Property   Steven C Noss                                                                   $             69,388.00   Investor‐Lender      $       25,000.00
   6       6437‐41 S Kenwood Avenue                              Estate Property   Steven Roche                                                                     $           127,821.13   Investor‐Lender      $       42,319.00
   6       6437‐41 S Kenwood Avenue                              Estate Property   Susan Kalisiak                                                                   $           469,921.00   Investor‐Lender      $       50,000.00
   6       6437‐41 S Kenwood Avenue                              Estate Property   Terry L. Merrill, Sheryl R. Merrill                                              $           299,500.00   Investor‐Lender      $       50,000.00
   6       6437‐41 S Kenwood Avenue                              Estate Property   Thomas F. Gordon                                                                $             85,000.00    Equity Investor     $       85,000.00
   7       7109‐19 S Calumet Avenue                              Estate Property   B & H Creative Investments LLC                                                   $           428,533.00   Investor‐Lender      $      220,000.00
   7       7109‐19 S Calumet Avenue                              Estate Property   City of Chicago                                                                 $             78,479.20         Other          $       13,153.06
   7       7109‐19 S Calumet Avenue                              Estate Property   Koates LLC                                                                      $             85,000.00    Equity Investor     $       12,000.00
   7       7109‐19 S Calumet Avenue                              Estate Property   Optima Property Solutions, LLC                                                   $           487,209.71   Investor‐Lender      $      200,000.00
   7       7109‐19 S Calumet Avenue                              Estate Property   Pankaj Patel BDA EZ NJ VENTURES, LLC.                                            $           223,000.00   Investor‐Lender      $       50,000.00
   7       7109‐19 S Calumet Avenue                              Estate Property   SHANKAR THIRUPPATHI                                                              $           100,000.00   Investor‐Lender      $      100,000.00
   7       7109‐19 S Calumet Avenue                              Estate Property   The Jacqueline C Rowe Living Trust                                               $           372,417.74   Investor‐Lender      $        9,000.00
   7       7109‐19 S Calumet Avenue                              Estate Property   U.S. Bank National Association, as Trustee for the Registered Holders of J.P.    $         1,691,737.07 Institutional Lender
                                                                                   Morgan Chase Commercial Mortgage Securities Corp., Multifamily Mortgage
                                                                                   Pass‐Through Certificates, Series 2017‐SB30
   8         1414 East 62nd Place                                Estate Property   Bernadette Chen (Eleven St Felix St. Realty)                                    $         1,000,000.00      Equity Investor    $       50,000.00
   8         1414 East 62nd Place                                Estate Property   Moran Blueshtein and Upender Subramanian                                        $           146,857.18     Investor‐Lender     $       30,188.00
   9         8100 S Essex Avenue      2449‐57 East 81st Street   Estate Property   Aaron Beauclair                                                                 $            40,000.00     Investor‐Lender     $       10,000.00
   9         8100 S Essex Avenue      2449‐57 East 81st Street   Estate Property   Alex Breslav                                                                    $           247,000.00     Investor‐Lender     $       50,000.00
   9         8100 S Essex Avenue      2449‐57 East 81st Street   Estate Property   Aluvelu Homes LLC                                                               $           169,271.00     Investor‐Lender     $       50,000.00
   9         8100 S Essex Avenue      2449‐57 East 81st Street   Estate Property   Asians Investing In Real Estate LLC                                             $         1,278,402.00     Investor‐Lender     $       60,000.00
   9         8100 S Essex Avenue      2449‐57 East 81st Street   Estate Property   Bancroft, Ed                                                                    $           258,060.00   Investor‐Lender and
                                                                                                                                                                                               Equity Investor
   9          8100 S Essex Avenue      2449‐2457 E. 81st St.     Estate Property   Bernadette Chen (Eleven St Felix St. Realty)                                    $         1,000,000.00      Equity Investor    $       31,619.00
   9          8100 S Essex Avenue     2449‐57 East 81st Street   Estate Property   Brian Whalley                                                                   $            25,000.00     Investor‐Lender     $       25,000.00
   9          8100 S Essex Avenue     2449‐57 East 81st Street   Estate Property   Charlotte A Hofer                                                               $           370,000.00      Equity Investor
   9          8100 S Essex Avenue     2449‐57 East 81st Street   Estate Property   Chittima Cook and Pinsurang Tinakorn                                            $            51,874.56     Investor‐Lender     $       50,000.00
   9          8100 S Essex Avenue     2449‐57 East 81st Street   Estate Property   Christopher Bridges                                                             $            42,403.13     Investor‐Lender     $       25,000.00
   9          8100 S Essex Avenue     2449‐57 East 81st Street   Estate Property   Chronicles Point LLC/Gustavo J Garcia                                           $            50,000.00     Investor‐Lender     $       50,000.00
   9          8100 S Essex Avenue     2449‐57 East 81st Street   Estate Property   CLC Electric, Inc. (Costel Dumitrescu)                                          $           108,000.00       Independent       $       15,000.00
                                                                                                                                                                                                 Contractor
   9          8100 S Essex Avenue     2449‐57 East 81st Street   Estate Property   DANIEL J MARTINEAU                                                              $           321,016.60     Investor‐Lender     $      125,750.00


                                                                                                  Page 10 of 73
                                         Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 20 of 91 PageID #:19777


Property    Property Address       Alternative Address             Type                                    Claimant Name                            Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                       Claim Category as             Form               Property
                                                                                                                                                      Identified on Claim
                                                                                                                                                             Form)
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Donald Freers aka Meadows Advisors LLC                                 $           198,000.00    Investor‐Lender      $       95,000.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                $         1,031,324.00    Investor‐Lender      $      101,000.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Fields Loss Consultants LLC                                            $           134,618.00     Trade Creditor      $      143,618.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Ganpat and FEREEDA Seunath                                             $           216,194.22    Investor‐Lender      $        2,372.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Gary R Burnham FBO Raegan D Burnham Roth IRA (custodian IPLAN Group    $             9,523.00    Investor‐Lender      $        2,990.00
                                                                              LLC)
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Gary R Burnham Jr. Family HSA (custodian IPLAN Group LLC)             $            30,718.00     Investor‐Lender      $        7,465.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Gary R. Burnham Jr. Solo 401K Trust                                   $           205,608.00     Investor‐Lender      $       36,000.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Gene X Erquiaga                                                       $            51,749.99     Investor‐Lender
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Girl Cat Capital West LLC, Valentina Salge, President                 $           212,145.00     Investor‐Lender      $        8,426.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Henry C. Scheuller                                                    $           246,440.00     Investor‐Lender
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Hoang Small Trust c/o Dalano Hoang                                    $           300,000.00     Investor‐Lender
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   iPlanGroup Agent for Custodian FBO Charles Powell IRA                 $           260,000.00     Investor‐Lender
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA          $            71,321.00     Investor‐Lender      $          714.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   iPlanGroup Agent for Custodian FBO Rajanikanth Tanikella IRA          $           110,000.00     Investor‐Lender      $       50,000.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   James & Suzanne Mandeville                                            $           113,918.75      Equity Investor     $      110,000.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   James Clements                                                        $           185,910.00     Investor‐Lender      $       50,000.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   James M McKnight and Silma L McKnight                                 $             5,546.87     Investor‐Lender      $        6,000.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   James M McKnight and Silma L McKnight                                 $           140,325.13     Investor‐Lender      $       85,000.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   James Tutsock                                                         $           900,000.00     Investor‐Lender      $       47,286.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Jason Ragan ‐ TSA                                                     $           327,324.29      Equity Investor     $        1,547.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Jerome B. Shaffer and Sharon Shaffer                                  $           150,000.00     Investor‐Lender      $      150,000.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   KKW Investments, LLC                                                  $           100,033.40     Investor‐Lender      $        5,000.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   LMJ Sales, Inc.                                                       $           559,807.34     Investor‐Lender      $      215,127.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Madison Trust Company Agent for Custodian FBO The Jacqueline C Rowe   $           623,489.57      Equity Investor
                                                                              Living Trust IRA
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Madison Trust Company Custodian FBO Stuart Edelman                    $           255,332.70     Investor‐Lender      $      106,000.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Manuel Camacho                                                        $           104,434.59     Investor‐Lender      $       25,000.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Marjorie Jean Sexton                                                  $           200,000.00     Investor‐Lender      $      100,000.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Mark P. Mouty                                                         $           180,702.77     Investor‐Lender      $       25,000.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Neil R Martin                                                         $            20,991.00      Equity Investor
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   PNW Investments, LLC                                                  $           350,000.00     Investor‐Lender      $       20,000.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Richard L. Braddock                                                   $             9,526.99     Investor‐Lender      $        9,250.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Richard L. Braddock                                                   $            92,375.45     Investor‐Lender      $       40,000.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Robert Conley III                                                                                Investor‐Lender      $      325,000.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Robert Potter                                                         $           282,999.00     Investor‐Lender      $       11,412.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Sam Gerber, CEO, Gerber and Associates, REI, LLC                      $           139,985.85     Investor‐Lender      $       42,000.00
   9       8100 S Essex Avenue   2449‐57 East 81st Street   Estate Property   Shengjie Li and Yuye Xu                                               $           165,441.12     Investor‐Lender      $      100,000.00


                                                                                           Page 11 of 73
                                                Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 21 of 91 PageID #:19778


Property       Property Address           Alternative Address             Type                                      Claimant Name                           Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                        Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                               Claim Category as             Form               Property
                                                                                                                                                              Identified on Claim
                                                                                                                                                                     Form)
   9          8100 S Essex Avenue       2449‐57 East 81st Street   Estate Property   Sounjay K. Gairola Revocable Trust (Sounjay K. Gairola Trustee)         $           148,278.93     Investor‐Lender     $       50,000.00
   9          8100 S Essex Avenue       2449‐57 East 81st Street   Estate Property   Strata Trust Company FBO David J Geldart                                $           230,621.00     Investor‐Lender
   9          8100 S Essex Avenue       2449‐57 East 81st Street   Estate Property   Teresita M. Shelton                                                     $           426,513.00     Investor‐Lender     $       26,513.00
   9          8100 S Essex Avenue                                  Estate Property   Thaddeus Gala (Grand Mountain)                                          $           100,000.00     Investor‐Lender
   9          8100 S Essex Avenue       2449‐57 East 81st Street   Estate Property   Therese Tibbits                                                        $             77,826.66     Investor‐Lender     $       60,000.00
   9          8100 S Essex Avenue       2449‐57 East 81st Street   Estate Property   Tiger Chang Investments LLC                                            $             49,000.00     Investor‐Lender     $       10,000.00
   9          8100 S Essex Avenue       2449‐57 East 81st Street   Estate Property   TIMMY RINK                                                                                         Investor‐Lender
   9          8100 S Essex Avenue       2449‐57 East 81st Street   Estate Property   Timothy S Sharp                                                        $           650,000.00      Investor‐Lender     $       50,000.00
   9          8100 S Essex Avenue       2449‐57 East 81st Street   Estate Property   William H. Akins, Jr. (CAMA SDIRA LLC FBO Bill Akins IRA)              $         1,100,000.00    Investor‐Lender and   $       60,000.00
                                                                                                                                                                                         Equity Investor
10 to 12             CCF1                                          Fund              Adir Hazan                                                             $           150,000.00      Investor‐Lender     $       50,000.00
10 to 12             CCF1                                          Fund              Agee Family Trust c/o Scott R. Agee                                    $           130,000.00       Equity Investor    $       75,000.00
10 to 12             CCF1                                          Fund              Asians Investing In Real Estate LLC                                    $           415,000.00       Equity Investor    $      100,000.00
10 to 12             CCF1                                          Fund              Baron Real Estate Holdings, LLC., Ihab Shahawi and Vivian ELShahawi,   $           406,000.00       Equity Investor    $      300,000.00
                                                                                     members
10 to 12              CCF1                                         Fund              Bernadette Chen (Eleven St Felix St. Realty)                           $         1,000,000.00      Equity Investor     $       50,000.00
10 to 12    7301‐09 S Stewart Avenue                               Fund              Bright Venture, LLC                                                    $           231,142.74      Equity Investor     $       52,500.00
           7500‐06 S Eggleston Avenue
              3030‐32 E 79th Street
10 to 12              CCF1                                         Fund              Bruce A Walter (Equity Trust Corp FBO Bruce Walter IRA)                $           115,000.00     Investor‐Lender      $       25,000.00
10 to 12              CCF1                                         Fund              Captain Jack, LLC c/o John McDevitt                                    $            95,000.00      Equity Investor     $       20,000.00
10 to 12    7301‐09 S Stewart Avenue                               Fund              CLOVE, LLC                                                             $            23,920.01      Equity Investor     $       23,000.00
           7500‐06 S Eggleston Avenue
              3030‐32 E 79th Street
10 to 12              CCF1                                         Fund              David E. Chambers                                                      $            50,000.00     Investor‐Lender      $       50,000.00
10 to 12              CCF1                                         Fund              Degenhardt, Duane A                                                    $           645,000.00     Investor‐Lender      $       50,000.00
10 to 12    7301‐09 S Stewart Avenue                               Fund              Distributive Marketing Inc.                                            $           155,000.00      Equity Investor     $       50,000.00
           7500‐06 S Eggleston Avenue
              3030‐32 E 79th Street
10 to 12              CCF1                                         Fund              Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                $         1,031,324.00   Investor‐Lender        $       70,175.00
10 to 12              CCF1                                         Fund              Ellen Liu                                                              $           400,000.00    Equity Investor       $      250,000.00
10 to 12    7301‐09 S Stewart Avenue                               Fund              FIVE STAR CAPITAL GROUP, LLC                                           $           266,666.65 Investor‐Lender and      $      250,000.00
           7500‐06 S Eggleston Avenue                                                                                                                                                 Equity Investor
              3030‐32 E 79th Street
10 to 12              CCF1                                         Fund              Francisco Fernandez                                                    $           312,124.98    Equity Investor       $      250,000.00
10 to 12    7301‐09 S Stewart Avenue                               Fund              Frank and Laura Sohm                                                   $           167,893.65 Investor‐Lender and      $       26,000.00
           7500‐06 S Eggleston Avenue                                                                                                                                                 Equity Investor
              3030‐32 E 79th Street


                                                                                                    Page 12 of 73
                                              Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 22 of 91 PageID #:19779


Property        Property Address         Alternative Address          Type                                  Claimant Name                            Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                 Claimed Amount in      Identified on Claim   to be Invested in
                                                                                                                                                        Claim Category as            Form               Property
                                                                                                                                                       Identified on Claim
                                                                                                                                                              Form)
10 to 12    7301‐09 S Stewart Avenue                           Fund          Frank Sohm IRA                                                           $           148,664.93 Investor‐Lender and    $       10,000.00
           7500‐06 S Eggleston Avenue                                                                                                                                           Equity Investor
              3030‐32 E 79th Street
10 to 12              CCF1                                     Fund          Fredric R. Gottlieb (South Florida Realty Management & Investments)     $           433,306.00    Investor‐Lender      $      100,000.00
10 to 12              CCF1                                     Fund          GEGO NADLAN REALTY LLC                                                  $            50,000.00    Investor‐Lender      $       50,000.00
10 to 12              CCF1                                     Fund          Grathia Corp                                                            $         1,184,081.00    Investor‐Lender      $      100,000.00
10 to 12    7301‐09 S Stewart Avenue                           Fund          H&W Management Company, Inc.                                            $           327,616.00     Equity Investor     $      327,616.00
           7500‐06 S Eggleston Avenue
              3030‐32 E 79th Street
10 to 12              CCF1                                     Fund          Influx Investments LLC                                                  $          100,000.00      Equity Investor     $       25,000.00
10 to 12              CCF1                                     Fund          IPlanGroup Agent for Custodian FBO Mark Young                           $          380,000.00     Investor‐Lender      $       50,000.00
10 to 12    7301‐09 S Stewart Avenue                           Fund          JLO Enterprises LLC                                                     $          315,002.49      Equity Investor     $      250,000.00
           7500‐06 S Eggleston Avenue
              3030‐32 E 79th Street
10 to 12    7301‐09 S Stewart Avenue                           Fund          JML Roth LLC                                                            $            31,200.00     Equity Investor     $       30,000.00
           7500‐06 S Eggleston Avenue
              3030‐32 E 79th Street
10 to 12              CCF1                                     Fund          Kelvin Kon                                                              $           95,000.00      Equity Investor     $       50,000.00
10 to 12              CCF1                                     Fund          Kennett, Victor S ‐ Kennett Family Trust                                $          200,000.00      Equity Investor     $      200,000.00
10 to 12              CCF1                                     Fund          KKW Investments, LLC                                                    $          100,033.40     Investor‐Lender      $        2,000.00
10 to 12              CCF1                                     Fund          Knickerbocker LLC                                                       $          105,387.00      Equity Investor     $       55,387.00
10 to 12    7301‐09 S Stewart Avenue                           Fund          LaMore, LLC (George Elmore & Marti LaTour)                              $          309,999.94     Investor‐Lender      $      250,000.00
           7500‐06 S Eggleston Avenue
              3030‐32 E 79th Street
10 to 12    7301‐09 S Stewart Avenue                           Fund          Laura J. Sohm IRA                                                       $          104,593.29 Investor‐Lender and      $       14,000.00
           7500‐06 S Eggleston Avenue                                                                                                                                         Equity Investor
              3030‐32 E 79th Street
10 to 12              CCF1                                     Fund          LMJ Sales, Inc.                                                         $          270,066.18    Equity Investor       $      100,000.00
10 to 12              CCF1                                     Fund          Low Altitude, LLC                                                       $          100,000.00    Equity Investor       $      100,000.00
10 to 12              CCF1                                     Fund          Madison Trust Acc Nr M1707067 fbo Harry L Shaffer                       $          200,000.00 Investor‐Lender and      $      100,000.00
                                                                                                                                                                              Equity Investor
10 to 12    7301‐09 S Stewart Avenue                           Fund          Madison Trust Company Custodian FBO Cynthia B. Jennings IRA #M1710119   $          101,400.00   Investor‐Lender        $      100,000.00
           7500‐06 S Eggleston Avenue
              3030‐32 E 79th Street
10 to 12              CCF1                                     Fund          Madison Trust Company FBO. Mehernosh Pithawalla (M1704056)              $           30,999.94     Investor‐Lender      $       25,000.00
10 to 12              CCF1                                     Fund          Mark A Miller ATF Domaskin Revocable Trust Aug. 8, 2006                 $          150,000.00     Investor‐Lender      $       50,000.00
10 to 12    Chicago Capital Fund I LLC                         Fund          Mark and Julie Akita                                                    $          100,000.00      Equity Investor     $      100,000.00
10 to 12              CCF1                                     Fund          Mark P. Mouty                                                           $          180,702.77     Investor‐Lender      $       25,000.00


                                                                                            Page 13 of 73
                                             Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 23 of 91 PageID #:19780


Property       Property Address         Alternative Address          Type                                  Claimant Name                          Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                              Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                     Claim Category as             Form               Property
                                                                                                                                                    Identified on Claim
                                                                                                                                                           Form)
10 to 12              CCF1                                    Fund          Mitchell Young Trust                                                  $             30,000.00    Investor‐Lender      $       30,000.00
10 to 12              CCF1                                    Fund          Nisha Gupta 401(K) Profit Sharing Plan & Trust                        $             92,000.00    Investor‐Lender      $       75,000.00
10 to 12              CCF1                                    Fund          Nisha Gupta Defined Benefit Plan and Trust                             $           214,666.61    Investor‐Lender      $      175,000.00
10 to 12              CCF1                                    Fund          Paul N. Wilmesmeier                                                    $           790,185.00    Investor‐Lender      $       25,000.00
10 to 12              CCF1                                    Fund          PNW Investments, LLC                                                   $           350,000.00    Investor‐Lender      $       10,000.00
10 to 12              CCF1                                    Fund          PSB Investment Trust ‐ Stephen Boynton                                $             46,398.10     Equity Investor     $       50,000.00
10 to 12              CCF1                                    Fund          QuestIRAFBOFrancisDWebb1437711                                         $           185,819.00    Investor‐Lender      $       36,222.00
10 to 12              CCF1                                    Fund          Rajitha Dundigalla                                                    $             50,000.00     Equity Investor     $       50,000.00
10 to 12              CCF1                                    Fund          Randall Sotka                                                          $           255,000.00    Investor‐Lender      $      100,000.00
10 to 12    7301‐09 S Stewart Avenue                          Fund          RLD Denouement Holding Company, LLC                                    $           150,000.00     Equity Investor     $      100,000.00
           7500‐06 S Eggleston Avenue
              3030‐32 E 79th Street
10 to 12              CCF1                                    Fund          Robert E. Jeter                                                       $           300,000.00     Investor‐Lender
10 to 12              CCF1                                    Fund          Ronald Tucker and Paula Tucker                                        $            51,583.00     Investor‐Lender      $       51,583.00
10 to 12              CCF1                                    Fund          Sandy Kikerpill, Fresh Advantage                                      $           233,000.00     Investor‐Lender      $      100,000.00
10 to 12              CCF1                                    Fund          Schankman, Michael                                                    $           112,557.00      Equity Investor     $       50,000.00
10 to 12              CCF1                                    Fund          Steve Weera Tonasut and Esther Kon Tonasut                            $           100,000.00      Equity Investor     $      100,000.00
10 to 12              CCF1                                    Fund          Steven Trzaska                                                        $           167,000.00     Investor‐Lender      $       67,000.00
10 to 12              CCF1                                    Fund          Stilwell, Heidi                                                       $           125,000.00     Investor‐Lender      $      100,000.00
10 to 12              CCF1                                    Fund          Sunwest Trust FBO Francis Webb 1510692                                $            27,000.00      Equity Investor     $       27,000.00
10 to 12              CCF1                                    Fund          Teresita M. Shelton                                                   $           426,513.00     Investor‐Lender      $       50,000.00
10 to 12              CCF1                                    Fund          TFG Retirement Trust                                                  $           340,886.77     Investor‐Lender      $      100,000.00
10 to 12    7301‐09 S Stewart Avenue                          Fund          Vagmi, LLC                                                            $            55,484.91     Investor‐Lender      $       50,000.00
           7500‐06 S Eggleston Avenue
              3030‐32 E 79th Street
10 to 12              CCF1                                    Fund          Wanda M. Behling                                                      $            43,719.00      Equity Investor     $       32,500.00
10 to 12              CCF1                                    Fund          White Tiger Revocable Trust, Ira Lovitch, Zinaida Lovitch (aka Zina   $            64,634.86      Equity Investor     $       30,000.00
                                                                            Goltsev/Goltseva), Trustees
10 to 12             CCF1                                     Fund          William H. Akins, Jr.                                                 $         1,100,000.00 Investor‐Lender and      $       25,000.00
                                                                                                                                                                            Equity Investor
10 to 12             CCF1                                     Fund          Ying Xu (Brainwave Investments)                                       $           126,625.00   Investor‐Lender
13 to 15             CCF2                                     Fund          Adir Hazan                                                            $           150,000.00   Investor‐Lender        $       50,000.00
13 to 15             CCF2                                     Fund          Agee Family Trust c/o Scott R. Agee                                   $           130,000.00    Equity Investor       $       55,000.00
13 to 15             CCF2                                     Fund          Anatoly B. Naritsin                                                   $            56,987.14    Equity Investor       $       55,417.00
13 to 15             CCF2                                     Fund          Asians Investing In Real Estate LLC                                   $           415,000.00    Equity Investor       $       60,000.00
13 to 15             CCF2                                     Fund          Bancroft, Ed                                                          $           258,060.00 Investor‐Lender and
                                                                                                                                                                            Equity Investor
13 to 15             CCF2                                     Fund          Benjamin J Serebin                                                    $           289,736.11    Equity Investor       $      150,000.00


                                                                                           Page 14 of 73
                                        Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 24 of 91 PageID #:19781


Property     Property Address      Alternative Address          Type                                     Claimant Name                             Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                               Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                      Claim Category as             Form               Property
                                                                                                                                                     Identified on Claim
                                                                                                                                                            Form)
13 to 15          CCF2                                   Fund              Bernadette Chen (Eleven St Felix St. Realty)                             $         1,000,000.00     Equity Investor     $       50,000.00
13 to 15          CCF2                                   Fund              BLT Florida, LLC                                                         $           100,000.00    Investor‐Lender      $      100,000.00
13 to 15          CCF2                                   Fund              Bruce A Walter (Equity Trust Corp FBO Bruce Walter IRA)                  $           115,000.00    Investor‐Lender      $       40,000.00
13 to 15          CCF2                                   Fund              Chestnut Capital LLC                                                    $             60,000.00     Equity Investor     $       60,000.00
13 to 15   2909‐19 E 78th Street                         Estate Property   City of Chicago                                                         $             78,479.20         Other           $        5,485.37
13 to 15          CCF2                                   Fund              David Ashley Lawrence Johnson investing under Endurance Capital          $           117,000.04     Equity Investor     $      100,000.00
                                                                           Management LLC
13 to 15           CCF2                                  Fund              David M Harris                                                          $           534,555.00    Equity Investor       $      150,000.00
13 to 15           CCF2                                  Fund              David Marcus                                                            $         1,370,484.00   Investor‐Lender        $      250,000.00
13 to 15           CCF2                                  Fund              Dee Ann Nason                                                           $           303,965.00   Investor‐Lender        $       50,000.00
13 to 15           CCF2                                  Fund              Degenhardt, Duane A                                                     $           645,000.00   Investor‐Lender        $      150,000.00
13 to 15           CCF2                                  Fund              DK Phenix Investments LLC                                               $           575,750.00   Investor‐Lender        $      100,000.00
13 to 15           CCF2                                  Fund              Doron Reichenberg                                                       $           179,000.00   Investor‐Lender        $       75,000.00
13 to 15           CCF2                                  Fund              Douglas Nebel and Narine Nebel                                          $           155,752.25   Investor‐Lender        $       15,000.00
13 to 15           CCF2                                  Fund              Duke E. Heger and Viviana Heger                                         $            60,000.00    Equity Investor       $       60,000.00
13 to 15           CCF2                                  Fund              Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                 $         1,031,324.00   Investor‐Lender        $      104,000.00
13 to 15           CCF2                                  Fund              Elizabeth Riley Gerber                                                  $            47,347.23    Equity Investor       $       50,000.00
13 to 15           CCF2                                  Fund              Ferrara, Judith (CAMAPlan f.b.o Judith D. Ferrara, Roth IRA)            $           300,000.00   Investor‐Lender        $       25,000.00
13 to 15           CCF2                                  Fund              Francisco Fernandez                                                     $           312,124.98    Equity Investor       $       50,000.00
13 to 15           CCF2                                  Fund              Fredric R. Gottlieb                                                     $           212,481.00   Investor‐Lender        $      100,000.00
13 to 15           CCF2                                  Fund              Fredric R. Gottlieb (South Florida Realty Management & Investments)     $           433,306.00   Investor‐Lender        $      175,000.00
13 to 15           CCF2                                  Fund              Freyja Partners, a California Limited Partnership                       $           179,625.00   Investor‐Lender        $       50,000.00
13 to 15           CCF2                                  Fund              Gary Kucera                                                             $           204,357.34    Equity Investor       $      200,000.00
13 to 15           CCF2                                  Fund              Gurinder Singh Dhillon                                                  $            50,000.00    Equity Investor       $       50,000.00
13 to 15           CCF2                                  Fund              IP Holdings, LLC                                                        $            50,000.00   Investor‐Lender        $       50,000.00
13 to 15           CCF2                                  Fund              iPlan Group FBO Randall Pong IRA                                        $            60,568.03 Investor‐Lender and      $        7,000.00
                                                                                                                                                                             Equity Investor
13 to 15           CCF2                                  Fund              Jane Shafrin                                                            $           110,000.00   Investor‐Lender        $       60,000.00
13 to 15           CCF2                                  Fund              Jason Ragan ‐ TSA                                                       $           327,324.29    Equity Investor       $      100,000.00
13 to 15           CCF2                                  Fund              Jeffery B McMeans                                                       $            53,203.10    Equity Investor       $       50,000.00
13 to 15           CCF2                                  Fund              Jerry Adamsky                                                           $            84,000.00   Investor‐Lender        $       50,000.00
13 to 15           CCF2                                  Fund              Joseph P. McCarthy                                                      $           277,847.33   Investor‐Lender        $       50,000.00
13 to 15           CCF2                                  Fund              Kelvin Kon                                                              $            95,000.00    Equity Investor       $       45,000.00
13 to 15           CCF2                                  Fund              Kirk Road Investments, LLC                                              $           318,867.20    Equity Investor       $      235,000.00
13 to 15           CCF2                                  Fund              Kristien Van Hecke as trustee of DK Phenix Investments LLC 401(k) FBO   $            23,661.80    Equity Investor       $       25,000.00
                                                                           Kristien Van Hecke
13 to 15           CCF2                                  Fund              Krushna M Dundigalla Revocable Living Trust                             $           100,000.00      Equity Investor     $      100,000.00




                                                                                         Page 15 of 73
                                   Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 25 of 91 PageID #:19782


Property   Property Address   Alternative Address          Type                                 Claimant Name                          Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                   Claimed Amount in      Identified on Claim   to be Invested in
                                                                                                                                          Claim Category as             Form              Property
                                                                                                                                         Identified on Claim
                                                                                                                                                Form)
13 to 15        CCF2                                Fund          Lynn Kupfer                                                          $             99,426.00 Investor Lender and    $       75,000.00
                                                                                                                                                                   Equity Investor
13 to 15        CCF2                                Fund          Mark P. Mouty                                                         $           180,702.77    Investor‐Lender     $       25,000.00
13 to 15        CCF2                                Fund          MarTech, Inc.                                                         $           600,000.00     Equity Investor    $      600,000.00
13 to 15        CCF2                                Fund          Meadows Enterprises Inc, Kenyon Meadows, president                   $             75,000.00    Investor‐Lender     $       50,000.00
13 to 15        CCF2                                Fund          Michael F Grant & L. Gretchen Grant                                   $           695,000.00 Investor‐Lender and    $       50,000.00
                                                                                                                                                                   Equity Investor
13 to 15        CCF2                                Fund          Michael Warner, Trustee of Warner Chiropractic Care Center, PC PSP    $           203,254.00     Equity Investor    $       35,000.00
13 to 15        CCF2                                Fund          Mike M. Cocos                                                         $           150,000.00     Equity Investor    $       50,000.00
13 to 15        CCF2                                Fund          Minchow, Donald                                                       $           225,000.00    Investor‐Lender     $       75,000.00
13 to 15        CCF2                                Fund          Moran Blueshtein and Upender Subramanian                              $           146,857.18    Investor‐Lender     $       50,000.00
13 to 15        CCF2                                Fund          Nancy Fillmore                                                       $             90,974.27    Investor‐Lender     $       25,000.00
13 to 15        CCF2                                Fund          Narine Nebel                                                         $             62,256.25    Investor‐Lender     $       15,000.00
13 to 15        CCF2                                Fund          Nehasri Ltd ( investment under Nehasri Ltd by Manoj Donthineni)       $           252,907.00 Investor‐Lender and    $       50,000.00
                                                                                                                                                                   Equity Investor
13 to 15        CCF2                                Fund          Nisha Gupta 401(K) Profit Sharing Plan & Trust                       $             36,604.64    Investor‐Lender     $       29,500.00
13 to 15        CCF2                                Fund          Nisha Gupta Defined Benefit Plan and Trust                           $             99,887.14    Investor‐Lender     $       80,500.00
13 to 15        CCF2                                Fund          Overhead Solutions Inc (Paul Collins)                                $             50,000.00     Equity Investor    $       50,000.00
13 to 15        CCF2                                Fund          Pat DeSantis                                                         $          2,684,539.00     Equity Investor    $      500,000.00
13 to 15        CCF2                                Fund          Paul N. Wilmesmeier                                                   $           790,185.00    Investor‐Lender     $       25,000.00
13 to 15        CCF2                                Fund          Petra Zoeller                                                         $           546,619.00    Investor‐Lender     $       35,000.00
13 to 15        CCF2                                Fund          Prakash, Sukumar Samson                                               $           215,875.00
13 to 15        CCF2                                Fund          Rajesh Gupta Roth IRA                                                $             35,984.11    Investor‐Lender     $       29,000.00
13 to 15        CCF2                                Fund          Rajitha Dundigalla                                                   $             50,000.00     Equity Investor    $       50,000.00
13 to 15        CCF2                                Fund          Robert E. Jeter                                                       $           300,000.00    Investor‐Lender
13 to 15        CCF2                                Fund          Roberta Doucet, Cumen LLC                                            $             25,000.00     Equity Investor    $       25,000.00
13 to 15        CCF2                                Fund          Roswitha M. and John S. Ennema                                       $             59,208.29     Equity Investor    $       50,000.00
13 to 15        CCF2                                Fund          Sandy Kikerpill, Fresh Advantage                                      $           233,000.00    Investor‐Lender     $      100,000.00
13 to 15        CCF2                                Fund          Scott Eaton                                                          $             49,200.00     Equity Investor    $       20,000.00
13 to 15        CCF2                                Fund          Sonoca Corporation                                                   $             47,630.56     Equity Investor    $       50,000.00
13 to 15        CCF2                                Fund          Sri Navalpakkam (AniPri Enterprises LLC)                              $           259,775.00     Equity Investor    $      100,000.00
13 to 15        CCF2                                Fund          STANLEY SCOTT                                                        $             56,845.00    Investor‐Lender     $       60,000.00
13 to 15        CCF2                                Fund          Steven K Chennappan                                                   $           100,000.00    Investor‐Lender
13 to 15        CCF2                                Fund          Timothy S Sharp                                                       $           650,000.00    Investor‐Lender     $       50,000.00
13 to 15        CCF2                                Fund          Toramba Trust (ROTH) Matthew Boyd, Trustee                            $           100,000.00     Equity Investor    $      100,000.00
13 to 15        CCF2                                Fund          Yaron Fisher                                                          $           130,193.00    Investor‐Lender     $      108,617.00




                                                                                Page 16 of 73
                                            Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 26 of 91 PageID #:19783


Property       Property Address        Alternative Address          Type                                     Claimant Name        Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                              Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                     Claim Category as             Form               Property
                                                                                                                                    Identified on Claim
                                                                                                                                           Form)
13 to 15      2909‐19 E 78th Street                          Fund          Bright Venture, LLC                                     $           231,142.74     Equity Investor     $       50,000.00
             7549‐59 S Essex Avenue
           8047‐55 S Manistee Avenue
13 to 15      2909‐19 E 78th Street                          Fund          Cynthia Love                                           $           104,250.01      Equity Investor     $      100,000.00
             7549‐59 S Essex Avenue
           8047‐55 S Manistee Avenue
13 to 15      2909‐19 E 78th Street                          Fund          Frank and Laura Sohm                                   $           167,893.65      Equity Investor     $       10,000.00
             7549‐59 S Essex Avenue
           8047‐55 S Manistee Avenue
13 to 15      2909‐19 E 78th Street                          Fund          Frank Sohm IRA                                         $           148,664.93      Equity Investor     $       40,000.00
             7549‐59 S Essex Avenue
           8047‐55 S Manistee Avenue
13 to 15      2909‐19 E 78th Street                          Fund          James Tutsock                                          $           169,483.00      Equity Investor     $      100,000.00
             7549‐59 S Essex Avenue
           8047‐55 S Manistee Avenue
13 to 15      2909‐19 E 78th Street                          Fund          Jason Ragan ‐ TSA                                      $           473,079.71      Equity Investor     $       54,500.00
             7549‐59 S Essex Avenue
           8047‐55 S Manistee Avenue
13 to 15      2909‐19 E 78th Street                          Fund          JLO Enterprises LLC                                    $           315,002.49      Equity Investor     $       33,000.00
             7549‐59 S Essex Avenue
           8047‐55 S Manistee Avenue
13 to 15              CCF2                                   Fund          John Asciutto                                          $            50,000.00    Equity Investor       $       50,000.00
13 to 15              CCF2                                   Fund          John B. Allred & Glenda K. Allred                      $         1,421,646.52 Investor‐Lender and      $       50,000.00
                                                                                                                                                            Equity Investor
13 to 15      2909‐19 E 78th Street                          Fund          John Hutchison                                         $            50,000.00   Investor‐Lender        $       50,000.00
             7549‐59 S Essex Avenue
           8047‐55 S Manistee Avenue
13 to 15      2909‐19 E 78th Street                          Fund          Jossie Romero                                          $            53,541.66      Equity Investor     $       50,000.00
             7549‐59 S Essex Avenue
           8047‐55 S Manistee Avenue
13 to 15      2909‐19 E 78th Street                          Fund          Karl R. DeKlotz                                        $         1,586,165.90 Investor‐Lender and      $      200,000.00
             7549‐59 S Essex Avenue                                                                                                                         Equity Investor
           8047‐55 S Manistee Avenue
13 to 15      2909‐19 E 78th Street                          Fund          Patricia M. McCorry, Manager McCorry Real Estate LLC   $            25,708.34     Investor‐Lender      $       25,000.00
             7549‐59 S Essex Avenue
           8047‐55 S Manistee Avenue




                                                                                             Page 17 of 73
                                            Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 27 of 91 PageID #:19784


Property       Property Address        Alternative Address          Type                                     Claimant Name                                  Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                        Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                               Claim Category as             Form               Property
                                                                                                                                                              Identified on Claim
                                                                                                                                                                     Form)
13 to 15      2909‐19 E 78th Street                          Fund              Quest IRA Inc FBO Larry J Eggenberger IRA                                    $             50,000.00    Investor‐Lender      $       50,000.00
             7549‐59 S Essex Avenue
           8047‐55 S Manistee Avenue
13 to 15      2909‐19 E 78th Street                          Fund              ROBERT A LAPORTE                                                             $           100,000.00     Investor‐Lender      $       50,000.00
             7549‐59 S Essex Avenue
           8047‐55 S Manistee Avenue
13 to 15      2909‐19 E 78th Street                          Fund              Shreeja LLC                                                                  $            55,814.04     Investor‐Lender      $       50,000.00
             7549‐59 S Essex Avenue
           8047‐55 S Manistee Avenue
13 to 15      2909‐19 E 78th Street                          Fund              Steve Weera Tonasut and Esther Kon Tonasut                                   $           150,000.00      Equity Investor     $      150,000.00
             7549‐59 S Essex Avenue
           8047‐55 S Manistee Avenue
13 to 15      2909‐19 E 78th Street                          Fund              Steven G. Mouty                                                              $           465,000.00      Equity Investor     $      115,000.00
             7549‐59 S Essex Avenue
           8047‐55 S Manistee Avenue
13 to 15      2909‐19 E 78th Street                          Fund              US Freedom Investments, LLC                                                  $           175,500.00     Investor‐Lender      $       25,000.00
             7549‐59 S Essex Avenue
           8047‐55 S Manistee Avenue
13 to 15      2909‐19 E 78th Street                          Fund              Vagmi LLC                                                                    $            27,113.23     Investor‐Lender      $       25,000.00
             7549‐59 S Essex Avenue
           8047‐55 S Manistee Avenue
13 to 15      2909‐19 E 78th Street                          Fund              Vagmi LLC                                                                    $            54,058.32     Investor‐Lender      $       50,000.00
             7549‐59 S Essex Avenue
           8047‐55 S Manistee Avenue
  16          1017 W 102nd Street                            Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,605,189.95 Institutional Lender
                                                                               American Finance 2015‐1, Ltd.
  17           1516 E 85th Place                             Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,605,189.95 Institutional Lender
                                                                               American Finance 2015‐1, Ltd.
  18          2136 W 83rd Street                             Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,605,189.95 Institutional Lender
                                                                               American Finance 2015‐1, Ltd.
  19          417 Oglesby Avenue                             Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,605,189.95 Institutional Lender
                                                                               American Finance 2015‐1, Ltd.
  20          7922 S Luella Avenue                           Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,605,189.95 Institutional Lender
                                                                               American Finance 2015‐1, Ltd.
  21        7925 S Kingston Avenue                           Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,605,189.95 Institutional Lender
                                                                               American Finance 2015‐1, Ltd.
  22        7933 S Kingston Avenue                           Estate Property   Celia Tong Revocable Living Trust Dated December 22, 2011                    $            27,565.00      Equity Investor     $       20,000.00




                                                                                             Page 18 of 73
                                          Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 28 of 91 PageID #:19785


Property      Property Address       Alternative Address          Type                                     Claimant Name                                  Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                      Claimed Amount in     Identified on Claim    to be Invested in
                                                                                                                                                             Claim Category as            Form               Property
                                                                                                                                                            Identified on Claim
                                                                                                                                                                   Form)
  22       7933 S Kingston Avenue                          Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony    $         1,605,189.95 Institutional Lender
                                                                             American Finance 2015‐1, Ltd.
  23       8030 S Marquette Avenue                         Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,605,189.95 Institutional Lender
                                                                             American Finance 2015‐1, Ltd.
  24       8104 S Kingston Avenue                          Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,605,189.95 Institutional Lender
                                                                             American Finance 2015‐1, Ltd.
  25        8403 S Aberdeen Street                         Estate Property   City of Chicago                                                              $            78,479.20         Other           $          413.84
  25        8403 S Aberdeen Street                         Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,605,189.95 Institutional Lender
                                                                             American Finance 2015‐1, Ltd.
  26       8405 S Marquette Avenue                         Estate Property   Manoj Donthineni                                                             $            71,544.30   Investor‐Lender       $      141,340.00
  26       8405 S Marquette Avenue                         Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,605,189.95 Institutional Lender
                                                                             American Finance 2015‐1, Ltd.
  27        8529 S Rhodes Avenue                           Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,605,189.95 Institutional Lender
                                                                             American Finance 2015‐1, Ltd.
  28          8800 S Ada Street                            Estate Property   Dennis K McCoy                                                               $           312,238.67   Investor‐Lender       $       60,000.00
  28          8800 S Ada Street                            Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,605,189.95 Institutional Lender
                                                                             American Finance 2015‐1, Ltd.
  29        9212 S Parnell Avenue                          Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,605,189.95 Institutional Lender
                                                                             American Finance 2015‐1, Ltd.
  30        10012 S LaSalle Avenue                         Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,924,211.14 Institutional Lender
                                                                             American Finance 2015‐1, Ltd.
  31        11318 S Church Street                          Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,924,211.14 Institutional Lender
                                                                             American Finance 2015‐1, Ltd.
  32         3213 S Throop Street                          Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,924,211.14 Institutional Lender
                                                                             American Finance 2015‐1, Ltd.
  33          3723 W 68th Place                            Estate Property   Dennis K McCoy                                                               $           312,238.67   Investor‐Lender       $       40,000.00
  33          3723 W 68th Place                            Estate Property   Kathleen Martin                                                              $           304,605.24    Equity Investor      $      172,423.00
  33          3723 W 68th Place                            Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,924,211.14 Institutional Lender
                                                                             American Finance 2015‐1, Ltd.
  34           406 E 87th Place                            Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,924,211.14 Institutional Lender
                                                                             American Finance 2015‐1, Ltd.
  35           61 E 92nd Street                            Estate Property   Lorenzo J Jaquias                                                            $            71,635.00   Investor‐Lender       $       86,600.00
  35           61 E 92nd Street                            Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,924,211.14 Institutional Lender
                                                                             American Finance 2015‐1, Ltd.
  36        6554 S Rhodes Avenue                           Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,924,211.14 Institutional Lender
                                                                             American Finance 2015‐1, Ltd.
  37        6825 S Indiana Avenue                          Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,924,211.14 Institutional Lender
                                                                             American Finance 2015‐1, Ltd.


                                                                                           Page 19 of 73
                                             Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 29 of 91 PageID #:19786


Property        Property Address        Alternative Address          Type                                      Claimant Name                                 Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                         Claimed Amount in     Identified on Claim    to be Invested in
                                                                                                                                                                Claim Category as            Form               Property
                                                                                                                                                               Identified on Claim
                                                                                                                                                                      Form)
  38         7210 S Vernon Avenue                             Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony    $         1,924,211.14 Institutional Lender
                                                                                American Finance 2015‐1, Ltd.
  39          7712 S Euclid Avenue                            Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,924,211.14 Institutional Lender
                                                                                American Finance 2015‐1, Ltd.
  40        7953 S Woodlawn Avenue                            Estate Property   Blessing Strategies, LLC                                                     $            29,784.00   Investor‐Lender       $       12,500.00
  40        7953 S Woodlawn Avenue                            Estate Property   Celia Tong Revocable Living Trust Dated December 22, 2011                    $            28,741.00   Investor‐Lender       $        2,770.00
  40        7953 S Woodlawn Avenue                            Estate Property   City of Chicago                                                              $            78,479.20         Other           $          431.13
  40        7953 S Woodlawn Avenue                            Estate Property   Jeffrey Lee Blankenship                                                      $            89,822.12   Investor‐Lender       $       30,629.18
  40        7953 S Woodlawn Avenue                            Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,924,211.14 Institutional Lender
                                                                                American Finance 2015‐1, Ltd.
  40        7953 S Woodlawn Avenue                            Estate Property   Quantum Growth Holdings LLC                                                                           Investor‐Lender       $        8,053.89
  41         8107 S Kingston Avenue                           Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,924,211.14 Institutional Lender
                                                                                American Finance 2015‐1, Ltd.
  42        8346 S Constance Avenue                           Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,924,211.14 Institutional Lender
                                                                                American Finance 2015‐1, Ltd.
  43          8432 S Essex Avenue                             Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,924,211.14 Institutional Lender
                                                                                American Finance 2015‐1, Ltd.
  44         8517 S Vernon Avenue                             Estate Property   City of Chicago                                                              $            78,479.20         Other           $          841.94
  44         8517 S Vernon Avenue                             Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for Colony   $         1,924,211.14 Institutional Lender
                                                                                American Finance 2015‐1, Ltd.
  45           2129 W 71st Street                             Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for          $         1,973,393.52 Institutional Lender
                                                                                Wilmington Trust, N.A., as Trustee for the Benefit of Corevest American
                                                                                Finance 2017‐1 Trust Mortgage Pass‐Through Certificates
  46        9610 S Woodlawn Avenue                            Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for          $         1,973,393.52 Institutional Lender
                                                                                Wilmington Trust, N.A., as Trustee for the Benefit of Corevest American
                                                                                Finance 2017‐1 Trust Mortgage Pass‐Through Certificates
  47           5437 S Laflin Street                           Estate Property   Michael Borgia                                                               $         1,253,784.00   Investor‐Lender       $      250,000.00
  47           5437 S Laflin Street                           Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for          $         1,973,393.52 Institutional Lender
                                                                                Wilmington Trust, N.A., as Trustee for the Benefit of Corevest American
                                                                                Finance 2017‐1 Trust Mortgage Pass‐Through Certificates
  48         6759 S Indiana Avenue                            Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for          $         1,973,393.52 Institutional Lender
                                                                                Wilmington Trust, N.A., as Trustee for the Benefit of Corevest American
                                                                                Finance 2017‐1 Trust Mortgage Pass‐Through Certificates
  49       7300‐04 St Lawrence Avenue                         Estate Property   Bernadette Chen (Eleven St Felix St. Realty)                                 $         1,000,000.00      Equity Investor    $       50,000.00
  49       7300‐04 St Lawrence Avenue                         Estate Property   City of Chicago                                                              $            78,479.20          Other          $        1,182.83
  49       7300‐04 St Lawrence Avenue                         Estate Property   Helen Boyd                                                                   $           105,000.00     Investor‐Lender     $       50,000.00
  49       7300‐04 St Lawrence Avenue                         Estate Property   LaDawn K. Westbrook ‐ Miss Property LLC                                      $            71,546.64     Investor‐Lender
  49       7300‐04 St Lawrence Avenue                         Estate Property   Matthew Boyd                                                                 $           405,000.00     Investor‐Lender     $      259,302.00


                                                                                              Page 20 of 73
                                             Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 30 of 91 PageID #:19787


Property        Property Address        Alternative Address          Type                                     Claimant Name                                 Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                        Claimed Amount in     Identified on Claim    to be Invested in
                                                                                                                                                               Claim Category as            Form               Property
                                                                                                                                                              Identified on Claim
                                                                                                                                                                     Form)
  49       7300‐04 St Lawrence Avenue                         Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for          $         1,973,393.52 Institutional Lender
                                                                                Wilmington Trust, N.A., as Trustee for the Benefit of Corevest American
                                                                                Finance 2017‐1 Trust Mortgage Pass‐Through Certificates
  49       7300‐04 St Lawrence Avenue                         Estate Property   Paul N. Wilmesmeier                                                         $           790,185.00   Investor‐Lender       $       25,000.00
  50          7760 S Coles Avenue                             Estate Property   City of Chicago                                                             $            78,479.20         Other           $          815.33
  50          7760 S Coles Avenue                             Estate Property   Helen Boyd                                                                  $           105,000.00   Investor‐Lender       $       55,000.00
  50          7760 S Coles Avenue                             Estate Property   Huiyi Yang and Hui Wang                                                     $            43,150.22   Investor‐Lender       $       20,166.67
  50          7760 S Coles Avenue                             Estate Property   Kevin Bybee, iPlanGroup Agent for Custodian FBO Kevin Bybee IRA             $           102,367.34   Investor‐Lender       $       76,000.00
  50          7760 S Coles Avenue                             Estate Property   LMJ Sales, Inc.                                                             $           559,807.34   Investor‐Lender       $      100,000.00
  50          7760 S Coles Avenue                             Estate Property   Marjorie Jean Sexton                                                        $           200,000.00   Investor‐Lender       $       50,000.00
  50          7760 S Coles Avenue                             Estate Property   Matthew Boyd                                                                $           405,000.00   Investor‐Lender       $       55,000.00
  50          7760 S Coles Avenue                             Estate Property   Metro Rural Real Estate Solutions (Tamara Molenaar‐Angelier)                $            18,253.51   Investor‐Lender       $       70,000.00
  50          7760 S Coles Avenue                             Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for         $         1,973,393.52 Institutional Lender
                                                                                Wilmington Trust, N.A., as Trustee for the Benefit of Corevest American
                                                                                Finance 2017‐1 Trust Mortgage Pass‐Through Certificates
  50          7760 S Coles Avenue                             Estate Property   PNW Investments, LLC                                                        $           350,000.00   Investor‐Lender       $       25,000.00
  50          7760 S Coles Avenue                             Estate Property   Scott E Pammer                                                              $           243,954.00   Investor‐Lender       $       12,070.00
  51          1401 W 109th Place                              Estate Property   Hiu Tung Carol                                                              $            62,000.00   Investor‐Lender       $      115,487.00
  51          1401 W 109th Place                              Estate Property   Michael and Lyanne Terada                                                   $            73,336.53   Investor‐Lender       $       33,847.00
  51          1401 W 109th Place                              Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for         $         3,003,129.41 Institutional Lender
                                                                                Wilmington Trust, N.A., as Trustee for the Registered Holders of Corevest
                                                                                American Finance 2017‐2 Trust, Mortgage Pass‐Through Certificates, Series
                                                                                2017‐2
  52            310 E 50th Street                             Estate Property   Kirk Road Investments, LLC                                                  $           434,195.69   Investor‐Lender       $      193,750.00
  52            310 E 50th Street                             Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for         $         3,003,129.41 Institutional Lender
                                                                                Wilmington Trust, N.A., as Trustee for the Registered Holders of Corevest
                                                                                American Finance 2017‐2 Trust, Mortgage Pass‐Through Certificates, Series
                                                                                2017‐2
  52           310 E 50th Street                              Estate Property   Paper Street Realty LLC DBA Rent Ready Apartments                           $           234,139.18    Trade Creditor       $       49,600.68
  53         6807 S Indiana Avenue                            Estate Property   Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                     $         1,031,324.00   Investor‐Lender       $       45,000.00
  53         6807 S Indiana Avenue                            Estate Property   Leroy & Martha Johnson                                                      $            81,066.85   Investor‐Lender       $      100,000.00
  53         6807 S Indiana Avenue                            Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for         $         3,003,129.41 Institutional Lender
                                                                                Wilmington Trust, N.A., as Trustee for the Registered Holders of Corevest
                                                                                American Finance 2017‐2 Trust, Mortgage Pass‐Through Certificates, Series
                                                                                2017‐2
  54         8000‐02 S Justine Street   1541 E 80th Street    Estate Property   City of Chicago                                                             $            78,479.20        Other            $        2,783.04
  54         8000‐02 S Justine Street   1541 E 80th Street    Estate Property   John B. Allred & Glenda K. Allred                                           $         1,421,646.52 Investor‐Lender and
                                                                                                                                                                                      Equity Investor


                                                                                              Page 21 of 73
                                             Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 31 of 91 PageID #:19788


Property       Property Address         Alternative Address          Type                                     Claimant Name                                 Claimed Amount (Total      Claim Category as      Amount Claimed
Number                                                                                                                                                        Claimed Amount in       Identified on Claim     to be Invested in
                                                                                                                                                               Claim Category as             Form                 Property
                                                                                                                                                              Identified on Claim
                                                                                                                                                                     Form)
  54        8000‐02 S Justine Street    1541 E 80th Street    Estate Property   Michael James Guilford and Nancy Richard‐Guilford, Jointly with Right of     $           310,000.00     Investor‐Lender       $      110,000.00
                                                                                Survivorship
  54        8000‐02 S Justine Street    1541 E 80th Street    Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for         $         3,003,129.41 Institutional Lender
                                                                                Wilmington Trust, N.A., as Trustee for the Registered Holders of Corevest
                                                                                American Finance 2017‐2 Trust, Mortgage Pass‐Through Certificates, Series
                                                                                2017‐2
  54        8000‐02 S Justine Street    1541 E 80th Street    Estate Property   Rene Hribal                                                                 $         1,525,473.04       Investor‐Lender      $      729,000.00
  55         8107‐09 S Ellis Avenue                           Estate Property   CLD Construction, Inc. (Doru Unchias)                                       $           434,935.00         Independent        $       52,300.00
                                                                                                                                                                                            Contractor
  55         8107‐09 S Ellis Avenue                           Estate Property   Hillside Fund, LLC ‐ Janet F. Turco, Owner/ Managing Member                 $           505,000.00       Investor‐Lender      $       50,000.00
  55         8107‐09 S Ellis Avenue                           Estate Property   Hyman J. Small                                                              $            75,000.00       Investor‐Lender
  55         8107‐09 S Ellis Avenue                           Estate Property   John B. Allred & Glenda K. Allred                                           $         1,421,646.52    Investor‐Lender and
                                                                                                                                                                                          Equity Investor
  55         8107‐09 S Ellis Avenue                           Estate Property   Kelly E Welton (iPlanGroup Agent for Custodian FBO Kelly Welton, IRA)       $            83,813.00       Investor‐Lender      $       26,200.00
  55         8107‐09 S Ellis Avenue                           Estate Property   Kenneth (Ken) and Maria (Tina) Jorgensen                                    $           453,233.25       Investor‐Lender      $       31,000.00
  55         8107‐09 S Ellis Avenue                           Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for         $         3,003,129.41     Institutional Lender
                                                                                Wilmington Trust, N.A., as Trustee for the Registered Holders of Corevest
                                                                                American Finance 2017‐2 Trust, Mortgage Pass‐Through Certificates, Series
                                                                                2017‐2
  55         8107‐09 S Ellis Avenue                           Estate Property   R.D.Meredith General Contractors LLC 401K                                   $           373,617.16   Investor‐Lender          $       91,672.00
  55         8107‐09 S Ellis Avenue                           Estate Property   SLB Ventures, LLC                                                           $           215,215.48   Investor‐Lender          $       95,000.00
  55         8107‐09 S Ellis Avenue                           Estate Property   Steven and Linda Lipschultz                                                 $           350,360.00   Investor‐Lender          $       73,360.00
  56          8209 S Ellis Avenue                             Estate Property   ARBOR VENTURES OVERSEAS LIMITED, LLC                                        $           176,122.67   Investor‐Lender          $      115,000.00
  56          8209 S Ellis Avenue                             Estate Property   Ashwin D Patel                                                              $           100,000.00   Investor‐Lender          $      100,000.00
  56          8209 S Ellis Avenue                             Estate Property   Claude M West , Linda S Gray, Desert Storm Properties Group, LLC            $           100,000.00   Investor‐Lender          $      100,000.00
  56          8209 S Ellis Avenue                             Estate Property   Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                     $         1,031,324.00   Investor‐Lender          $      100,000.00
  56          8209 S Ellis Avenue                             Estate Property   Hyman J. Small                                                              $            75,000.00   Investor‐Lender
  56          8209 S Ellis Avenue                             Estate Property   JKG Investments, LLC                                                        $            25,000.00   Investor‐Lender          $       25,000.00
  56          8209 S Ellis Avenue                             Estate Property   Marilyn B. Ackerman                                                         $           165,913.00    Equity Investor         $      200,000.00
  56          8209 S Ellis Avenue                             Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for         $         3,003,129.41 Institutional Lender
                                                                                Wilmington Trust, N.A., as Trustee for the Registered Holders of Corevest
                                                                                American Finance 2017‐2 Trust, Mortgage Pass‐Through Certificates, Series
                                                                                2017‐2
  56          8209 S Ellis Avenue                             Estate Property   Paper Street Realty LLC DBA Rent Ready Apartments                           $           234,139.18       Trade Creditor       $        2,740.00
  56          8209 S Ellis Avenue                             Estate Property   SLB Ventures, LLC                                                           $           215,215.48      Investor‐Lender       $       24,960.00
  56          8209 S Ellis Avenue                             Estate Property   Wesley Pittman                                                              $           180,048.45      Investor‐Lender       $       70,000.00
  57       8214‐16 S Ingleside Avenue                         Estate Property   James Tutsock                                                               $           900,000.00      Investor‐Lender
  57       8214‐16 S Ingleside Avenue                         Estate Property   Joral Schmalle                                                              $         1,735,782.00      Investor‐Lender       $      759,000.00


                                                                                              Page 22 of 73
                                                   Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 32 of 91 PageID #:19789


Property        Property Address             Alternative Address           Type                                     Claimant Name                                 Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                              Claimed Amount in     Identified on Claim    to be Invested in
                                                                                                                                                                     Claim Category as            Form               Property
                                                                                                                                                                    Identified on Claim
                                                                                                                                                                           Form)
  57        8214‐16 S Ingleside Avenue                              Estate Property   Midland Loan Services, a Division of PNC Bank, N.A. as servicer for          $         3,003,129.41 Institutional Lender
                                                                                      Wilmington Trust, N.A., as Trustee for the Registered Holders of Corevest
                                                                                      American Finance 2017‐2 Trust, Mortgage Pass‐Through Certificates, Series
                                                                                      2017‐2
  57        8214‐16 S Ingleside Avenue                              Estate Property   Paper Street Realty LLC DBA Rent Ready Apartments                           $           234,139.18      Trade Creditor     $       18,986.00
  58        5955 S Sacramento Avenue        2948‐56 W 60th Street   Estate Property   1839 Fund I LLC                                                             $            49,937.00     Investor‐Lender     $       42,330.00
  58        5955 S Sacramento Avenue        2948‐56 W 60th Street   Estate Property   Alcalli Sabat                                                               $           109,396.68     Investor‐Lender
  58        5955 S Sacramento Avenue        2948‐56 W 60th Street   Estate Property   Arthur Bertrand                                                             $            78,079.82     Investor‐Lender     $        4,825.00
  58        5955 S Sacramento Avenue        2948‐56 W 60th Street   Estate Property   Capital Investors, LLC                                                      $           930,376.31     Investor‐Lender     $       50,000.00
  58        5955 S Sacramento Avenue        2948‐56 W 60th Street   Estate Property   Dennis & Mary Ann Hennefer                                                  $           679,378.00     Investor‐Lender     $      332,334.00
  58        5955 S Sacramento Avenue        2948‐56 W 60th Street   Estate Property   Diana Johan                                                                 $            25,000.00     Investor‐Lender     $       25,000.00
  58        5955 S Sacramento Avenue        2948‐56 W 60th Street   Estate Property   Fredric R. Gottlieb                                                         $           212,481.00     Investor‐Lender     $       37,481.00
  58        5955 S Sacramento Avenue        2948‐56 W 60th Street   Estate Property   Harvey Singer                                                               $           854,387.63     Investor‐Lender     $      198,500.00
  58        5955 S Sacramento Avenue     2948‐56 W 60th Street      Estate Property   John McDevitt                                                               $           220,000.00      Equity Investor    $       20,000.00
  58        5955 S Sacramento Avenue        2948‐56 W 60th Street   Estate Property   Liberty Quest Investment Group LLC                                          $           210,000.00      Equity Investor    $      210,000.00
  58        5955 S Sacramento Avenue        2948‐56 W 60th Street   Estate Property   Madison Trust Company Agent for Custodian FBO The Jacqueline C Rowe         $           623,489.57      Equity Investor
                                                                                      Living Trust IRA
  58        5955 S Sacramento Avenue        2948‐56 W 60th Street   Estate Property   Matthew Boyd                                                                $           405,000.00     Investor‐Lender     $       40,698.00
  58        5955 S Sacramento Avenue        2948‐56 W 60th Street   Estate Property   Robert A Demick DDS PA 401K                                                 $           177,678.65     Investor‐Lender     $       29,000.00
  58        5955 S Sacramento Avenue        2948‐56 W 60th Street   Estate Property   Steven R. Bald                                                              $           586,378.00     Investor‐Lender     $       40,000.00
  58        5955 S Sacramento Avenue        2948‐56 W 60th Street   Estate Property   Teresita M. Shelton                                                         $           426,513.00     Investor‐Lender     $       25,000.00
  58        5955 S Sacramento Avenue        2948‐56 W 60th Street   Estate Property   The Moore/Ferrer Family 2004 Trust                                          $           208,341.66     Investor‐Lender     $       50,000.00
  58        5955 S Sacramento Avenue        2948‐56 W 60th Street   Estate Property   Timothy S Sharp                                                             $           650,000.00     Investor‐Lender     $       50,000.00
  58        5955 S Sacramento Avenue        2948‐56 W 60th Street   Estate Property   Wisemove Properties LLC, (Anthony and Linda Reid, members)                  $           668,979.00     Investor‐Lender
  59       6001‐05 S Sacramento Avenue      2945‐51 W 60th Street   Estate Property   Alcalli Sabat                                                               $           109,396.68     Investor‐Lender
  59       6001‐05 S Sacramento Avenue      2945‐51 W 60th Street   Estate Property   Aluvelu Homes LLC                                                           $           169,271.00     Investor‐Lender     $       54,271.00
  59       6001‐05 S Sacramento Avenue      2945‐51 W 60th Street   Estate Property   Arthur and Dinah Bertrand                                                   $         1,000,000.00     Investor‐Lender     $        7,552.00
  59       6001‐05 S Sacramento Avenue      2945‐51 W 60th Street   Estate Property   Asians Investing In Real Estate LLC                                         $         1,278,402.00     Investor‐Lender     $       60,000.00
  59       6001‐05 S Sacramento Avenue      2945‐51 W 60th Street   Estate Property   Brad and Linda Lutz                                                         $           813,582.00     Investor‐Lender     $       67,876.00
  59       6001‐05 S Sacramento Avenue      2945‐51 W 60th Street   Estate Property   Chuck Denton | Denton Real Estate Company Inc. 401k                         $           200,000.00     Investor‐Lender     $       25,000.00
  59       6001‐05 S Sacramento Avenue                              Former Property   CZE Holdings LLC (Carl Johnson IRA)                                         $           299,700.00     Investor‐Lender     $       50,000.00
  59       6001‐05 S Sacramento Avenue      2945‐51 W 60th Street   Estate Property   Duke E. Heger and Viviana Heger                                             $           117,000.00     Investor‐Lender     $       12,000.00
  59       6001‐05 S Sacramento Avenue      2945‐51 W 60th Street   Estate Property   Equity Capital Resources, LLC                                               $            77,166.66     Investor‐Lender     $       50,000.00
  59       6001‐05 S Sacramento Avenue      2945‐51 W 60th Street   Estate Property   Ganpat and FEREEDA Seunath                                                  $           216,194.22     Investor‐Lender     $      109,844.00
  59       6001‐05 S Sacramento Avenue      2945‐51 W 60th Street   Estate Property   Gary R. Burnham Jr. Solo 401K Trust                                         $           205,608.00     Investor‐Lender     $        7,971.00
  59       6001‐05 S Sacramento Avenue      2945‐51 W 60th Street   Estate Property   iPlanGroup Agent for Custodian FBO Charles Powell IRA                       $           260,000.00     Investor‐Lender
  59       6001‐05 S Sacramento Avenue      2945‐51 W 60th Street   Estate Property   James Clements                                                              $           185,910.00     Investor‐Lender     $       70,000.00
  59       6001‐05 S Sacramento Avenue      2945‐51 W 60th Street   Estate Property   Leonard Grosso                                                              $           177,499.95     Investor‐Lender     $       50,000.00


                                                                                                    Page 23 of 73
                                                Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 33 of 91 PageID #:19790


Property        Property Address          Alternative Address           Type                                     Claimant Name                           Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                     Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                            Claim Category as             Form               Property
                                                                                                                                                           Identified on Claim
                                                                                                                                                                  Form)
  59       6001‐05 S Sacramento Avenue   2945‐51 W 60th Street   Estate Property   LMJ Sales, Inc.                                                        $           559,807.34     Investor‐Lender     $       50,000.00
  59       6001‐05 S Sacramento Avenue   2945‐51 W 60th Street   Estate Property   Marjorie Jean Sexton                                                   $           200,000.00     Investor‐Lender     $       40,564.00
  59       6001‐05 S Sacramento Avenue   2945‐51 W 60th Street   Estate Property   New Direction IRA, Inc. FBO Joel Beyer, Roth IRA                       $           103,990.94     Investor‐Lender     $       16,000.00
  59       6001‐05 S Sacramento Avenue   2945‐51 W 60th Street   Estate Property   PFFR TRUST (Garrett Miller)                                            $             5,299.00     Investor‐Lender     $        5,299.00
  59       6001‐05 S Sacramento Avenue   2945‐51 W 60th Street   Estate Property   Phillip G. Vander Kraats                                              $             80,186.82     Investor‐Lender     $          312.00
  59       6001‐05 S Sacramento Avenue   2945‐51 W 60th Street   Estate Property   TMAKINDE, LLC                                                          $           247,000.00     Investor‐Lender     $      108,000.00
  59       6001‐05 S Sacramento Avenue   2945‐51 W 60th Street   Estate Property   Towpath Investments LLC ‐ Robert Kessing (manager)                     $           135,000.00     Investor‐Lender     $       30,000.00
  60         7026‐42 S Cornell Avenue                            Estate Property   Alex Breslav                                                           $           247,000.00     Investor‐Lender     $       50,000.00
  60         7026‐42 S Cornell Avenue                            Estate Property   Annie Chang                                                            $           246,935.34     Investor‐Lender     $        3,500.00
  60         7026‐42 S Cornell Avenue                            Estate Property   Asians Investing In Real Estate LLC                                    $         1,278,402.00     Investor‐Lender     $       69,402.00
  60         7026‐42 S Cornell Avenue                            Estate Property   Bancroft, Ed                                                           $           258,060.00   Investor‐Lender and
                                                                                                                                                                                      Equity Investor
  60         7026‐42 S Cornell Avenue                            Estate Property   Brett Burnham (                                                       $           215,335.54      Investor‐Lender     $       30,000.00
                                                                                   iPlanGroup Agent for Custodian FBO Brett Burnham)
  60         7026‐42 S Cornell Avenue                            Estate Property   Capital Investors, LLC                                                $           930,376.31     Investor‐Lender      $      379,479.00
  60         7026‐42 S Cornell Avenue                            Estate Property   Christine Hethcock                                                    $            41,500.00     Investor‐Lender      $       40,000.00
  60         7026‐42 S Cornell Avenue                            Estate Property   Chuck Denton | Denton Real Estate Company Inc. 401k                   $           200,000.00     Investor‐Lender      $       50,000.00
  60         7026‐42 S Cornell Avenue                            Estate Property   CZE Holdings LLC (Carl Johnson IRA)                                   $           299,700.00     Investor‐Lender      $       55,000.00
  60         7026‐42 S Cornell Avenue                            Estate Property   Dana Speed                                                            $           249,710.00     Investor‐Lender      $       31,000.00
  60         7026‐42 S Cornell Avenue                            Estate Property   Daniel Matthews, Leah Matthews                                        $           185,922.54     Investor‐Lender      $       22,812.00
  60         7026‐42 S Cornell Avenue                            Estate Property   David Ashley Lawrence Johnson investing under Endurance Capital       $            50,000.00     Investor‐Lender      $       50,000.00
                                                                                   Management LLC
  60         7026‐42 S Cornell Avenue                            Estate Property   Dennis & Mary Ann Hennefer                                            $           679,378.00   Investor‐Lender        $      110,000.00
  60         7026‐42 S Cornell Avenue                            Estate Property   DVH Investment Trust                                                  $            20,000.00   Investor‐Lender        $       80,000.00
  60         7026‐42 S Cornell Avenue                            Estate Property   Elizabeth Zeng                                                        $           148,422.77   Investor‐Lender        $        9,000.00
  60         7026‐42 S Cornell Avenue                            Estate Property   Equity Trust Company Custodian FBO Linda A. Smith IRA                 $            50,000.00   Investor‐Lender        $       50,000.00
  60         7026‐42 S Cornell Avenue                            Estate Property   Fredric R. Gottlieb (South Florida Realty Management & Investments)   $           433,306.00   Investor‐Lender        $       58,306.00
  60         7026‐42 S Cornell Avenue                            Estate Property   Gallowglass LLC c/o Patrick Bournes                                   $           100,000.00   Investor‐Lender
  60         7026‐42 S Cornell Avenue                            Estate Property   Harvey Singer                                                         $           854,387.63   Investor‐Lender        $       51,500.00
  60         7026‐42 S Cornell Avenue                            Estate Property   iPlanGroup Agent for Custodian FBO Michael Dirnberger ROTH IRA        $            44,433.00   Investor‐Lender        $          817.00
  60         7026‐42 S Cornell Avenue                            Estate Property   Ivan A. Campbell                                                      $            52,000.00   Investor‐Lender
  60         7026‐42 S Cornell Avenue                            Estate Property   Jason Ragan ‐ TSA                                                     $           327,324.29    Equity Investor       $        1,241.00
  60         7026‐42 S Cornell Avenue                            Estate Property   John B. Allred & Glenda K. Allred                                     $         1,421,646.52 Investor‐Lender and
                                                                                                                                                                                   Equity Investor
  60         7026‐42 S Cornell Avenue                            Estate Property   Joseph E. Kennedy                                                     $            60,412.54   Investor‐Lender        $       45,141.00
  60         7026‐42 S Cornell Avenue                            Estate Property   Joseph E. Kennedy                                                     $           298,138.29   Investor‐Lender        $       40,979.00
  60         7026‐42 S Cornell Avenue                            Estate Property   KAMEDA INVESTMENTS, LLC (Sole Owner/Manager ‐ Arnold Kunio Kameda)    $           220,000.00   Investor‐Lender        $       40,000.00




                                                                                                 Page 24 of 73
                                           Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 34 of 91 PageID #:19791


Property       Property Address       Alternative Address          Type                                     Claimant Name                            Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                 Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                        Claim Category as             Form               Property
                                                                                                                                                       Identified on Claim
                                                                                                                                                              Form)
  60       7026‐42 S Cornell Avenue                         Estate Property   Linda Lipschultz                                                       $             53,405.00    Investor‐Lender      $       22,477.00
  60       7026‐42 S Cornell Avenue                         Estate Property   MaryAnn Zimmerman                                                      $             50,000.00    Investor‐Lender      $       18,104.00
  60       7026‐42 S Cornell Avenue                         Estate Property   Michael E. Thomas                                                      $             19,000.00    Investor‐Lender      $       50,000.00
  60       7026‐42 S Cornell Avenue                         Estate Property   Next Generation Trust Company FBO Irene B. Kapsky FFBO Mark S Kapsky   $             23,000.00    Investor‐Lender      $       13,000.00
                                                                              IRA 3207
  60       7026‐42 S Cornell Avenue                         Estate Property   Next Generation Trust Company FBO Mark Kapsky IRA 2396                 $            42,000.00     Investor‐Lender      $        2,000.00
  60       7026‐42 S Cornell Avenue                         Estate Property   Next Generation Trust Company FBO Mark Steven Kapsky Roth IRA 2702     $            35,000.00     Investor‐Lender      $       25,000.00
  60       7026‐42 S Cornell Avenue                         Estate Property   Optima Property Solutions, LLC                                         $           487,209.71     Investor‐Lender      $      165,000.00
  60       7026‐42 S Cornell Avenue                         Estate Property   Paul N. Wilmesmeier                                                    $           790,185.00     Investor‐Lender      $       25,000.00
  60       7026‐42 S Cornell Avenue                         Estate Property   Randall Sotka                                                          $           255,000.00     Investor‐Lender      $        4,225.00
  60       7026‐42 S Cornell Avenue                         Estate Property   Rita Aken                                                              $            75,000.00     Investor‐Lender
  60       7026‐42 S Cornell Avenue                         Estate Property   Robert Potter                                                          $           282,999.00     Investor‐Lender      $       12,549.00
  60       7026‐42 S Cornell Avenue                         Estate Property   Sherri Agnifili                                                        $            30,962.50     Investor‐Lender      $       30,000.00
  60       7026‐42 S Cornell Avenue                         Estate Property   Steven Lipschultz                                                      $            71,126.00      Equity Investor     $       31,635.00
  60       7026‐42 S Cornell Avenue                         Estate Property   Teresita M. Shelton                                                    $           426,513.00     Investor‐Lender      $       50,000.00
  60       7026‐42 S Cornell Avenue                         Estate Property   Terry L. Merrill, Sheryl R. Merrill                                    $           299,500.00     Investor‐Lender      $       50,000.00
  60       7026‐42 S Cornell Avenue                         Estate Property   White Tiger Revocable Trust, Ira Lovitch, Zinaida Lovitch (aka Zina    $           127,152.37     Investor‐Lender      $       83,000.00
                                                                              Goltsev/Goltseva), Trustees
  60       7026‐42 S Cornell Avenue                         Estate Property   Yaron Fisher                                                           $           130,193.00      Investor‐Lender     $       11,263.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Alton Motes and Vicki Elaine Washburn JTWROS                           $           245,841.62      Investor‐Lender     $       35,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Annie Chang                                                            $           246,935.34      Investor‐Lender     $        7,921.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Bancroft, Ed (iPlanGroup Agent for Custodian FBO Ed Bancroft Roth)     $           258,060.00    Investor‐Lender and
                                                                                                                                                                                  Equity Investor
  61       7237‐43 S Bennett Avenue                         Estate Property   BCL Associates, LLC                                                    $            10,266.66      Investor‐Lender     $       50,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   BTRUE LLC Barry J. Oates                                               $            93,600.00       Equity Investor    $        5,200.00
  61       7237‐43 S Bennett Avenue                         Estate Property   City of Chicago                                                        $            78,479.20           Other          $        5,906.05
  61       7237‐43 S Bennett Avenue                         Estate Property   Clark, Wilma                                                           $            20,266.67      Investor‐Lender     $       20,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   David R. Trengove                                                      $           705,123.88      Investor‐Lender     $       43,784.00
  61       7237‐43 S Bennett Avenue                         Estate Property   DAVID WEEKS                                                            $            53,750.00      Investor‐Lender     $       50,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Degenhardt, Duane A                                                    $           645,000.00      Investor‐Lender     $        9,139.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Hang Zhou and Lu Dong                                                  $           157,821.57      Investor‐Lender     $       50,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Henry C. Scheuller                                                     $           246,440.00      Investor‐Lender
  61       7237‐43 S Bennett Avenue                         Estate Property   Influx Investments LLC                                                 $           100,000.00      Investor‐Lender     $       50,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   James Patrick Sullivan                                                 $            20,000.00      Investor‐Lender     $       20,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   James Patrick Sullivan                                                 $            80,750.00      Investor‐Lender     $       30,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Jason Ragan ‐ TSA                                                      $           473,079.71       Equity Investor    $       25,500.00
  61       7237‐43 S Bennett Avenue                         Estate Property   JDSKPS LLC, Jeffrey Steybe Mgr                                         $           156,000.00      Investor‐Lender     $      150,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   John Bloxham                                                           $           103,375.00      Investor‐Lender     $      100,000.00


                                                                                            Page 25 of 73
                                           Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 35 of 91 PageID #:19792


Property       Property Address       Alternative Address          Type                                      Claimant Name                                   Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                         Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                                Claim Category as             Form               Property
                                                                                                                                                               Identified on Claim
                                                                                                                                                                      Form)
  61       7237‐43 S Bennett Avenue                         Estate Property   John Braden and Cynthia Braden                                                 $             42,000.64    Investor‐Lender      $       50,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Koates LLC                                                                     $             85,000.00     Equity Investor     $       19,800.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Larry James Eggenberger                                                        $             50,000.00    Investor‐Lender      $       50,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Madison Trust Company Agent for Custodian FBO The Jacqueline C Rowe             $           623,489.57     Equity Investor
                                                                              Living Trust IRA
  61       7237‐43 S Bennett Avenue                         Estate Property   Mona M. Leonard SD ROTH ‐ 2692021                                              $           190,609.00      Equity Investor     $      200,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Optima Property Solutions, LLC                                                 $           487,209.71     Investor‐Lender      $       65,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Paper Street Realty LLC DBA Rent Ready Apartments                              $           234,139.18      Trade Creditor      $      162,812.50
  61       7237‐43 S Bennett Avenue                         Estate Property   Pat DeSantis                                                                   $         2,684,539.00     Investor‐Lender      $      100,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Paul Scribner                                                                  $           200,000.00     Investor‐Lender      $       50,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   QuestIRAFBOFrancisDWebb1437711                                                 $           185,819.00     Investor‐Lender      $       12,064.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Rita Aken                                                                      $            75,000.00     Investor‐Lender
  61       7237‐43 S Bennett Avenue                         Estate Property   Scott Eaton                                                                    $           549,101.33     Investor‐Lender      $       50,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Scott Tyler Williams as Custodian of New Idea Properties, Inc Profit Sharing   $            20,000.00     Investor‐Lender      $       20,000.00
                                                                              Plan
  61       7237‐43 S Bennett Avenue                         Estate Property   Sounjay K. Gairola Revocable Trust (Sounjay K. Gairola Trustee)                $           148,278.93     Investor‐Lender      $       35,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Steven R. Bald                                                                 $           586,378.00     Investor‐Lender      $       60,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Teresita M. Shelton                                                            $           426,513.00     Investor‐Lender      $       15,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Teton Equity Group LLC                                                         $           208,439.99     Investor‐Lender      $      100,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Vladimir Matviishin, dba Network Expert                                        $           165,000.00     Investor‐Lender      $       50,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Wealth Builders 1, LLC                                                         $            50,000.00     Investor‐Lender      $       50,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   William H. Akins, Jr.                                                          $         1,100,000.00      Equity Investor     $       35,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   William H. Akins, Jr. (CAMA SDIRA LLC FBO Bill Akins IRA)                      $         1,100,000.00     Investor‐Lender      $      100,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   William Needham                                                                $           355,428.00     Investor‐Lender      $       35,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Wisemove Properties LLC, (Anthony and Linda Reid, members)                     $           668,979.00     Investor‐Lender
  61       7237‐43 S Bennett Avenue                         Estate Property   Young Family Trust                                                             $           115,000.00     Investor‐Lender      $       30,000.00
  61       7237‐43 S Bennett Avenue                         Estate Property   Yvette Sahai                                                                   $            47,048.08     Investor‐Lender
  62         7834‐44 S Ellis Avenue                         Estate Property   Aaron Beauclair                                                                $            40,000.00     Investor‐Lender      $       10,000.00
  62         7834‐44 S Ellis Avenue                         Estate Property   Alan Rubin                                                                     $            50,000.00     Investor‐Lender      $       50,000.00
  62         7834‐44 S Ellis Avenue                         Estate Property   Asians Investing In Real Estate LLC                                            $         1,278,402.00     Investor‐Lender      $       65,000.00
  62         7834‐44 S Ellis Avenue                         Estate Property   Braden Galloway                                                                $           227,800.02     Investor‐Lender
  62         7834‐44 S Ellis Avenue                         Estate Property   Daniel Lewis & Deborah Lewis                                                   $            50,000.00     Investor‐Lender      $       50,000.00
  62         7834‐44 S Ellis Avenue                         Estate Property   David R. Trengove                                                              $           705,123.88     Investor‐Lender      $      300,000.00
  62         7834‐44 S Ellis Avenue                         Estate Property   Dennis & Mary Ann Hennefer                                                     $           679,378.00     Investor‐Lender      $       55,098.00
  62         7834‐44 S Ellis Avenue                         Estate Property   Emile P. Dufrene, III                                                          $            50,422.00     Investor‐Lender      $       50,000.00
  62         7834‐44 S Ellis Avenue                         Estate Property   Fredric R. Gottlieb                                                            $           391,776.10     Investor‐Lender      $       58,617.00
  62         7834‐44 S Ellis Avenue                         Estate Property   Gregory C. Snyder                                                              $            50,000.00     Investor‐Lender      $       50,000.00
  62         7834‐44 S Ellis Avenue                         Estate Property   HARENDRA PAL                                                                   $           125,000.00     Investor‐Lender      $      100,000.00


                                                                                             Page 26 of 73
                                             Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 36 of 91 PageID #:19793


Property       Property Address         Alternative Address          Type                                     Claimant Name                       Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                              Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                     Claim Category as             Form               Property
                                                                                                                                                    Identified on Claim
                                                                                                                                                           Form)
  62         7834‐44 S Ellis Avenue                           Estate Property   Hutchings, Matt                                                    $           362,766.68    Investor‐Lender      $      150,000.00
  62         7834‐44 S Ellis Avenue                           Estate Property   iPlanGroup Agent for Custodian FBO Charles Powell IRA              $           260,000.00    Investor‐Lender
  62         7834‐44 S Ellis Avenue                           Estate Property   Jason Park                                                        $             38,000.00    Investor‐Lender      $       25,000.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Jerome B. Shaffer                                                  $           250,000.00    Investor‐Lender      $       14,736.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Joel Feingold JFKN Investment Trust                               $             95,000.00    Investor‐Lender      $       30,000.00
  62         7834‐44 S Ellis Avenue                           Estate Property   John Bloxham                                                      $             51,762.92    Investor‐Lender      $       50,396.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Joseph P. McCarthy                                                 $           277,847.33    Investor‐Lender      $       27,884.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Kelly E Welton, and Mary M Andrews, deceased                      $             83,813.00    Investor‐Lender      $        7,000.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Kenneth (Ken) and Maria (Tina) Jorgensen                           $           453,233.25    Investor‐Lender      $        4,246.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Kevin Bybee, iPlanGroup Agent for Custodian FBO Kevin Bybee IRA    $           102,367.34    Investor‐Lender      $       48,000.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Kevin Chang                                                       $             65,000.00    Investor‐Lender      $       65,000.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Laura J. Sohm IRA                                                  $           104,593.29    Investor‐Lender      $       15,000.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Leonard Grosso                                                     $           177,499.95    Investor‐Lender      $       50,000.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Madison Trust Company Custodian FBO Brent Jacobs                  $             12,119.00    Investor‐Lender      $       12,119.00
                                                                                M1609105
  62         7834‐44 S Ellis Avenue                           Estate Property   Michael F Grant & L. Gretchen Grant                               $           695,000.00     Investor‐Lender      $       50,000.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Optima Property Solutions, LLC                                    $           487,209.71     Investor‐Lender      $      250,000.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Pat DeSantis                                                      $         2,684,539.00     Investor‐Lender      $      250,000.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Patricia J Theil and Samuel D Theil                               $            26,429.55     Investor‐Lender      $       25,211.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Patricia J Theil C/F Jacqueline M Theil                           $            62,062.58     Investor‐Lender      $       49,165.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Paul Franklin                                                     $            25,000.00     Investor‐Lender      $       24,420.00
  62         7834‐44 S Ellis Avenue                           Estate Property   PNW Investments, LLC                                              $           350,000.00     Investor‐Lender      $      125,000.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Quantum Growth Holdings LLC                                                                  Investor‐Lender      $        6,056.44
  62         7834‐44 S Ellis Avenue                           Estate Property   REBECCA D BLUST                                                   $            10,000.00      Equity Investor     $       10,000.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Richard L. Braddock                                               $           104,161.08     Investor‐Lender      $       50,000.00
  62         7834‐44 S Ellis Avenue                           Estate Property   SAMUEL HOME SOLUTIONS LLC, GEORGE SAMUEL,                         $           235,519.28     Investor‐Lender      $       50,000.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Steven R. Bald                                                    $           586,378.00     Investor‐Lender      $      181,378.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Thaddeus Gala (Grand Mountain)                                    $           100,000.00     Investor‐Lender
  62         7834‐44 S Ellis Avenue                           Estate Property   Vladimir Matviishin                                               $           199,075.00     Investor‐Lender      $       50,000.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Vladimir Matviishin, dba Network Expert                           $           165,000.00     Investor‐Lender      $       50,000.00
  62         7834‐44 S Ellis Avenue                           Estate Property   William Needham                                                   $           355,428.00     Investor‐Lender      $      200,000.00
  62         7834‐44 S Ellis Avenue                           Estate Property   Zahra (Nina) Mofrad                                               $            75,000.00     Investor‐Lender      $       75,000.00
  63       4520‐26 S Drexel Boulevard                         Estate Property   Adir Hazan                                                        $           151,333.00      Equity Investor     $      100,000.00
  63       4520‐26 S Drexel Boulevard                         Estate Property   Asbury R. Lockett                                                 $           100,000.00      Equity Investor     $      100,000.00
  63       4520‐26 S Drexel Boulevard                         Estate Property   Asians Investing In Real Estate LLC                               $           415,000.00      Equity Investor     $      160,000.00
  63       4520‐26 S Drexel Boulevard                         Estate Property   Cindy L. Chambers                                                 $            33,337.00     Investor‐Lender      $       33,337.00
  63       4520‐26 S Drexel Boulevard                         Estate Property   Frank and Laura Sohm                                              $           167,893.65      Equity Investor     $       65,000.00
  63       4520‐26 S Drexel Boulevard                         Estate Property   Grathia Corp                                                      $         1,184,081.00     Investor‐Lender      $      100,000.00


                                                                                              Page 27 of 73
                                             Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 37 of 91 PageID #:19794


Property       Property Address         Alternative Address          Type                                      Claimant Name                                    Claimed Amount (Total      Claim Category as     Amount Claimed
Number                                                                                                                                                            Claimed Amount in       Identified on Claim    to be Invested in
                                                                                                                                                                   Claim Category as             Form                Property
                                                                                                                                                                  Identified on Claim
                                                                                                                                                                         Form)
  63       4520‐26 S Drexel Boulevard                         Estate Property   Greg S. Wirth                                                                    $             7,300.00     Equity Investor      $        7,300.00
  63       4520‐26 S Drexel Boulevard                         Estate Property   Greg S. Wirth                                                                   $             12,600.00     Equity Investor      $       12,600.00
  63       4520‐26 S Drexel Boulevard                         Estate Property   Henry S. Scheuller                                                              $             85,400.00     Equity Investor      $       85,000.00
  63       4520‐26 S Drexel Boulevard                         Estate Property   James Anthony Ande                                                              $             75,000.00     Equity Investor      $       75,000.00
  63       4520‐26 S Drexel Boulevard                         Estate Property   James Tutsock                                                                    $           169,483.00     Equity Investor      $      319,483.00
  63       4520‐26 S Drexel Boulevard                         Estate Property   Jeffrey Lee Blankenship                                                          $           103,698.00     Equity Investor
  63       4520‐26 S Drexel Boulevard                         Estate Property   Joseph P. McCarthy                                                               $           277,847.33    Investor‐Lender       $       45,000.00
  63       4520‐26 S Drexel Boulevard                         Estate Property   Joshua Lapin                                                                    $             25,000.00     Equity Investor      $       25,000.00
  63       4520‐26 S Drexel Boulevard                         Estate Property   KAMEDA INVESTMENTS, LLC (Sole Owner/Manager ‐ Arnold Kunio Kameda)               $           185,000.00     Equity Investor      $      125,000.00

  63       4520‐26 S Drexel Boulevard                         Estate Property   Keith Randall                                                                   $           370,000.00    Equity Investor        $      100,000.00
  63       4520‐26 S Drexel Boulevard                         Estate Property   Mark P. Mouty                                                                   $           130,703.00    Equity Investor        $       10,000.00
  63       4520‐26 S Drexel Boulevard                         Estate Property   Natalie T. Scheuller                                                            $            85,400.00    Equity Investor        $       85,000.00
  63       4520‐26 S Drexel Boulevard                         Estate Property   Sunwest Trust‐FBO Mark P. Mouty                                                 $           100,000.00    Equity Investor        $      100,000.00
  63       4520‐26 S Drexel Boulevard                         Estate Property   The Entrust Group FBO Dee Ann Nason 7230011277                                  $           150,000.00   Investor‐Lender         $       50,000.00
  63       4520‐26 S Drexel Boulevard                         Estate Property   U.S. Bank National Association, as Trustee for the Registered Holders of J.P.   $         4,830,977.15 Institutional Lender
                                                                                Morgan Chase Commercial Mortgage Securities Corp., Multifamily Mortgage
                                                                                Pass‐Through Certificates, Series 2017‐SB41
  63       4520‐26 S Drexel Boulevard                         Estate Property   Walter T Akita and Margaret M Akita                                             $            50,000.00      Equity Investor      $       50,000.00
  63        4520‐26 Drexel Boulevard                          Estate Property   White Tiger Revocable Trust, Ira Lovitch, Zinaida Lovitch (aka Zina             $            64,634.86      Equity Investor      $       50,000.00
                                                                                Goltsev/Goltseva), Trustees
  64       4611‐17 S Drexel Boulevard                         Estate Property   Alton Motes (Alton P. Motes Revocable Trust Agreement dated 12‐15‐11)           $           245,841.62     Investor‐Lender       $       15,417.00

  64       4611‐17 S Drexel Boulevard                         Estate Property   Annie Chang                                                                     $           246,935.34      Investor‐Lender      $       35,459.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Bancroft, Ed                                                                    $           258,060.00    Investor‐Lender and
                                                                                                                                                                                             Equity Investor
  64       4611‐17 S Drexel Boulevard                         Estate Property   Bernadette Chen (Eleven St Felix St. Realty)                                    $         1,000,000.00       Equity Investor     $       50,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Bluebridge Partners Limited                                                     $           791,620.17      Investor‐Lender      $      150,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Braden Galloway                                                                 $           227,800.02      Investor‐Lender
  64       4611‐17 S Drexel Boulevard                         Estate Property   Citibank, N.A., as Trustee for the registered Holders of Wells Fargo            $         3,697,340.98    Institutional Lender
                                                                                Commercial Mortgage Securities, Inc., Multifamily Mortgage Pass‐Through
                                                                                Certificates, Series 2018‐SB48
  64       4611‐17 S Drexel Boulevard                         Estate Property   Clarice Recamara                                                                $            20,000.00     Investor‐Lender       $       20,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   David Ashley Lawrence Johnson investing under Endurance Capital                 $           172,583.29     Investor‐Lender       $       50,000.00
                                                                                Management LLC
  64       4611‐17 S Drexel Boulevard                         Estate Property   David M Harris                                                                  $           831,700.00     Investor‐Lender       $      100,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   David R. Trengove                                                               $           705,123.88     Investor‐Lender       $      150,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Dee Ann Nason                                                                   $           303,965.00     Investor‐Lender       $        3,965.00


                                                                                               Page 28 of 73
                                             Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 38 of 91 PageID #:19795


Property       Property Address         Alternative Address          Type                                    Claimant Name                               Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                     Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                            Claim Category as             Form               Property
                                                                                                                                                           Identified on Claim
                                                                                                                                                                  Form)
  64       4611‐17 S Drexel Boulevard                         Estate Property   Eco2 Capital Inc. 401k                                                   $             43,933.81    Investor‐Lender      $       50,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Genevieve Giuliana Heger                                                 $             20,058.00    Investor‐Lender      $       10,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Grathia Corp                                                              $         1,184,081.00    Investor‐Lender      $      150,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Greg S. Wirth                                                             $             7,300.00    Investor‐Lender      $        7,300.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Greg S. Wirth                                                            $             12,600.00    Investor‐Lender      $       12,600.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   iPlan Group Agent for Custodian FBO Jyotsna Sharma                       $             50,000.00    Investor‐Lender      $       25,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   James Anthony Ande                                                       $             75,000.00    Investor‐Lender      $       50,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   James Walsh                                                               $           200,000.00    Investor‐Lender      $       50,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Jeffrey Lee Blankenship                                                   $           103,698.00     Equity Investor
  64       4611‐17 S Drexel Boulevard                         Estate Property   John Bloxham                                                             $             51,762.92    Investor‐Lender      $       50,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   John Witzigreuter                                                         $           200,000.00    Investor‐Lender      $       50,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Karl R. DeKlotz                                                          $          1,586,165.90    Investor‐Lender      $      300,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Kenneth (Ken) and Maria (Tina) Jorgensen                                  $           453,233.25    Investor‐Lender      $      150,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Kirk Road Investments, LLC                                                $           434,195.69    Investor‐Lender      $      121,855.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Law Office of V.L. Heger, A Professional Corporation                     $             50,369.00    Investor‐Lender      $       50,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Lorenzo Jaquias                                                          $             71,635.00    Investor‐Lender      $       21,635.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Lori Moreland                                                            $             21,574.00    Investor‐Lender      $       10,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Lori Moreland                                                            $             52,233.00    Investor‐Lender      $       47,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Lori Moreland                                                            $             52,233.00    Investor‐Lender      $       45,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   MADISON TRUST COMPANY CUSTODIAN FBO JANET EILEEN TAYLOR                   $           107,946.27    Investor‐Lender      $       30,225.00
                                                                                M1608009
  64       4611‐17 S Drexel Boulevard                         Estate Property   Michael Arthur Goldman (also know as Mike Goldman, Michael A. Goldman,   $            80,377.98     Investor‐Lender      $        7,728.00
                                                                                Michael Goldman)
  64       4611‐17 S Drexel Boulevard                         Estate Property   Michael Kessock                                                          $             3,333.33     Investor‐Lender      $      100,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Minchow, Donald                                                          $           225,000.00     Investor‐Lender      $       40,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Optima Property Solutions, LLC                                           $           487,209.71     Investor‐Lender      $      105,831.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Pat DeSantis                                                             $         2,684,539.00     Investor‐Lender      $      250,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Patrick Connely                                                          $            30,000.00     Investor‐Lender      $       30,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Paul N. Wilmesmeier                                                      $           790,185.00     Investor‐Lender      $       25,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Paula Tucker                                                             $            40,000.00     Investor‐Lender      $       40,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Provident Trust Group, LLC FBO Stephan Tang IRA                          $            71,815.00     Investor‐Lender      $       71,815.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Quest IRA Inc. FBO Rebeca E. Savory‐Romero IRA Account #15528‐11 and     $           184,785.31     Investor‐Lender      $       50,000.00
                                                                                #15528‐21
  64       4611‐17 S Drexel Boulevard                         Estate Property   Rene Hribal                                                              $         1,525,473.04     Investor‐Lender      $      300,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Steven R. Bald                                                           $           586,378.00     Investor‐Lender      $      180,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Teresita M. Shelton                                                      $           426,513.00     Investor‐Lender
  64       4611‐17 S Drexel Boulevard                         Estate Property   Terry M McDonald ‐ Horizon Trust Custodian FBO Terry M McDonald IRA      $           137,333.33     Investor‐Lender      $       50,000.00




                                                                                             Page 29 of 73
                                             Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 39 of 91 PageID #:19796


Property       Property Address         Alternative Address          Type                                     Claimant Name                                     Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                            Claimed Amount in     Identified on Claim    to be Invested in
                                                                                                                                                                   Claim Category as            Form               Property
                                                                                                                                                                  Identified on Claim
                                                                                                                                                                         Form)
  64       4611‐17 S Drexel Boulevard                         Estate Property   Timothy S Sharp                                                                  $           650,000.00   Investor‐Lender      $       50,000.00
  64       4611‐17 S Drexel Boulevard         SSDF1           Estate Property   Vladimir Matviishin                                                              $           290,200.00   Investor‐Lender      $        8,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Vladimir Matviishin, dba Network Expert                                          $           165,000.00   Investor‐Lender      $       50,000.00
  64       4611‐17 S Drexel Boulevard                         Estate Property   Wisemove Properties LLC, (Anthony and Linda Reid, members)                       $           668,979.00   Investor‐Lender
  65        6751‐59 S Merrill Avenue                          Estate Property   U.S. Bank National Association, as Trustee for the Registered Holders of J.P.    $         1,604,962.42 Institutional Lender
                                                                                Morgan Chase Commercial Mortgage Securities Corp., Multifamily Mortgage
                                                                                Pass‐Through Certificates, Series 2018‐SB50*
  66         7110 S Cornell Avenue                            Estate Property   U.S. Bank National Association, as Trustee for the Registered Holders of J.P.   $         1,400,491.73 Institutional Lender
                                                                                Morgan Chase Commercial Mortgage Securities Corp., Multifamily Mortgage
                                                                                Pass‐Through Certificates, Series 2018‐SB50*
  67          1131‐41 E 79th Place                            Estate Property   Alan & Sheree Gravely                                                           $            75,000.00   Investor‐Lender       $       75,000.00
  67          1131‐41 E 79th Place                            Estate Property   Christopher Pong                                                                $            17,287.05    Equity Investor      $       17,251.00
  67          1131‐41 E 79th Place                            Estate Property   Danyel Tiefenbacher and Jamie Lai                                               $           103,875.01    Equity Investor      $       50,000.00
  67          1131‐41 E 79th Place                            Estate Property   Donald Freers aka Meadows Advisors LLC                                          $           198,000.00   Investor‐Lender       $       48,000.00
  67          1131‐41 E 79th Place                            Estate Property   Douglas Nebel and Narine Nebel                                                  $           155,752.25   Investor‐Lender       $       50,000.00
  67          1131‐41 E 79th Place                            Estate Property   Elizabeth Zeng                                                                  $             8,914.75    Equity Investor      $        8,450.00
  67          1131‐41 E 79th Place                            Estate Property   Federal National Mortgage Association                                           $         1,319,255.08 Institutional Lender
  67          1131‐41 E 79th Place                            Estate Property   Ganpat and FEREEDA Seunath                                                      $           216,194.22   Investor‐Lender       $       19,714.00
  67          1131‐41 E 79th Place                            Estate Property   James M McKnight and Silma L McKnight                                           $           140,325.13   Investor‐Lender       $       11,000.00
  67          1131‐41 E 79th Place                            Estate Property   John Love                                                                       $           207,500.00    Equity Investor      $      200,000.00
  67          1131‐41 E 79th Place                            Estate Property   John McDevitt                                                                   $           220,000.00    Equity Investor      $       50,000.00
  67          1131‐41 E 79th Place                            Estate Property   Julia Pong                                                                      $            18,418.05    Equity Investor      $       18,382.00
  67          1131‐41 E 79th Place                            Estate Property   Justin Tubbs                                                                    $            15,000.00   Investor‐Lender       $       15,000.00
  67          1131‐41 E 79th Place                            Estate Property   Kevin & Laura Allred                                                            $            61,000.00   Investor‐Lender       $       11,000.00
  67          1131‐41 E 79th Place                            Estate Property   Lewis Thomas                                                                    $            25,000.00   Investor‐Lender       $       25,000.00
  67          1131‐41 E 79th Place                            Estate Property   MADISON TRUST COMPANY CUSTODIAN FBO JAMES R ROBINSON SELF‐                      $            21,833.00    Equity Investor      $       21,092.00
                                                                                DIRECTED ROTH IRA 1704092
  67          1131‐41 E 79th Place                            Estate Property   Madison Trust Company FBO Rick Newton SEP IRA                                   $            50,000.00   Investor‐Lender       $       50,000.00
  67          1131‐41 E 79th Place                            Estate Property   May M. Akamine for Aurora Investments, LLC (assets formerly under               $           631,739.82 Investor‐Lender and     $       50,000.00
                                                                                MayREI, LLC)                                                                                              Equity Investor
  67          1131‐41 E 79th Place                            Estate Property   Michael C. Jacobs                                                               $           178,833.00    Equity Investor      $       70,000.00
  67          1131‐41 E 79th Place                            Estate Property   Michael Grow                                                                    $           223,996.00 Investor‐Lender and
                                                                                                                                                                                          Equity Investor
  67          1131‐41 E 79th Place                            Estate Property   Nancy Fillmore                                                                  $            90,974.27   Investor‐Lender
  67          1131‐41 E 79th Place                            Estate Property   Narine Nebel                                                                    $            62,256.25   Investor‐Lender       $       50,000.00
  67          1131‐41 E 79th Place                            Estate Property   Patricia M. McCorry, Manager McCorry Real Estate LLC                            $            51,250.00    Equity Investor      $       50,000.00
  67          1131‐41 E 79th Place                            Estate Property   Priscilla Wallace                                                               $            25,000.00    Equity Investor      $       25,000.00
  67          1131‐41 E 79th Place                            Estate Property   Rachael B Curcio                                                                $           121,092.00   Investor‐Lender       $       71,092.00


                                                                                              Page 30 of 73
                                              Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 40 of 91 PageID #:19797


Property        Property Address         Alternative Address          Type                                     Claimant Name                               Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                       Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                              Claim Category as             Form               Property
                                                                                                                                                             Identified on Claim
                                                                                                                                                                    Form)
  67          1131‐41 E 79th Place                             Estate Property   S and P Investment Properties EPSP401k, Pat Thomasson, Trustee            $             22,705.83  Investor‐Lender        $       22,000.00
  67          1131‐41 E 79th Place                             Estate Property   SeaDog Properties LLC / Darrell Odum                                       $           134,000.00  Investor‐Lender        $       50,000.00
  67          1131‐41 E 79th Place                             Estate Property   Sri Navalpakkam (AniPri Enterprises LLC)                                   $           259,775.00  Investor‐Lender        $      159,775.00
  67          1131‐41 E 79th Place                             Estate Property   Stilwell, Heidi                                                            $           125,000.00  Investor‐Lender        $       25,000.00
  67          1131‐41 E 79th Place                             Estate Property   Stuart Edelman                                                             $           167,250.00  Investor‐Lender        $       90,000.00
  67          1131‐41 E 79th Place                             Estate Property   Thomas A Connely and Laurie A Connely                                     $             55,000.00   Equity Investor       $       55,000.00
  67          1131‐41 E 79th Place                             Estate Property   Ying Xu (Brainwave Investments)                                            $           126,625.00  Investor‐Lender
  68       6217‐27 S Dorchester Avenue                         Estate Property   Annmarie Shuster                                                          $             47,000.00  Investor‐Lender        $       47,000.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   Arman Kale Heaton, Natoshia Lamborn Heaton                                $             52,416.68  Investor‐Lender        $       50,000.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   Bancroft, Ed                                                               $           258,060.00Investor‐Lender and
                                                                                                                                                                                     Equity Investor
  68       6217‐27 S Dorchester Avenue                         Estate Property   BLUE MOUNTAIN VENTURES PSP 401K, GEORGE SAMUEL                            $           463,999.95   Investor‐Lender        $       84,255.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   Charles P McEvoy                                                          $           438,733.33   Investor‐Lender        $      150,000.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   Citibank, N.A., as Trustee for the registered Holders of Wells Fargo      $         1,954,113.57 Institutional Lender
                                                                                 Commercial Mortgage Securities, Inc., Multifamily Mortgage Pass‐Through
                                                                                 Certificates, Series 2018‐SB48
  68       6217‐27 S Dorchester Avenue                         Estate Property   Conor Benson King                                                         $            15,000.00     Investor‐Lender      $       15,000.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   David M Harris                                                            $           831,700.00     Investor‐Lender      $       48,145.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   Degenhardt, Duane A                                                       $           645,000.00     Investor‐Lender      $       20,792.29
  68       6217‐27 S Dorchester Avenue                         Estate Property   Duke E. Heger and Viviana Heger                                           $           117,000.00     Investor‐Lender      $       50,000.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   Elizabeth Zeng                                                            $           148,422.77     Investor‐Lender      $       94,000.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   Erwin J Page Trust, Jeffrey Steybe, Trustee                               $            52,666.68     Investor‐Lender      $       50,000.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   Fredric R. Gottlieb                                                       $           391,776.10     Investor‐Lender      $       15,740.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   Girl Cat Capital West LLC, Valentina Salge, President                     $           212,145.00     Investor‐Lender      $       12,145.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   Hillside Fund, LLC ‐ Janet F. Turco, Owner/ Managing Member               $           505,000.00     Investor‐Lender      $       65,000.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   Hutchings, Matt                                                           $           362,766.68     Investor‐Lender      $       50,000.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA              $            71,321.00     Investor‐Lender      $        7,800.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   iPlanGroup Agent for Custodian FBO Lyle J Swiney IRA                      $           100,000.00     Investor‐Lender      $      100,000.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   iPlanGroup Agent for Custodian FBO Michael Dirnberger ROTH IRA            $            44,433.00     Investor‐Lender      $        7,200.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   iPlanGroup Agent for Custodian FBO Michelle Grimes IRA #3301097           $            56,636.17     Investor‐Lender      $       50,000.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   Jeffrey Lee Blankenship                                                   $            89,822.12     Investor‐Lender      $       75,855.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   Jerome B. Shaffer, Trustee                                                $           100,000.00     Investor‐Lender      $      100,000.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   JN Investment Trust, Trustee Janice Nelson                                $           160,000.00     Investor‐Lender      $       50,000.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   Joe F Siracusa                                                            $            60,000.00     Investor‐Lender      $       60,000.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   John Taxeras                                                              $           105,686.72     Investor‐Lender      $        1,830.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   Karl R. DeKlotz                                                           $         1,586,165.90     Investor‐Lender      $      150,000.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   Kevin Randall                                                             $           200,000.00     Investor‐Lender      $       70,000.00
  68       6217‐27 S Dorchester Avenue                         Estate Property   KKW Investments, LLC                                                      $           100,033.40     Investor‐Lender      $        2,627.40


                                                                                               Page 31 of 73
                                                Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 41 of 91 PageID #:19798


Property        Property Address          Alternative Address           Type                                    Claimant Name                             Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                      Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                             Claim Category as             Form               Property
                                                                                                                                                            Identified on Claim
                                                                                                                                                                   Form)
  68       6217‐27 S Dorchester Avenue                           Estate Property   Kuldeep Jain                                                            $           156,000.00    Investor‐Lender      $      100,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Linda Lipschultz                                                       $             53,405.00    Investor‐Lender      $       18,500.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Marcus, Ernest                                                         $             50,000.00    Investor‐Lender      $       50,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Moran Blueshtein and Upender Subramanian                                $           146,857.18    Investor‐Lender      $       30,188.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Nancy Cree (Cree Capital Ventures)                                      $           725,000.00    Investor‐Lender      $      225,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Nathan and Brandi Hennefer                                             $             25,000.00    Investor‐Lender      $       25,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Next Generation Trust Company FBO Irene B. Kapsky FFBO Mark S Kapsky   $             23,000.00    Investor‐Lender      $       10,000.00
                                                                                   IRA 3207
  68       6217‐27 S Dorchester Avenue                           Estate Property   Next Generation Trust Company FBO Mark Kapsky IRA 2396                 $            42,000.00     Investor‐Lender
  68       6217‐27 S Dorchester Avenue                           Estate Property   Optima Property Solutions, LLC                                         $           487,209.71     Investor‐Lender      $       20,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Pacific Ocean Services Inc                                             $           175,000.00     Investor‐Lender      $      150,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Pat DeSantis                                                           $         2,684,539.00     Investor‐Lender      $      250,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Paul N. Wilmesmeier                                                    $           790,185.00     Investor‐Lender      $       50,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Peter Jordan                                                           $           153,456.56     Investor‐Lender      $       76,728.28
  68       6217‐27 S Dorchester Avenue                           Estate Property   Petra Zoeller                                                          $           546,619.00     Investor‐Lender      $      100,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   PNW Investments, LLC                                                   $           350,000.00     Investor‐Lender      $       50,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Quest IRA Inc. FBO Rebeca E. Savory‐Romero IRA Account #15528‐11 and   $           184,785.31     Investor‐Lender      $       19,500.00
                                                                                   #15528‐21
  68       6217‐27 S Dorchester Avenue                           Estate Property   R.D.Meredith General Contractors LLC 401K                              $           373,617.16     Investor‐Lender      $      150,750.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   R2V2 Investments LLC                                                   $            88,590.47     Investor‐Lender      $       30,188.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Reymone Randall                                                        $            64,076.00     Investor‐Lender      $       50,500.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Russell Waite                                                          $           155,176.75     Investor‐Lender      $       85,425.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Scott Eaton                                                            $           549,101.33     Investor‐Lender      $       25,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   SHANKAR THIRUPPATHI                                                    $           100,000.00     Investor‐Lender      $       84,190.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Shengjie Li and Yuye Xu                                                $           165,441.12     Investor‐Lender      $       35,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Steven Lipschultz                                                      $            71,126.00      Equity Investor     $       22,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Steven Lipschultz                                                      $            85,000.00      Equity Investor     $       85,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Steven Roche                                                           $           127,821.13     Investor‐Lender      $       10,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Strata Trust Company FBO Gary Wayne Williams                           $            50,000.00      Equity Investor     $       50,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   TFG Retirement Trust                                                   $           340,886.77     Investor‐Lender      $       50,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Timothy S Sharp                                                        $           650,000.00     Investor‐Lender      $      100,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Top Mark Home Solutions                                                $            30,800.00     Investor‐Lender      $       30,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Wisemove Properties LLC, (Anthony and Linda Reid, members)             $           668,979.00     Investor‐Lender
  68       6217‐27 S Dorchester Avenue                           Estate Property   Xiaoqing Chen                                                          $            11,408.33     Investor‐Lender      $       10,000.00
  68       6217‐27 S Dorchester Avenue                           Estate Property   Young Family Trust                                                     $           115,000.00     Investor‐Lender      $       40,000.00
  69          6250 S Mozart Avenue       2832‐36 W 63rd Street   Estate Property   Amit Hammer                                                            $           295,980.00     Investor‐Lender      $       10,000.00
  69          6250 S Mozart Avenue       2832‐36 W 63rd Street   Estate Property   Annie Chang                                                            $           246,935.34     Investor‐Lender      $       50,000.00
  69          6250 S Mozart Avenue       2832‐36 W 63rd Street   Estate Property   Asians Investing In Real Estate LLC                                    $         1,278,402.00     Investor‐Lender      $       50,000.00


                                                                                                Page 32 of 73
                                          Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 42 of 91 PageID #:19799


Property     Property Address       Alternative Address           Type                                     Claimant Name                                Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                    Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                           Claim Category as             Form               Property
                                                                                                                                                          Identified on Claim
                                                                                                                                                                 Form)
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Baron Real Estate Holdings, LLC., Ihab Shahawi and Vivian ELShahawi,        $           406,000.00    Investor‐Lender      $      106,000.00
                                                                             members
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Bernadette Chen (Eleven St Felix St. Realty)                               $         1,000,000.00   Equity Investor        $       50,000.00
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Citibank, N.A., as Trustee for the registered Holders of Wells Fargo       $         1,461,176.83 Institutional Lender
                                                                             Commercial Mortgage Securities, Inc., Multifamily Mortgage Pass‐Through
                                                                             Certificates, Series 2018‐SB48*
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   DK Phenix Investments LLC                                                  $           575,750.00     Investor‐Lender      $      100,000.00
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Edward J. Netzel                                                           $            20,000.00     Investor‐Lender      $       20,000.00
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Eric Schwartz                                                              $           144,153.72     Investor‐Lender      $       60,082.00
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Evelyn Stratton (iPlanGroup Agent for Custodial FBO Evelyn Stratton IRA)   $           100,000.00     Investor‐Lender      $      100,000.00

  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   IPlanGroup Agent for Custodian FBO Mark Young                              $           380,000.00     Investor‐Lender      $       55,000.00
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Jason Park                                                                 $            38,000.00     Investor‐Lender      $       10,000.00
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   John Bloxham                                                               $           110,000.00     Investor‐Lender      $        7,009.00
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   John Braden and Cynthia Braden                                             $             6,716.67     Investor‐Lender      $       10,000.00
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Kevin Lyons                                                                $            98,899.84      Equity Investor     $       25,000.00
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   KKW Investments, LLC                                                       $           100,033.40     Investor‐Lender      $        3,500.00
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Kuldeep Jain                                                               $           156,000.00     Investor‐Lender      $       50,000.00
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Laura J. Sohm IRA                                                          $           104,593.29     Investor‐Lender      $       63,315.00
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Madison Trust Company Custodian FBO Robert W. Jennings Account#            $           309,318.75     Investor‐Lender      $      225,461.00
                                                                             M1605053
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Mahesh Koli                                                                $            25,125.00     Investor‐Lender      $       25,125.00
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Manuel Camacho                                                             $           104,434.59     Investor‐Lender      $       33,250.00
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Michael James Guilford and Nancy Richard‐Guilford, Jointly with Right of   $           310,000.00     Investor‐Lender      $       50,000.00
                                                                             Survivorship
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Pat DeSantis                                                               $         2,684,539.00     Investor‐Lender      $      110,000.00
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Phyllis Harte                                                              $            36,069.53     Investor‐Lender      $        7,330.00
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Robert Mennella (Madison Trust Company Custodian FBO Robert Mennella       $            18,150.00     Investor‐Lender      $       18,150.00
                                                                             Roth IRA M1604064)
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Samir Totah                                                                $           178,437.50     Investor‐Lender      $      150,000.00
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   SHANKAR THIRUPPATHI                                                        $           100,000.00     Investor‐Lender      $       16,310.00
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Sheryl F. Mennella (Madison Trust Company Custodian FBO Sheryl F.          $            18,150.00     Investor‐Lender      $       18,150.00
                                                                             Mennella Roth IRA M1604088)
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Steven R. Bald                                                             $           586,378.00     Investor‐Lender      $       40,000.00
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   The Mennco Properties, LLC. Solo 401k Plan (Robert Mennella Managing       $            14,200.00     Investor‐Lender      $       14,200.00
                                                                             Partner)
  69       6250 S Mozart Avenue    2832‐36 W 63rd Street   Estate Property   Vladimir Matviishin                                                        $           290,200.00     Investor‐Lender      $      150,000.00
  70       638‐40 N Avers Avenue                           Estate Property   Bernadette Chen (Eleven St Felix St. Realty)                               $         1,000,000.00      Equity Investor     $      100,000.00


                                                                                           Page 33 of 73
                                        Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 43 of 91 PageID #:19800


Property     Property Address      Alternative Address          Type                                     Claimant Name                          Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                            Claimed Amount in     Identified on Claim    to be Invested in
                                                                                                                                                   Claim Category as            Form               Property
                                                                                                                                                  Identified on Claim
                                                                                                                                                         Form)
  70       638‐40 N Avers Avenue                         Estate Property   CAMA SDIRA LLC FBO Robert Guiney IRA                                  $           104,314.46   Investor‐Lender      $       40,579.00
  70       638‐40 N Avers Avenue                         Estate Property   David R. Trengove                                                     $           705,123.88   Investor‐Lender      $      103,098.00
  70       638‐40 N Avers Avenue                         Estate Property   Dean & Mare Atanasoski                                                $           100,000.00   Investor‐Lender      $      100,000.00
  70       638‐40 N Avers Avenue                         Estate Property   Federal Home Loan Mortgage Corporation [Freddie Mac]                  $         1,273,346.96 Institutional Lender
  70       638‐40 N Avers Avenue                         Estate Property   John Bloxham                                                         $             63,999.92   Investor‐Lender      $       50,000.00
  70       638‐40 N Avers Avenue                         Estate Property   Kenneth (Ken) and Maria (Tina) Jorgensen                              $           453,233.25   Investor‐Lender      $      146,902.00
  70       638‐40 N Avers Avenue                         Estate Property   MADISON TRUST COMPANY CUSTODIAN FBO JANET EILEEN TAYLOR               $           107,946.27   Investor‐Lender      $       30,775.00
                                                                           M1608009
  70       638‐40 N Avers Avenue                         Estate Property   Mark P. Mouty                                                        $           180,702.77     Investor‐Lender     $       25,000.00
  70       638‐40 N Avers Avenue                         Estate Property   Minchow, Rochelle                                                    $           190,000.00     Investor‐Lender     $       30,000.00
  70       638‐40 N Avers Avenue                         Estate Property   New Direction IRA, Inc. FBO Joel Beyer, Roth IRA                     $           103,990.94     Investor‐Lender     $       85,000.00
  70       638‐40 N Avers Avenue                         Estate Property   Nicolas and Joyce Jenks                                              $           155,249.47     Investor‐Lender     $       50,000.00
  70       638‐40 N Avers Avenue                         Estate Property   Optima Property Solutions, LLC                                       $           487,209.71     Investor‐Lender     $      250,000.00
  70       638‐40 N Avers Avenue                         Estate Property   Pat DeSantis                                                         $         2,684,539.00     Investor‐Lender     $      250,000.00
  70       638‐40 N Avers Avenue                         Estate Property   Paul N. Wilmesmeier                                                  $           790,185.00     Investor‐Lender     $       50,000.00
  70       638‐40 N Avers Avenue                         Estate Property   Paul Scribner                                                        $           200,000.00     Investor‐Lender     $       16,826.00
  70       638‐40 N Avers Avenue                         Estate Property   Phillip G. Vander Kraats                                             $            80,186.82     Investor‐Lender     $        2,000.00
  70       638‐40 N Avers Avenue                         Estate Property   Randall Sotka                                                        $           255,000.00     Investor‐Lender     $       11,949.00
  70       638‐40 N Avers Avenue                         Estate Property   Richard L. Braddock                                                  $           104,161.08     Investor‐Lender     $       50,000.00
  70       638‐40 N Avers Avenue                         Estate Property   Teresita M. Shelton                                                  $           426,513.00     Investor‐Lender     $        2,000.00
  70       638‐40 N Avers Avenue                         Estate Property   Thomas Walsh                                                         $            51,749.99     Investor‐Lender     $       50,000.00
  70       638‐40 N Avers Avenue                         Estate Property   TMAKINDE, LLC                                                        $           247,000.00     Investor‐Lender     $      114,000.00
  70       638‐40 N Avers Avenue                         Estate Property   Tolu Makinde                                                         $            90,000.00     Investor‐Lender     $       15,000.00
  71        701‐13 S 5th Avenue        414 Walnut        Estate Property   Alex Breslav                                                         $           247,000.00     Investor‐Lender     $       40,000.00
  71        701‐13 S 5th Avenue        414 Walnut        Estate Property   Aluvelu Homes LLC                                                    $           169,271.00     Investor‐Lender     $       20,000.00
  71        701‐13 S 5th Avenue        414 Walnut        Estate Property   Andrew Matviishin                                                    $            64,600.00     Investor‐Lender     $       55,000.00
  71        701‐13 S 5th Avenue        414 Walnut        Estate Property   Annie Chang                                                          $           246,935.34     Investor‐Lender     $       50,000.00
  71        701‐13 S 5th Avenue        414 Walnut        Estate Property   Bancroft, Ed (iPlanGroup Agent for Custodian FBO Ed Bancroft Roth)   $           258,060.00   Investor‐Lender and
                                                                                                                                                                            Equity Investor
  71        701‐13 S 5th Avenue        414 Walnut        Estate Property   Bluebridge Partners Limited                                          $           791,620.17     Investor‐Lender     $       77,177.00
  71        701‐13 S 5th Avenue        414 Walnut        Estate Property   Charles P McEvoy                                                     $           438,733.33     Investor‐Lender     $       20,000.00
  71        701‐13 S 5th Avenue        414 Walnut        Estate Property   Charlotte A Hofer                                                    $           370,000.00      Equity Investor
  71        701‐13 S 5th Avenue        414 Walnut        Estate Property   CLOVE, LLC                                                           $            21,750.74     Investor‐Lender     $       15,900.00
  71        701‐13 S 5th Avenue        414 Walnut        Estate Property   Deborah Buffamanti                                                   $            34,723.00      Equity Investor
  71        701‐13 S 5th Avenue        414 Walnut        Estate Property   Frank Sohm IRA                                                       $           148,604.93     Investor‐Lender     $       40,000.00
  71        701‐13 S 5th Avenue        414 Walnut        Estate Property   GIRISH JUNEJA SELF DIRECTED ROTH IRA, CUSTODIAN: KINGDOM TRUST       $            57,800.00      Equity Investor    $       50,000.00
                                                                           ACCOUNT# 3567954194
  71        701‐13 S 5th Avenue        414 Walnut        Estate Property   James Patrick Sullivan                                               $            80,750.00     Investor‐Lender     $       50,000.00


                                                                                         Page 34 of 73
                                          Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 44 of 91 PageID #:19801


Property      Property Address       Alternative Address          Type                                     Claimant Name                                 Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                     Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                            Claim Category as             Form               Property
                                                                                                                                                           Identified on Claim
                                                                                                                                                                  Form)
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   Jeffrey Lee Blankenship                                                     $             89,822.12    Investor‐Lender      $       93,698.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   Jerome B. Shaffer                                                            $           250,000.00    Investor‐Lender      $       85,264.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   JLO Enterprises LLC                                                         $             54,714.37    Investor‐Lender      $       15,750.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   John Love                                                                   $             31,275.00    Investor‐Lender      $       30,000.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   Karl R. DeKlotz                                                              $         1,586,165.90    Investor‐Lender      $      300,000.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   Kester Brothers Farm, LLC, C/O James R. Kester                               $           152,911.82    Investor‐Lender      $       68,000.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   LEVENT KESEN                                                                 $           150,000.00    Investor‐Lender      $       50,000.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   Madison Trust Company Custodian FBO Brian Shaffer IRA Account#               $           155,625.00    Investor‐Lender
                                                                             M1608073 and M1703059
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   Madison Trust Company Custodian FBO Kathy B. Talman IRA                     $            75,000.00     Investor‐Lender      $       50,000.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   Mary Alexander‐Brum                                                         $            52,124.99     Investor‐Lender      $       50,000.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   Naveen Kwatra                                                               $            75,000.00     Investor‐Lender      $       50,000.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   Nehasri Ltd ( investment under Nehasri Ltd by Manoj Donthineni)             $           252,907.00     Investor‐Lender      $       50,000.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   PNW Investments, LLC                                                        $           350,000.00     Investor‐Lender      $       75,000.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   Ramsey Stephan                                                              $            50,000.00     Investor‐Lender      $       20,519.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   Rashmi Juneja Self Directed Roth IRA, Custodian: Kingdom Trust, account #   $            57,800.00      Equity Investor     $       50,000.00
                                                                             907667763
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   Robert A Demick DDS PA 401K                                                 $           177,678.65   Investor‐Lender        $       50,000.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   SAMUEL HOME SOLUTIONS LLC, GEORGE SAMUEL,                                   $           235,519.28   Investor‐Lender        $      107,869.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   Teresita M. Shelton                                                         $           426,513.00   Investor‐Lender        $       50,000.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   Teton Equity Group LLC                                                      $           208,439.99   Investor‐Lender        $      100,000.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   The Entrust Group FBO Dee Ann Nason 7230011277                              $           150,000.00   Investor‐Lender        $       50,000.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   The Jacqueline C Rowe Living Trust                                          $           372,417.74   Investor‐Lender
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   The Peter Paul Nuspl Living Trust                                           $         1,123,278.00   Investor‐Lender        $      100,000.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   Toramba Trust (ROTH) Matthew Boyd, Trustee                                  $           158,000.00   Investor‐Lender        $       58,000.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   TruStar Real Estate Solutions, LLC                                          $           385,000.00   Investor‐Lender        $       75,000.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   Vladimir Matviishin                                                         $           199,075.00   Investor‐Lender        $       55,000.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   William Needham                                                             $           355,428.00   Investor‐Lender        $       50,000.00
  71         701‐13 S 5th Avenue         414 Walnut        Estate Property   XUWEN LIN                                                                   $            58,700.00   Investor‐Lender        $       16,521.00
  72       7024‐32 S Paxton Avenue                         Estate Property   Aaron Beauclair                                                             $            40,000.00   Investor‐Lender        $       10,000.00
  72       7024‐32 S Paxton Avenue                         Estate Property   Bright Venture, LLC                                                         $            41,928.77   Investor‐Lender        $       25,000.00
  72       7024‐32 S Paxton Avenue                         Estate Property   David M Harris                                                              $           831,700.00   Investor‐Lender        $      100,000.00
  72       7024‐32 S Paxton Avenue                         Estate Property   Dennis & Mary Ann Hennefer                                                  $           679,378.00   Investor‐Lender        $      350,000.00
  72       7024‐32 S Paxton Avenue                         Estate Property   Emile P. Dufrene, III                                                       $            50,422.00   Investor‐Lender        $       50,000.00
  72       7024‐32 S Paxton Avenue                         Estate Property   Federal Home Loan Mortgage Corporation [Freddie Mac]                        $         1,825,895.85 Institutional Lender
  72       7024‐32 S Paxton Avenue                         Estate Property   Gary R. Burnham Jr. Solo 401K Trust                                         $           205,608.00   Investor‐Lender        $      106,000.00
  72       7024‐32 S Paxton Avenue                         Estate Property   Girl Cat Capital West LLC, Valentina Salge, President                       $           212,145.00   Investor‐Lender        $       50,000.00




                                                                                           Page 35 of 73
                                           Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 45 of 91 PageID #:19802


Property      Property Address       Alternative Address            Type                                     Claimant Name                                 Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                       Claimed Amount in      Identified on Claim   to be Invested in
                                                                                                                                                              Claim Category as             Form              Property
                                                                                                                                                             Identified on Claim
                                                                                                                                                                    Form)
  72       7024‐32 S Paxton Avenue                           Estate Property   iPlan Group FBO Randall Pong IRA                                            $             60,568.03 Investor‐Lender and
                                                                                                                                                                                       Equity Investor
  72       7024‐32 S Paxton Avenue                           Estate Property   Juliette Farr‐Barksdale & Thomas Farr                                        $           323,900.00     Equity Investor    $       23,900.00
  72       7024‐32 S Paxton Avenue                           Estate Property   Karl R. DeKlotz                                                              $         1,586,165.90    Investor‐Lender     $      150,000.00
  72       7024‐32 S Paxton Avenue                           Estate Property   KKW Investments, LLC                                                         $           100,033.40    Investor‐Lender     $        3,900.00
  72       7024‐32 S Paxton Avenue                           Estate Property   Maricris M. Lee                                                              $             8,426.68    Investor‐Lender
  72       7024‐32 S Paxton Avenue                           Estate Property   Michael F Grant & L. Gretchen Grant                                          $           695,000.00    Investor‐Lender     $       40,000.00
  72       7024‐32 S Paxton Avenue                           Estate Property   Pat DeSantis                                                                 $         2,684,539.00    Investor‐Lender     $      250,000.00
  72       7024‐32 S Paxton Avenue                           Estate Property   Peters, David (The Dominquez‐Peters Living Turst)                           $             50,000.00    Investor‐Lender     $       50,000.00
  72       7024‐32 S Paxton Avenue                           Estate Property   Phillip G. Vander Kraats                                                    $             80,186.82    Investor‐Lender     $       50,000.00
  72       7024‐32 S Paxton Avenue                           Estate Property   Randall Sotka                                                                $           255,000.00    Investor‐Lender     $       55,000.00
  72       7024‐32 S Paxton Avenue                           Estate Property   Robert A Demick DDS PA 401K                                                  $           177,678.65    Investor‐Lender     $       50,000.00
  72       7024‐32 S Paxton Avenue                           Estate Property   Steven Roche                                                                 $           127,821.13    Investor‐Lender     $        9,500.00
  72       7024‐32 S Paxton Avenue                           Estate Property   US Freedom Investments, LLC                                                  $           175,500.00    Investor‐Lender     $       50,000.00
  72       7024‐32 S Paxton Avenue                           Estate Property   White Tiger Revocable Trust, Ira Lovitch, Zinaida Lovitch (aka Zina          $           127,152.37    Investor‐Lender     $       83,000.00
                                                                               Goltsev/Goltseva), Trustees
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Alton Motes and Vicki Elaine Washburn JTWROS                                $           245,841.62   Investor‐Lender       $       60,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Asians Investing In Real Estate LLC                                         $         1,278,402.00   Investor‐Lender       $       60,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Bolanle Addo (Madison Trust Company Custodian FBO Bolanle Addo)             $            50,000.00   Investor‐Lender       $       50,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Citibank, N.A., as Trustee for the registered Holders of Wells Fargo        $         1,151,462.06 Institutional Lender
                                                                               Commercial Mortgage Securities, Inc., Multifamily Mortgage Pass‐Through
                                                                               Certificates, Series 2018‐SB48*
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   City of Chicago                                                             $            78,479.20         Other           $        1,647.65
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Conrad Hanns                                                                $            50,000.00    Investor‐Lender      $       50,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Eco2 Capital Inc.                                                           $            36,308.25    Investor‐Lender      $       50,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Frances D Cook Sunwest Trust Custodian FBO Frances D Cook IRA               $             6,000.00    Investor‐Lender      $        6,000.00
                                                                               #1713343
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Frank and Laura Sohm                                                        $          167,893.65     Investor‐Lender      $       35,300.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Fredric R. Gottlieb                                                         $          391,776.10     Investor‐Lender      $       60,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   John Witzigreuter                                                           $          200,000.00     Investor‐Lender      $       50,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Johnny Colson                                                               $           35,952.85     Investor‐Lender      $       50,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Joseph P. McCarthy                                                          $          277,847.33     Investor‐Lender      $       40,000.00
  73       7255‐57 S Euclid Avenue                           Estate Property   Katie Whitlock                                                              $           61,651.00      Equity Investor
  73       7255‐57 S Euclid Avenue                           Estate Property   Kelly E Welton (Equity Trust Company for Custodian FBO Kelly Welton, IRA)   $           83,813.00     Investor‐Lender      $        8,400.00

  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Kenneth (Ken) and Maria (Tina) Jorgensen                                    $          453,233.25     Investor‐Lender      $       51,544.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Madison Trust Company Custodian FBO James R Robinson Traditional IRA        $           88,099.00     Investor‐Lender      $       60,000.00
                                                                               Acct# 1705044


                                                                                             Page 36 of 73
                                           Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 46 of 91 PageID #:19803


Property      Property Address       Alternative Address            Type                                     Claimant Name                       Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                             Claimed Amount in      Identified on Claim   to be Invested in
                                                                                                                                                    Claim Category as             Form              Property
                                                                                                                                                   Identified on Claim
                                                                                                                                                          Form)
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Mark Young                                                         $           366,131.08    Investor‐Lender     $       40,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Michael Borgia IRA                                                 $           975,416.00    Investor‐Lender     $      125,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Michael C. Jacobs                                                  $           178,833.00     Equity Investor    $       25,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Paul N. Wilmesmeier                                                $           790,185.00    Investor‐Lender     $       25,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Rita Deierlein                                                    $             32,000.00     Equity Investor    $       32,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Robert Houston                                                    $             51,749.99    Investor‐Lender     $       50,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Robert R. Cook        Principle Assets LLC                        $              9,000.00    Investor‐Lender     $        9,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Sidney Glenn Willeford II                                         $             75,000.00    Investor‐Lender     $       75,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Sounjay K. Gairola Revocable Trust (Sounjay K. Gairola Trustee)    $           148,278.93    Investor‐Lender     $       60,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Teresita M. Shelton                                                $           426,513.00    Investor‐Lender
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Terry M McDonald and Rhonda R McDonald                            $             50,000.00    Investor‐Lender     $       50,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Tolu Makinde                                                      $             90,000.00    Investor‐Lender     $       25,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   US Freedom Investments, LLC                                        $           175,500.00    Investor‐Lender     $       25,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Vladimir Matviishin                                                $           199,075.00    Investor‐Lender     $       50,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Vladimir Matviishin, dba Network Expert                            $           138,075.00    Investor‐Lender     $       50,000.00
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   Wesley Pittman (Pittman Gold LLC)                                  $           180,048.45    Investor‐Lender
  73       7255‐57 S Euclid Avenue   1940‐44 E 73rd Street   Estate Property   William H. Akins, Jr.                                              $         1,100,000.00    Investor‐Lender     $       50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   1839 Fund I LLC                                                   $             90,075.00    Investor‐Lender     $       50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   Adir Hazan                                                         $           150,000.00    Investor‐Lender     $       50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   Alton Motes and Vicki Elaine Washburn JTWROS                       $           245,841.62    Investor‐Lender     $       80,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   BC57, LLC                                                          $         6,439,502.67 Institutional Lender
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   BTRUE LLC Barry J. Oates                                          $             93,600.00     Equity Investor    $       38,400.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   Christopher Pong                                                  $             30,140.90    Investor‐Lender     $       29,280.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   City of Chicago                                                   $             78,479.20         Other          $       10,812.42
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   Daniel Matthews, Leah Matthews                                     $           185,922.54    Investor‐Lender     $       20,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   Danyel Tiefenbacher and Jamie Lai                                 $             51,750.99    Investor‐Lender     $       50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   Degenhardt, Duane A                                                $           645,000.00    Investor‐Lender     $       66,684.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   Erika Dietz                                                       $             20,000.00    Investor‐Lender     $       50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   G&M You‐Nique Properties, LLC                                     $             62,325.00    Investor‐Lender     $       60,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   Grathia Corp                                                       $         1,184,081.00    Investor‐Lender     $      100,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   iPlan Group Agent for Custodian FBO Jyotsna Sharma IRA            $             50,000.00    Investor‐Lender     $       25,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   IPlanGroup Agent for Custodian FBO Mark Young                      $           380,000.00    Investor‐Lender     $      100,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   Ira J. Fields Living Trust, Glynis Sheppard, Trustee              $             65,750.00 Investor‐Lender and    $       50,000.00
                                                                                                                                                                             Equity Investor
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   James Hoven                                                       $             50,000.00    Investor‐Lender     $       50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   Jill Meekcoms (Halverson)                                          $           113,999.92    Investor‐Lender     $       50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   John Taxeras                                                       $           105,686.72    Investor‐Lender     $       18,552.85
  74       3074 Cheltenham Place      7836 S Shore Drive     Estate Property   Joshua Morrow                                                     $             51,749.99    Investor‐Lender     $       50,000.00


                                                                                             Page 37 of 73
                                            Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 47 of 91 PageID #:19804


Property       Property Address        Alternative Address          Type                                     Claimant Name                                 Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                       Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                              Claim Category as             Form               Property
                                                                                                                                                             Identified on Claim
                                                                                                                                                                    Form)
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Julia Pong                                                                  $             34,947.00    Investor‐Lender      $       34,572.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Kenneth (Ken) and Maria (Tina) Jorgensen                                     $           453,233.25    Investor‐Lender      $       42,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Kester Brothers Farm, LLC, C/O James R. Kester                               $           152,911.82    Investor‐Lender      $       50,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Kevin Randall                                                                $           200,000.00    Investor‐Lender      $       50,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   KKW Investments, LLC                                                         $           100,033.40    Investor‐Lender      $        1,600.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Madison Trust Company Agent for Custodian FBO The Jacqueline C Rowe          $           623,489.57     Equity Investor
                                                                               Living Trust IRA
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Madison Trust Company Custodian FBO Robert W. Jennings Account#             $           309,318.75     Investor‐Lender      $       74,539.00
                                                                               M1605053
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   May M. Akamine for Aurora Investments, LLC (assets formerly under           $           631,739.82     Investor‐Lender      $       86,515.00
                                                                               MayREI, LLC)
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Michael F Grant & L. Gretchen Grant                                         $           695,000.00     Investor‐Lender      $       50,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   New Move Ventures Inc. (Steven Fecko)                                       $           120,000.00     Investor‐Lender      $       50,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Optima Property Solutions, LLC                                              $           487,209.71     Investor‐Lender      $       60,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Pat DeSantis                                                                $         2,684,539.00     Investor‐Lender      $      110,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Paul N. Wilmesmeier                                                         $           790,185.00     Investor‐Lender      $       25,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   PNW Investments, LLC                                                        $           350,000.00     Investor‐Lender      $       10,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   QUEST IRA Inc. FBO Francisco A. Romero Sr. Acct# 25282‐11 and Acct#         $            89,482.53     Investor‐Lender      $       56,000.00
                                                                               25282‐21
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   QuestIRAFBOFrancisDWebb1437711                                              $           185,819.00     Investor‐Lender      $       22,035.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Sam Gerber, CEO, Gerber and Associates, REI, LLC                            $           139,985.85     Investor‐Lender      $       80,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   SAMUEL HOME SOLUTIONS LLC, GEORGE SAMUEL,                                   $           235,519.28     Investor‐Lender      $       41,131.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Scott E Pammer                                                              $           243,954.00     Investor‐Lender      $       70,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Sidney Haggins                                                              $            85,000.00     Investor‐Lender      $       30,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Susan Kalisiak                                                              $           469,921.00     Investor‐Lender      $       50,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Terry L. Merrill, Sheryl R. Merrill                                         $           299,500.00     Investor‐Lender      $       50,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   TruStar Real Estate Solutions, LLC                                          $           385,000.00     Investor‐Lender      $       75,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Vladimir Matviishin                                                         $           199,075.00     Investor‐Lender      $       28,075.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Vladimir Matviishin, dba Network Expert                                     $           138,075.00     Investor‐Lender      $       28,075.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Walter T Akita and Margaret M Akita                                         $           100,000.00     Investor‐Lender      $       50,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Young Family Trust                                                          $           115,000.00     Investor‐Lender      $       45,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Estate Property   Yvette Nazaire Camacho (iPlanGroup Agent for Custodian FBO Yvette Nazaire   $            30,000.00     Investor‐Lender      $       30,000.00
                                                                               Camacho IRA)
  75       7625‐33 S East End Avenue                         Estate Property   Alcalli Sabat                                                               $           109,396.68   Investor‐Lender        $       22,993.00
  75       7625‐33 S East End Avenue                         Estate Property   Asians Investing In Real Estate LLC                                         $         1,278,402.00   Investor‐Lender        $       50,000.00
  75       7625‐33 S East End Avenue                         Estate Property   BC57, LLC                                                                   $         6,439,502.67 Institutional Lender
  75       7625‐33 S East End Avenue                         Estate Property   Brad and Linda Lutz                                                         $           813,582.00   Investor‐Lender        $      325,962.00
  75       7625‐33 S East End Avenue                         Estate Property   Capital Investors, LLC                                                      $           930,376.31   Investor‐Lender        $       36,207.00


                                                                                             Page 38 of 73
                                            Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 48 of 91 PageID #:19805


Property       Property Address        Alternative Address          Type                                     Claimant Name                                Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                      Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                             Claim Category as             Form               Property
                                                                                                                                                            Identified on Claim
                                                                                                                                                                   Form)
  75       7625‐33 S East End Avenue                         Estate Property   City of Chicago                                                            $             78,479.20         Other           $        1,895.90
  75       7625‐33 S East End Avenue                         Estate Property   Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                     $         1,031,324.00    Investor‐Lender      $      176,226.00
  75       7625‐33 S East End Avenue                         Estate Property   Geronimo Usuga Carmona                                                      $             8,937.50    Investor‐Lender      $       35,667.00
  75       7625‐33 S East End Avenue                         Estate Property   KKW Investments, LLC                                                        $           100,033.40    Investor‐Lender      $       75,000.00
  75       7625‐33 S East End Avenue                         Estate Property   Knickerbocker LLC                                                           $           102,505.16    Investor‐Lender      $       39,664.00
  75       7625‐33 S East End Avenue                         Estate Property   Lorenzo Jaquias                                                            $             71,635.00    Investor‐Lender      $       50,000.00
  75       7625‐33 S East End Avenue                         Estate Property   Madison Trust Company Agent for Custodian FBO The Jacqueline C Rowe         $           623,489.57     Equity Investor
                                                                               Living Trust IRA
  75       7625‐33 S East End Avenue                         Estate Property   Michael James Guilford and Nancy Richard‐Guilford, Jointly with Right of   $           310,000.00     Investor‐Lender      $       92,561.00
                                                                               Survivorship
  75       7625‐33 S East End Avenue                         Estate Property   Randall Sotka                                                              $           255,000.00   Investor‐Lender        $       38,826.00
  75       7625‐33 S East End Avenue                         Estate Property   Robert Potter                                                              $           282,999.00   Investor‐Lender        $          786.00
  75       7625‐33 S East End Avenue                         Estate Property   Stephan Tang                                                               $           123,256.97   Investor‐Lender        $       25,185.00
  75       7625‐33 S East End Avenue                         Estate Property   Steven R. Bald                                                             $           586,378.00   Investor‐Lender
  75       7625‐33 S East End Avenue                         Estate Property   Strata Trust Company FBO David J Geldart                                   $           230,621.00   Investor‐Lender
  75       7625‐33 S East End Avenue                         Estate Property   The Peter Paul Nuspl Living Trust                                          $         1,123,278.00   Investor‐Lender        $      167,100.00
  75       7625‐33 S East End Avenue                         Estate Property   United Capital Properties, LLC                                             $           144,999.00   Investor‐Lender        $        2,303.00
  75       7625‐33 S East End Avenue                         Estate Property   Wesley Pittman (Pittman Gold LLC)                                          $           180,048.45   Investor‐Lender
  76       7635‐43 S East End Avenue                         Estate Property   Arthur and Dinah Bertrand                                                  $         1,000,000.00   Investor‐Lender        $      217,448.00
  76       7635‐43 S East End Avenue                         Estate Property   Arthur Bertrand                                                            $            78,079.82   Investor‐Lender        $        2,875.00
  76       7635‐43 S East End Avenue                         Estate Property   BC57, LLC                                                                  $         6,439,502.67 Institutional Lender
  76       7635‐43 S East End Avenue                         Estate Property   Carolyn B Ucker                                                            $            50,000.00    Equity Investor       $       25,000.00
  76       7635‐43 S East End Avenue                         Estate Property   Cecilia Wolff                                                              $            73,887.50   Investor‐Lender        $       25,000.00
  76       7635‐43 S East End Avenue                         Estate Property   City of Chicago                                                            $            78,479.20         Other            $          610.08
  76       7635‐43 S East End Avenue                         Estate Property   Daniel Matthews, Leah Matthews                                             $           185,922.54   Investor‐Lender        $       72,029.00
  76       7635‐43 S East End Avenue                         Estate Property   Dennis & Mary Ann Hennefer                                                 $           679,378.00   Investor‐Lender        $       25,000.00
  76       7635‐43 S East End Avenue                         Estate Property   Equity Trust Custodian FBO Dorothy Marie Baker IRA                         $            15,000.00   Investor‐Lender        $       10,000.00
  76       7635‐43 S East End Avenue                         Estate Property   Frank Starosciak                                                           $            47,407.14   Investor‐Lender        $       17,125.00
  76       7635‐43 S East End Avenue                         Estate Property   Gary R Burnham Jr Solo401K Trust                                           $            42,029.00   Investor‐Lender        $       42,029.00
  76       7635‐43 S East End Avenue                         Estate Property   iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA               $            71,321.00   Investor‐Lender        $       10,000.00
  76       7635‐43 S East End Avenue                         Estate Property   James Clements                                                             $           185,910.00   Investor‐Lender        $       20,000.00
  76       7635‐43 S East End Avenue                         Estate Property   Jeffry M. Edwards                                                          $            50,000.00   Investor‐Lender        $       50,000.00
  76       7635‐43 S East End Avenue                         Estate Property   JK Electron, Inc., Jan Kobylarczyk                                         $            13,250.00    Trade Creditor        $       13,250.00
  76       7635‐43 S East End Avenue                         Estate Property   John Bloxham                                                               $            51,500.00   Investor‐Lender        $       50,000.00
  76       7635‐43 S East End Avenue                         Estate Property   Lorenzo Jaquias                                                            $            71,635.00   Investor‐Lender        $       50,000.00
  76       7635‐43 S East End Avenue                         Estate Property   Manoj Donthineni                                                           $            71,544.30   Investor‐Lender        $       41,007.00
  76       7635‐43 S East End Avenue                         Estate Property   Michael James Guilford and Nancy Richard‐Guilford, Jointly with Right of   $           310,000.00   Investor‐Lender        $       57,439.00
                                                                               Survivorship


                                                                                             Page 39 of 73
                                              Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 49 of 91 PageID #:19806


Property        Property Address        Alternative Address            Type                                     Claimant Name                              Claimed Amount (Total      Claim Category as      Amount Claimed
Number                                                                                                                                                       Claimed Amount in       Identified on Claim     to be Invested in
                                                                                                                                                              Claim Category as             Form                 Property
                                                                                                                                                             Identified on Claim
                                                                                                                                                                    Form)
  76        7635‐43 S East End Avenue                           Estate Property   Paul N. Wilmesmeier                                                       $           790,185.00      Investor‐Lender      $       50,000.00
  76        7635‐43 S East End Avenue                           Estate Property   Penny W Goree                                                            $             36,000.00       Equity Investor     $       50,000.00
  76        7635‐43 S East End Avenue                           Estate Property   QCH Investment Trust                                                     $             50,000.00      Investor‐Lender      $       50,000.00
  76        7635‐43 S East End Avenue                           Estate Property   Robert Guiney                                                             $           112,260.00      Investor‐Lender      $       18,250.00
  76        7635‐43 S East End Avenue                           Estate Property   Steven R. Bald                                                            $           586,378.00      Investor‐Lender
  76        7635‐43 S East End Avenue                           Estate Property   THE INCOME FUND, LLC Thomas Garlock, Managing Member                      $           771,830.76      Investor‐Lender      $       80,000.00
  76        7635‐43 S East End Avenue                           Estate Property   The Peter Paul Nuspl Living Trust                                        $          1,123,278.00      Investor‐Lender      $       50,000.00
  76        7635‐43 S East End Avenue                           Estate Property   Tiger Chang Investments LLC                                              $             49,000.00      Investor‐Lender      $       25,000.00
  76        7635‐43 S East End Avenue                           Estate Property   Total Return Income Fund, LLC Thomas Garlock, Managing Member             $         1,571,886.00      Investor‐Lender      $      520,000.00
  76        7635‐43 S East End Avenue                           Estate Property   Trey Hopkins                                                              $           100,000.00      Investor‐Lender      $      100,000.00
  76        7635‐43 S East End Avenue                           Estate Property   Umbrella Investment Partners                                             $             72,894.00      Investor‐Lender      $       12,833.00
  76        7635‐43 S East End Avenue                           Estate Property   Winnie Quick Blackwell (née Winnie Jannett Quick)                        $             11,000.00      Investor‐Lender      $       11,000.00
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   Alton Motes (Alton P. Motes Trust UTA 12‐15‐11)                           $           245,841.62      Investor‐Lender      $       43,000.00
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   Arthur and Dinah Bertrand                                                 $         1,000,000.00      Investor‐Lender      $      100,000.00
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   Bancroft, Ed (iPlanGroup Agent for Custodian FBO Ed Bancroft Roth)        $           258,060.00    Investor‐Lender and
                                                                                                                                                                                         Equity Investor
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   BC57, LLC                                                                $         6,439,502.67     Institutional Lender
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   Celia Tong Revocable Living Trust Dated December 22, 2011                                             Investor‐Lender      $       25,000.00
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   Christopher Wilson and Brittny Wilson (Niosi)                            $            52,000.00       Investor‐Lender      $       50,000.00
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   CLD Construction, Inc. (Doru Unchias)                                    $           434,935.00         Independent        $       49,000.00
                                                                                                                                                                                           Contractor
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   DANIEL J MARTINEAU                                                       $           321,016.60       Investor‐Lender      $      100,000.00
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   Danielle DeVarne                                                         $           150,000.00       Investor‐Lender      $       50,000.00
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   Derrick, Horace                                                          $           100,000.00       Investor‐Lender      $      100,000.00
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   Fraser Realty Investments, LLC                                           $           120,000.00       Investor‐Lender      $      100,000.00
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   Girl Cat Capital West LLC, Valentina Salge, President                    $           212,145.00       Investor‐Lender      $       25,000.00
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   Henry D. Gallucci                                                        $            77,000.00       Investor‐Lender      $       60,000.00
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   Hillside Fund, LLC ‐ Janet F. Turco, Owner/ Managing Member              $           505,000.00       Investor‐Lender      $      125,000.00
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   iPlan Group FBO Randall Pong IRA                                         $            60,568.03    Investor‐Lender and
                                                                                                                                                                                         Equity Investor
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   iPlanGroup Agent for Custodian FBO Charles Michael Anglin                $           238,889.23       Investor‐Lender      $       10,633.00
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   Jason Ragan ‐ TSA                                                        $           327,324.29        Equity Investor     $        2,022.00
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   John E. Wysocki                                                          $           117,000.00        Equity Investor
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   John Taxeras                                                             $           105,686.72        Equity Investor     $       21,400.00
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   Kingdom Trust Company, Custodian, FBO Louis Duane Velez SEP IRA acct #   $           100,000.00       Investor‐Lender      $      100,000.00
                                                                                  7422686172
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   Maher, Avery (Christopher Maher CESA)                                    $            11,000.00      Investor‐Lender       $       11,000.00
  77       7750‐58 S Muskegon Avenue    2818‐36 E 78th Street   Estate Property   Maher, Christopher                                                       $            30,500.00      Investor‐Lender       $       14,000.00


                                                                                                Page 40 of 73
                                             Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 50 of 91 PageID #:19807


Property       Property Address         Alternative Address           Type                                     Claimant Name                               Claimed Amount (Total      Claim Category as     Amount Claimed
Number                                                                                                                                                       Claimed Amount in       Identified on Claim    to be Invested in
                                                                                                                                                              Claim Category as             Form                Property
                                                                                                                                                             Identified on Claim
                                                                                                                                                                    Form)
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   Maher, Gavin (Christopher Maher, CESA)                                    $             15,000.00    Investor‐Lender       $       15,000.00
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   Maher, Travis (Christopher Maher, CESA)                                   $             10,000.00    Investor‐Lender       $       10,000.00
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   Mark P. Mouty                                                              $           180,702.77    Investor‐Lender       $       50,000.00
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   Mark Young                                                                 $           366,131.08    Investor‐Lender       $      100,000.00
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   Matthew Boyd                                                               $           405,000.00    Investor‐Lender       $       50,000.00
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   May M. Akamine for Aurora Investments, LLC (assets formerly under          $           631,739.82    Investor‐Lender       $       25,000.00
                                                                                 MayREI, LLC)
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   Paul N. Wilmesmeier                                                       $           790,185.00     Investor‐Lender       $       50,000.00
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   Paul Scribner                                                             $           200,000.00     Investor‐Lender       $        6,708.00
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   QuestIRAFBOFrancisDWebb1437711                                            $           185,819.00     Investor‐Lender       $       50,000.00
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   Scott E Pammer                                                            $           243,954.00     Investor‐Lender       $       70,000.00
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   Self Directed IRA Services, Inc., Custodian FBO Ping Liu IRA              $            57,290.32     Investor‐Lender       $       50,000.00
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   Spectra Investments LLC/ Deborah L. Mullica                               $           579,288.00     Investor‐Lender       $       82,255.00
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   Steven and Linda Lipschultz                                               $           350,360.00     Investor‐Lender       $      100,000.00
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   Terry L. Merrill, Sheryl R. Merrill                                       $           299,500.00     Investor‐Lender       $       49,500.00
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   The Anchor Group LLC ‐ Ronald J. Hansen, Managing Partner                 $            25,000.00     Investor‐Lender       $       25,000.00
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   The Edward Falkowitz Living Trust                                         $           305,584.73     Investor‐Lender
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   THE INCOME FUND, LLC Thomas Garlock, Managing Member                      $           771,830.76     Investor‐Lender       $      150,000.00
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   The Mennco Properties, LLC. Solo 401K Plan (by Robert Mennella Managing   $            50,000.00     Investor‐Lender       $       50,000.00
                                                                                 Partner)
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   Thomas F. Gordon                                                          $           200,000.00       Equity Investor     $      100,000.00
  77       7750‐58 S Muskegon Avenue   2818‐36 E 78th Street   Estate Property   Walter Akita                                                              $            50,000.00      Investor‐Lender      $       50,000.00
  78        7201 S Constance Avenue    1825‐31 E 72nd Street   Estate Property   Aaron Beauclair                                                           $            40,000.00      Investor‐Lender      $       10,000.00
  78        7201 S Constance Avenue    1825‐31 E 72nd Street   Estate Property   Arthur and Dinah Bertrand                                                 $         1,000,000.00      Investor‐Lender      $      100,000.00
  78        7201 S Constance Avenue    1825‐31 E 72nd Street   Estate Property   Bancroft, Ed (iPlanGroup Agent for Custodian FBO Ed Bancroft Roth)        $           258,060.00    Investor‐Lender and
                                                                                                                                                                                        Equity Investor
  78        7201 S Constance Avenue    1825‐31 E 72nd Street   Estate Property   BC57, LLC                                                                 $         6,439,502.67    Institutional Lender
  78        7201 S Constance Avenue                            Estate Property   Cecilia Wolff                                                             $            73,887.50      Investor‐Lender
  78        7201 S Constance Avenue    1825‐31 E 72nd Street   Estate Property   City of Chicago                                                           $            78,479.20            Other          $        8,124.80
  78        7201 S Constance Avenue    1825‐31 E 72nd Street   Estate Property   CLD Construction, Inc. (Doru Unchias)                                     $           434,935.00        Independent        $      131,000.00
                                                                                                                                                                                          Contractor
  78        7201 S Constance Avenue    1825‐31 E 72nd Street   Estate Property   Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                   $         1,031,324.00      Investor‐Lender      $       17,374.00
  78        7201 S Constance Avenue    1825‐31 E 72nd Street   Estate Property   Girl Cat Capital West LLC, Valentina Salge, President                     $           212,145.00      Investor‐Lender      $       16,574.00
  78        7201 S Constance Avenue    1825‐31 E 72nd Street   Estate Property   Initium LLC/Harry Saint‐Preux                                             $           150,000.00      Investor‐Lender      $       50,000.00
  78        7201 S Constance Avenue    1825‐31 E 72nd Street   Estate Property   James Tutsock                                                             $           900,000.00      Investor‐Lender
  78        7201 S Constance Avenue    1825‐31 E 72nd Street   Estate Property   Jason Ragan ‐ TSA                                                         $           327,324.29       Equity Investor     $        4,747.00
  78        7201 S Constance Avenue    1825‐31 E 72nd Street   Estate Property   John P. Sullivan                                                          $           107,000.00      Investor‐Lender      $       50,000.00
  78        7201 S Constance Avenue    1825‐31 E 72nd Street   Estate Property   Kelly E Welton (iPlanGroup Agent for Custodian FBO Kelly Welton, IRA)     $            83,813.00      Investor‐Lender      $       31,233.00


                                                                                               Page 41 of 73
                                                        Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 51 of 91 PageID #:19808


Property            Property Address               Alternative Address           Type                                     Claimant Name                             Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                                Claimed Amount in     Identified on Claim    to be Invested in
                                                                                                                                                                       Claim Category as            Form               Property
                                                                                                                                                                      Identified on Claim
                                                                                                                                                                             Form)
  78            7201 S Constance Avenue           1825‐31 E 72nd Street   Estate Property   Kirk Road Investments, LLC                                               $           434,195.69   Investor‐Lender      $       63,000.00
  78            7201 S Constance Avenue           1825‐31 E 72nd Street   Estate Property   Lori Moreland                                                           $             21,574.00   Investor‐Lender      $       10,074.00
  78            7201 S Constance Avenue           1825‐31 E 72nd Street   Estate Property   Lori Moreland                                                           $             52,233.00   Investor‐Lender      $       48,087.00
  78            7201 S Constance Avenue           1825‐31 E 72nd Street   Estate Property   Lori Moreland                                                            $           102,348.00   Investor‐Lender      $       52,348.00
  78            7201 S Constance Avenue           1825‐31 E 72nd Street   Estate Property   Michael Borgia                                                           $         1,253,784.00   Investor‐Lender      $      669,327.00
  78            7201 S Constance Avenue           1825‐31 E 72nd Street   Estate Property   Michael C. Jacobs                                                        $           178,833.00    Equity Investor     $       25,000.00
  78            7201 S Constance Avenue           1825‐31 E 72nd Street   Estate Property   PNW Investments, LLC                                                     $           350,000.00   Investor‐Lender      $       50,000.00
  78            7201 S Constance Avenue           1825‐31 E 72nd Street   Estate Property   Property Solutions LLC, Kevin Bybee (managing member)                   $             60,000.00   Investor‐Lender      $       60,000.00
  78            7201 S Constance Avenue           1825‐31 E 72nd Street   Estate Property   Provident Trust Group, LLC FBO Stephan Tang IRA                         $             71,815.00   Investor‐Lender      $       35,345.00
  78            7201 S Constance Avenue           1825‐31 E 72nd Street   Estate Property   Rene Hribal                                                             $          1,525,473.04   Investor‐Lender      $      439,517.00
  78            7201 S Constance Avenue           1825‐31 E 72nd Street   Estate Property   Reynald Lalonde & Chantal Lemaire                                       $             51,000.00   Investor‐Lender      $       50,000.00
  78            7201 S Constance Avenue           1825‐31 E 72nd Street   Estate Property   Robert Potter                                                            $           282,999.00   Investor‐Lender      $        2,796.00
  78            7201 S Constance Avenue           1825‐31 E 72nd Street   Estate Property   Sidney Haggins                                                          $             70,000.00   Investor‐Lender      $       50,000.00
  78            7201 S Constance Avenue           1825‐31 E 72nd Street   Estate Property   Steven J. Talyai                                                         $           175,000.00   Investor‐Lender
  78            7201 S Constance Avenue           1825‐31 E 72nd Street   Estate Property   Steven K. Chennappan IRA # 17293‐31                                      $           128,000.00   Investor‐Lender      $       10,000.00
  78            7201 S Constance Avenue           1825‐31 E 72nd Street   Estate Property   Towpath Investments LLC ‐ Robert Kessing (manager)                       $           135,000.00   Investor‐Lender      $       50,000.00
  78            7201 S Constance Avenue           1825‐31 E 72nd Street   Estate Property   US Freedom Investments, LLC                                              $           175,500.00   Investor‐Lender      $       25,000.00
  78            7201 S Constance Avenue           1825‐31 E 72nd Street   Estate Property   Victor Shaw                                                              $           296,025.03   Investor‐Lender      $       55,000.00
  79       6160‐6212 S Martin Luther King Drive                           Estate Property   Alcalli Sabat                                                            $           109,396.68   Investor‐Lender
  79       6160‐6212 S Martin Luther King Drive                           Estate Property   Amit Hammer                                                              $           295,980.00   Investor‐Lender      $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                           Estate Property   Armoogam, Clifton                                                       $             29,940.00   Investor‐Lender      $       21,500.00
  79       6160‐6212 S Martin Luther King Drive                           Estate Property   Arvind Kinjarapu                                                         $           145,500.00   Investor‐Lender      $       35,000.00
  79       6160‐6212 S Martin Luther King Drive                           Estate Property   Asians Investing In Real Estate LLC                                     $          1,278,402.00   Investor‐Lender      $       25,000.00
  79       6160‐6212 S Martin Luther King Drive                           Estate Property   Bauer Latoza Studio, Ltd.                                               $             30,525.00    Trade Creditor      $      274,500.00
  79       6160‐6212 S Martin Luther King Drive                           Estate Property   Bernadette Chen (Eleven St Felix St. Realty)                             $         1,000,000.00    Equity Investor     $      100,000.00
  79       6160‐6212 S Martin Luther King Drive                           Estate Property   Brett Burnham (Burnham 401k Trust)                                       $           215,335.54   Investor‐Lender      $        8,000.00
  79       6160‐6212 S Martin Luther King Drive                           Estate Property   Charles Smith                                                            $           350,000.00   Investor‐Lender      $      350,000.00
  79       6160‐6212 S Martin Luther King Drive                           Estate Property   Daniel Matthews, Leah Matthews                                           $           185,922.54   Investor‐Lender      $       40,000.00
  79       6160‐6212 S Martin Luther King Drive                           Estate Property   David M Harris                                                           $           831,700.00   Investor‐Lender      $       96,000.00
  79       6160‐6212 S Martin Luther King Drive                           Estate Property   David R. Trengove                                                        $           705,123.88   Investor‐Lender      $      150,000.00
  79       6160‐6212 S Martin Luther King Drive                           Estate Property   Dennis & Mary Ann Hennefer                                               $           679,378.00   Investor‐Lender      $       23,768.00
  79       6160‐6212 S Martin Luther King Drive                           Estate Property   Direct Lending Partner LLC (successor to Arena DLP Lender LLC and DLP    $         3,118,675.50 Institutional Lender
                                                                                            Lending Fund LLC)
  79       6160‐6212 S Martin Luther King Drive                           Estate Property   Distributive Marketing Inc.                                             $           100,000.00     Investor‐Lender     $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                           Estate Property   EastWest Funding Trust                                                  $            52,000.00     Investor‐Lender     $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                           Estate Property   Elaine Sison Ernst                                                      $            95,000.00     Investor‐Lender     $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                           Estate Property   Francisco Fernandez                                                     $           584,237.50     Investor‐Lender     $       65,000.00
  79       6160‐6212 S Martin Luther King Drive                           Estate Property   Gary R. Burnham Jr. Solo 401K Trust                                     $           205,608.00     Investor‐Lender     $       10,000.00


                                                                                                          Page 42 of 73
                                                       Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 52 of 91 PageID #:19809


Property            Property Address              Alternative Address          Type                                     Claimant Name                              Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                               Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                                      Claim Category as             Form               Property
                                                                                                                                                                     Identified on Claim
                                                                                                                                                                            Form)
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Gowrisankar Challagundla                                                 $             59,750.00    Investor‐Lender      $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Grathia Corp                                                              $         1,184,081.00    Investor‐Lender      $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Green Light Investments, LLC                                             $             90,000.00    Investor‐Lender      $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Guenter Scheel and Karen Scheel                                          $             25,000.00    Investor‐Lender      $       25,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Ingrid Beyer and Joel Beyer                                              $             10,346.02    Investor‐Lender      $       10,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   iPlanGroup Agent for Custodian FBO Andrew Brooks IRA Account 3301018     $             46,000.00    Investor‐Lender      $       20,000.00

  79       6160‐6212 S Martin Luther King Drive                         Estate Property   iPlanGroup Agent for Custodian FBO Charles Powell IRA                    $           260,000.00   Investor‐Lender
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Irene Gacad                                                              $            26,103.82   Investor‐Lender        $       25,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   James Walsh                                                              $           200,000.00   Investor‐Lender        $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Jason Ragan ‐ TSA                                                        $           327,324.29    Equity Investor       $      110,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Jeffery B McMeans                                                        $            53,333.35   Investor‐Lender        $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   John A Martino & Carole J Wysocki                                        $            12,171.78   Investor‐Lender        $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   John B. Allred & Glenda K. Allred                                        $         1,421,646.52 Investor‐Lender and
                                                                                                                                                                                             Equity Investor
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   John E Mize                                                              $            50,000.00   Investor‐Lender        $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Karl R. DeKlotz                                                          $         1,586,165.90   Investor‐Lender        $      100,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Knickerbocker LLC                                                        $           102,505.16   Investor‐Lender        $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Kyle Jacobs                                                              $            95,000.00   Investor‐Lender        $       30,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Larry White                                                              $            53,900.00   Investor‐Lender        $       52,500.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Laura J. Sohm IRA                                                        $           104,593.29   Investor‐Lender        $       63,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   LEVENT KESEN                                                             $           150,000.00   Investor‐Lender        $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Louis Barrows                                                            $            25,000.00    Equity Investor       $       25,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Madison Trust Company Custodian FBO Kathy B. Talman IRA                  $            75,000.00   Investor‐Lender        $       25,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Madison Trust Custodian FBO Brent Jacobs                                 $            37,881.00   Investor‐Lender        $       37,881.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Maricris M. Lee                                                          $             8,426.68   Investor‐Lender
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   May M. Akamine for Aurora Investments, LLC (assets formerly under        $           631,739.82   Investor‐Lender        $       60,000.00
                                                                                          MayREI, LLC)
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Meadows Enterprises Inc, Kenyon Meadows, president                       $            75,000.00     Investor‐Lender      $       25,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Michael Arthur Goldman (also know as Mike Goldman, Michael A. Goldman,   $            80,377.98     Investor‐Lender      $       61,860.75
                                                                                          Michael Goldman)
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Michael Warner, Trustee of Warner Chiropractic Care Center, PC PSP       $           203,254.00      Equity Investor     $       90,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Moran Blueshtein and Upender Subramanian                                 $           146,857.18     Investor‐Lender      $       46,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Mountain West LLC IRA FBO Rachael B. Curcio Acct# 50679‐01               $           159,000.00     Investor‐Lender      $        7,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Nandini S Chennappan                                                     $            10,000.00     Investor‐Lender      $       10,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Nehasri Ltd ( investment under Nehasri Ltd by Manoj Donthineni)          $           252,907.00     Investor‐Lender      $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   New Direction IRA, Inc. FBO Ingrid Beyer, Roth IRA                       $            25,865.84     Investor‐Lender      $       25,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Pankaj Patel BDA EZ NJ VENTURES, LLC.                                    $           223,000.00     Investor‐Lender      $       50,000.00


                                                                                                        Page 43 of 73
                                                       Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 53 of 91 PageID #:19810


Property            Property Address              Alternative Address          Type                                     Claimant Name                    Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                     Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                            Claim Category as             Form               Property
                                                                                                                                                           Identified on Claim
                                                                                                                                                                  Form)
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Pat DeSantis                                                    $         2,684,539.00    Investor‐Lender      $      250,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Patricia J Theil C/F Jacqueline M Theil                        $             62,062.58    Investor‐Lender      $       11,257.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Paul N. Wilmesmeier                                             $           790,185.00    Investor‐Lender      $       25,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Philip J Lombardo and Dianne E Lombardo                        $             54,666.63    Investor‐Lender      $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   PROFESSIONAL RENTAL LP, GEORGE SAMUEL                          $             58,000.04    Investor‐Lender      $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Provident Trust Group, LLC FBO Stephan Tang IRA                $             71,815.00    Investor‐Lender      $       36,470.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Real Envisions LLC                                             $             53,000.00    Investor‐Lender      $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Receivables to Cash, LLC d/b/a Berenger Capital                 $           150,000.00    Investor‐Lender      $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Rene Hribal                                                     $         1,525,473.04    Investor‐Lender      $      100,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Robert Potter                                                   $           282,999.00    Investor‐Lender      $       23,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Sarah Geldart                                                  $             57,200.00    Investor‐Lender      $       20,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Steven R. Bald                                                  $           586,378.00    Investor‐Lender      $       30,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Steven Roche                                                    $           127,821.13    Investor‐Lender      $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Terri S. Tracy                                                  $           265,000.00    Investor‐Lender      $       25,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Terry L. Merrill, Sheryl R. Merrill                             $           299,500.00    Investor‐Lender      $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   The Entrust Group FBO Dee Ann Nason 7230011277                  $           150,000.00    Investor‐Lender      $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Todd Colucy                                                    $             54,000.02    Investor‐Lender      $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   TSC Trust (Patricia Scully, Trustee)                           $             50,000.00    Investor‐Lender      $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   United Capital Properties, LLC                                  $           144,999.00    Investor‐Lender      $       30,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   US Freedom Investments, LLC                                     $           175,500.00    Investor‐Lender      $       25,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Valery Lipenko                                                 $             50,000.00    Investor‐Lender      $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Victor Shaw                                                     $           296,025.03    Investor‐Lender      $       50,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Vistex Properties LLC                                           $           107,000.02    Investor‐Lender      $      100,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   William (Will) J Cook III                                       $           100,000.00    Investor‐Lender
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   William B. Dreischmeir                                                                    Investor‐Lender      $       60,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   William H. Akins, Jr. (CAMA SDIRA LLC FBO Bill Akins IRA)      $         1,100,000.00     Investor‐Lender      $       35,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   William Needham                                                $           355,428.00     Investor‐Lender      $       25,000.00
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Wisemove Properties LLC, (Anthony and Linda Reid, members)     $           668,979.00     Investor‐Lender
  79       6160‐6212 S Martin Luther King Drive                         Estate Property   Yin Liu, Ping Xu                                               $           300,000.00     Investor‐Lender      $      100,000.00
  80             2736‐44 W 64th Street                                  Estate Property   1839 Fund I LLC                                                $            29,514.00     Investor‐Lender      $       24,500.00
  80             2736‐44 W 64th Street                                  Estate Property   Applefield Family Trust, Paul and Robin Applefield, Trustees   $           155,000.00     Investor‐Lender      $       20,000.00
  80             2736‐44 W 64th Street                                  Estate Property   ARBOR VENTURES OVERSEAS LIMITED, LLC                           $           176,122.67     Investor‐Lender      $       10,000.00
  80             2736‐44 W 64th Street                                  Estate Property   Arthur and Dinah Bertrand                                      $         1,000,000.00     Investor‐Lender      $      100,000.00
  80             2736‐44 W 64th Street                                  Estate Property   DANIEL J MARTINEAU                                             $           321,016.60     Investor‐Lender      $       50,000.00
  80             2736‐44 W 64th Street                                  Estate Property   Debbie Lasley                                                  $           104,550.09     Investor‐Lender      $       50,000.00
  80             2736‐44 W 64th Street                                  Estate Property   Edge Investments, LLC, Janet F. Turco, Owner/Member IRA        $         1,031,324.00     Investor‐Lender      $       30,000.00
  80             2736‐44 W 64th Street                                  Estate Property   EQUITY TRUST COMPANY CUSTODIAN FBO ALBERT RUFFIN IRA           $            50,000.00     Investor‐Lender      $       50,000.00
  80             2736‐44 W 64th Street                                  Estate Property   Hongjun Li and Sheyu Zhou                                      $            95,370.00     Investor‐Lender      $       93,000.00


                                                                                                        Page 44 of 73
                                              Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 54 of 91 PageID #:19811


Property       Property Address         Alternative Address           Type                                     Claimant Name                               Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                       Claimed Amount in     Identified on Claim    to be Invested in
                                                                                                                                                              Claim Category as            Form               Property
                                                                                                                                                             Identified on Claim
                                                                                                                                                                    Form)
  80         2736‐44 W 64th Street                             Estate Property   iPlanGroup Agent for Custodian Leah Kalish IRA                             $           119,000.00   Investor‐Lender      $       70,000.00
  80         2736‐44 W 64th Street                             Estate Property   John P. Sullivan                                                           $           107,000.00   Investor‐Lender      $       57,000.00
  80         2736‐44 W 64th Street                             Estate Property   Liberty EBCP, LLC                                                         $         10,638,796.40 Institutional Lender
  80         2736‐44 W 64th Street                             Estate Property   Mark Young                                                                 $           366,131.08   Investor‐Lender      $       50,000.00
  80         2736‐44 W 64th Street                             Estate Property   Paul S. Applefield, Trustee, Paul S. Applefield, DDS, 401k Plan            $           106,000.00   Investor‐Lender      $       30,000.00
  80         2736‐44 W 64th Street                             Estate Property   Robert Guiney                                                              $           112,260.00   Investor‐Lender      $       50,000.00
  80         2736‐44 W 64th Street                             Estate Property   Sunshine Bliss LLC                                                        $             32,800.00   Investor‐Lender      $       32,800.00
  80         2736‐44 W 64th Street                             Estate Property   The Anchor Group LLC ‐ Ronald J. Hansen, Managing Partner                 $             25,000.00   Investor‐Lender      $       30,000.00
  81       4317‐19 S Michigan Avenue                           Estate Property   Austin Capital Trust Company on behalf of Summit Trust Company, custodian $             77,520.06   Investor‐Lender      $       19,000.00
                                                                                 FBO David R Theil MD
  81       4317‐19 S Michigan Avenue                           Estate Property   Capital Investors, LLC                                                     $           930,376.31   Investor‐Lender      $      113,793.00
  81       4317‐19 S Michigan Avenue                           Estate Property   Deborah Buffamanti                                                        $             34,723.00    Equity Investor     $       50,000.00
  81       4317‐19 S Michigan Avenue                           Estate Property   Gerry / Clarice Recamara                                                   $             2,227.80   Investor‐Lender
  81       4317‐19 S Michigan Avenue                           Estate Property   Hang Zhou and Lu Dong                                                      $           157,821.57   Investor‐Lender      $       50,000.00
  81       4317‐19 S Michigan Avenue                           Estate Property   Harvey Singer                                                              $           854,387.63   Investor‐Lender      $      210,000.00
  81       4317‐19 S Michigan Avenue                           Estate Property   Hillside Fund, LLC ‐ Janet F. Turco, Owner/ Managing Member                $           505,000.00   Investor‐Lender      $       75,000.00
  81       4317‐19 S Michigan Avenue                           Estate Property   Liberty EBCP, LLC                                                         $         10,638,796.40 Institutional Lender
  81       4317‐19 S Michigan Avenue                           Estate Property   Marjorie Jean Sexton                                                       $           200,000.00   Investor‐Lender      $        9,436.00
  81       4317‐19 S Michigan Avenue                           Estate Property   Michael F Grant & L. Gretchen Grant                                        $           695,000.00   Investor‐Lender      $       50,000.00
  81       4317‐19 S Michigan Avenue                           Estate Property   Paul Harrison                                                              $           420,331.59   Investor‐Lender      $      152,771.00
  81       4317‐19 S Michigan Avenue                           Estate Property   Paul N. Wilmesmeier                                                        $           790,185.00   Investor‐Lender      $       25,000.00
  81       4317‐19 S Michigan Avenue                           Estate Property   PINELLAS FLORIDA FREEDOM REALTY, LLC (GARRETT MILLER)                     $             10,000.00   Investor‐Lender      $       10,000.00
  81       4317‐19 S Michigan Avenue                           Estate Property   Ramsey Stephan                                                            $             50,000.00   Investor‐Lender      $       20,000.00
  81       4317‐19 S Michigan Avenue                           Estate Property   Ronald Mark Beal                                                          $             90,000.00   Investor‐Lender      $       90,000.00
  81       4317‐19 S Michigan Avenue                           Estate Property   Sohm Strategic Investments, LLC                                           $             77,250.00   Investor‐Lender      $       25,000.00
  81       4317‐19 S Michigan Avenue                           Estate Property   SUSAN MARTINEZ                                                            $             51,000.00   Investor‐Lender      $       50,000.00
  81       4317‐19 S Michigan Avenue                           Estate Property   Thaddeus Gala                                                              $           100,000.00   Investor‐Lender
  81       4317‐19 S Michigan Avenue                           Estate Property   Verdell Michaux                                                           $             34,000.00    Equity Investor     $        4,000.00
  82        6355‐59 S Talman Avenue    2616‐22 W 64th Street   Estate Property   Adir Hazan                                                                 $           150,000.00   Investor‐Lender      $       50,000.00
  82        6355‐59 S Talman Avenue    2616‐22 W 64th Street   Estate Property   ALICE HAN                                                                 $             51,498.62   Investor‐Lender      $       50,000.00
  82        6355‐59 S Talman Avenue    2616‐22 W 64th Street   Estate Property   Annie Chang                                                                $           246,935.34   Investor‐Lender      $       16,882.00
  82        6355‐59 S Talman Avenue    2616‐22 W 64th Street   Estate Property   Brett Burnham (                                                            $           215,335.54   Investor‐Lender      $       25,000.00
                                                                                 iPlanGroup Agent for Custodian FBO Brett Burnham)
  82       6355‐59 S Talman Avenue     2616‐22 W 64th Street   Estate Property   Charles P McEvoy                                                           $           438,733.33   Investor‐Lender      $       30,000.00
  82       6355‐59 S Talman Avenue     2616‐22 W 64th Street   Estate Property   DANIEL J MARTINEAU                                                         $           321,016.60   Investor‐Lender      $       25,250.00
  82       6355‐59 S Talman Avenue     2616‐22 W 64th Street   Estate Property   H&W Management Company, Inc.                                               $           200,000.00   Investor‐Lender      $      200,000.00
  82       6355‐59 S Talman Avenue     2616‐22 W 64th Street   Estate Property   Hopson & Associates LLC                                                   $             75,000.00   Investor‐Lender      $       75,000.00
  82       6355‐59 S Talman Avenue     2616‐22 W 64th Street   Estate Property   Huiyi Yang                                                                $             37,000.00   Investor‐Lender      $       37,000.00


                                                                                               Page 45 of 73
                                             Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 55 of 91 PageID #:19812


Property      Property Address         Alternative Address           Type                                     Claimant Name                                 Claimed Amount (Total      Claim Category as     Amount Claimed
Number                                                                                                                                                        Claimed Amount in       Identified on Claim    to be Invested in
                                                                                                                                                               Claim Category as             Form                Property
                                                                                                                                                              Identified on Claim
                                                                                                                                                                     Form)
  82       6355‐59 S Talman Avenue    2616‐22 W 64th Street   Estate Property   Jane Shafrin                                                                 $           110,000.00    Investor‐Lender       $       50,000.00
  82       6355‐59 S Talman Avenue    2616‐22 W 64th Street   Estate Property   Jay Sutherland                                                              $             51,749.99    Investor‐Lender       $       50,000.00
  82       6355‐59 S Talman Avenue    2616‐22 W 64th Street   Estate Property   John Braden and Cynthia Braden                                              $             37,691.67    Investor‐Lender       $       50,000.00
  82       6355‐59 S Talman Avenue                            Estate Property   Kelly E Welton (Equity Trust Company for Custodian FBO Kelly Welton, IRA)   $             83,813.00    Investor‐Lender       $        3,000.00

  82       6355‐59 S Talman Avenue    2616‐22 W 64th Street   Estate Property   Kester Brothers Farm, LLC, C/O James R. Kester                              $           152,911.82   Investor‐Lender         $       30,000.00
  82       6355‐59 S Talman Avenue    2616‐22 W 64th Street   Estate Property   Liberty EBCP, LLC                                                           $        10,638,796.40 Institutional Lender
  82       6355‐59 S Talman Avenue    2616‐22 W 64th Street   Estate Property   Mountain West LLC IRA FBO Rachael B. Curcio Acct# 50679‐01                  $           159,000.00   Investor‐Lender         $       50,000.00
  82       6355‐59 S Talman Avenue    2616‐22 W 64th Street   Estate Property   Pat DeSantis                                                                $         2,684,539.00   Investor‐Lender         $      110,000.00
  82       6355‐59 S Talman Avenue    2616‐22 W 64th Street   Estate Property   Quest IRA Inc. FBO Rebeca E. Savory‐Romero IRA Account #15528‐11 and        $           184,785.31   Investor‐Lender         $       45,000.00
                                                                                #15528‐21
  82       6355‐59 S Talman Avenue    2616‐22 W 64th Street   Estate Property   Robert Potter                                                               $           282,999.00      Investor‐Lender      $        4,858.00
  82       6355‐59 S Talman Avenue    2616‐22 W 64th Street   Estate Property   Sidney Cohn                                                                 $            87,049.30      Investor‐Lender      $       60,000.00
  82       6355‐59 S Talman Avenue    2616‐22 W 64th Street   Estate Property   Steven Roche                                                                $           127,821.13      Investor‐Lender      $       10,000.00
  82       6355‐59 S Talman Avenue    2616‐22 W 64th Street   Estate Property   Terri S. Tracy                                                              $           265,000.00      Investor‐Lender      $       70,000.00
  82       6355‐59 S Talman Avenue    2616‐22 W 64th Street   Estate Property   The Jacqueline C Rowe Living Trust                                          $           372,417.74      Investor‐Lender
  82       6355‐59 S Talman Avenue    2616‐22 W 64th Street   Estate Property   The Moore/Ferrer Family 2004 Trust                                          $           208,341.66      Investor‐Lender      $       50,000.00
  83       6356 S California Avenue    2804 W 64th Street     Estate Property   Bancroft, Ed (iPlanGroup Agent for Custodian FBO Ed Bancroft Roth)          $           258,060.00    Investor‐Lender and
                                                                                                                                                                                         Equity Investor
  83       6356 S California Avenue    2804 W 64th Street     Estate Property   Capital Investors, LLC                                                      $           930,376.31      Investor‐Lender      $      250,021.00
  83       6356 S California Avenue    2804 W 64th Street     Estate Property   Cross 5774 Holdings LLC ‐ Cross Global Funding Group                        $            75,000.00      Investor‐Lender      $       25,000.00
  83       6356 S California Avenue    2804 W 64th Street     Estate Property   Francisco Fernandez                                                         $           584,237.50      Investor‐Lender      $       41,604.00
  83       6356 S California Avenue    2804 W 64th Street     Estate Property   Gallowglass LLC c/o Patrick Bournes                                         $           100,000.00      Investor‐Lender
  83       6356 S California Avenue    2804 W 64th Street     Estate Property   iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA                $            71,321.00      Investor‐Lender      $        9,321.00
  83       6356 S California Avenue    2804 W 64th Street     Estate Property   iPlanGroup Agent for Custodian FBO Michael Dirnberger ROTH IRA              $            44,433.00      Investor‐Lender      $        7,152.00
  83       6356 S California Avenue    2804 W 64th Street     Estate Property   John E. Wysocki                                                             $           117,000.00       Equity Investor
  83       6356 S California Avenue    2804 W 64th Street     Estate Property   Kathleen Martin                                                             $           304,605.24       Equity Investor     $       50,095.00
  83       6356 S California Avenue    2804 W 64th Street     Estate Property   Liberty EBCP, LLC                                                           $        10,638,796.40    Institutional Lender
  83       6356 S California Avenue    2804 W 64th Street     Estate Property   Nicolas and Joyce Jenks                                                     $           155,249.47      Investor‐Lender      $       25,000.00
  83       6356 S California Avenue    2804 W 64th Street     Estate Property   OAK BARREL ONE, LLC (TED GUILLEN)                                           $            20,038.00      Investor‐Lender      $       20,038.00
  83       6356 S California Avenue    2804 W 64th Street     Estate Property   Paul Scribner                                                               $           200,000.00      Investor‐Lender      $        7,910.00
  83       6356 S California Avenue    2804 W 64th Street     Estate Property   Rochelle Minchow                                                            $           190,000.00      Investor‐Lender      $      110,000.00
  83       6356 S California Avenue    2804 W 64th Street     Estate Property   Scott E Pammer                                                              $           243,954.00      Investor‐Lender      $       50,000.00
  83       6356 S California Avenue    2804 W 64th Street     Estate Property   Strata Trust Company FBO Vincent Michael Spreuwenberg IRA 201207909         $            39,976.38      Investor‐Lender      $       35,067.00

  83       6356 S California Avenue    2804 W 64th Street     Estate Property   The Peter Paul Nuspl Living Trust                                           $         1,123,278.00     Investor‐Lender       $      149,212.00
  83       6356 S California Avenue    2804 W 64th Street     Estate Property   Virginia Lieblein                                                           $            19,551.16     Investor‐Lender       $       16,698.33
  84        7051 S Bennett Avenue                             Estate Property   1839 Fund I LLC                                                             $            87,717.00     Investor‐Lender       $       70,470.00


                                                                                              Page 46 of 73
                                              Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 56 of 91 PageID #:19813


Property        Property Address         Alternative Address          Type                                     Claimant Name                                Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                        Claimed Amount in     Identified on Claim    to be Invested in
                                                                                                                                                               Claim Category as            Form               Property
                                                                                                                                                              Identified on Claim
                                                                                                                                                                     Form)
  84          7051 S Bennett Avenue                            Estate Property   Annie Chang                                                                 $           246,935.34   Investor‐Lender      $        2,618.00
  84          7051 S Bennett Avenue                            Estate Property   Barbara Burton                                                             $             99,000.00   Investor‐Lender      $       99,000.00
  84          7051 S Bennett Avenue                            Estate Property   Best Capital Funding Inc                                                   $             28,000.00   Investor‐Lender      $       25,000.00
  84          7051 S Bennett Avenue                            Estate Property   Donald Freers aka Meadows Advisors LLC                                      $           198,000.00   Investor‐Lender      $        5,000.00
  84          7051 S Bennett Avenue                            Estate Property   Green Light Investments, LLC                                               $             90,000.00                        $       40,000.00
  84          7051 S Bennett Avenue                            Estate Property   Jerry Adamsky                                                              $             84,000.00   Investor‐Lender      $       50,000.00
  84          7051 S Bennett Avenue                            Estate Property   Julie Patel                                                                $             97,038.00   Investor‐Lender      $        1,409.00
  84          7051 S Bennett Avenue                            Estate Property   Kimberly W Robinson                                                        $             98,000.00   Investor‐Lender      $       50,000.00
  84          7051 S Bennett Avenue                            Estate Property   Liberty EBCP, LLC                                                          $         10,638,796.40 Institutional Lender
  84          7051 S Bennett Avenue                            Estate Property   Melanie T. or Gary M. Gonzales                                              $           525,525.01   Investor‐Lender      $      155,000.00
  84          7051 S Bennett Avenue                            Estate Property   Paul Scribner                                                               $           200,000.00   Investor‐Lender      $       50,000.00
  84          7051 S Bennett Avenue                            Estate Property   Steve Weera Tonasut and Esther Kon Tonasut                                 $             50,000.00   Investor‐Lender      $       50,000.00
  84          7051 S Bennett Avenue                            Estate Property   The Jacqueline C Rowe Living Trust                                          $           372,417.74   Investor‐Lender      $       75,000.00
  84          7051 S Bennett Avenue                            Estate Property   The Peter Paul Nuspl Living Trust                                           $         1,123,278.00   Investor‐Lender      $      175,530.00
  84          7051 S Bennett Avenue                            Estate Property   United Capital Properties, LLC                                              $           144,999.00   Investor‐Lender      $       36,730.00
  84          7051 S Bennett Avenue                            Estate Property   Wisemove Properties LLC, (Anthony and Linda Reid, members)                  $           668,979.00   Investor‐Lender
  84          7051 S Bennett Avenue                            Estate Property   XUWEN LIN                                                                  $             58,700.00   Investor‐Lender      $        8,523.00
  84          7051 S Bennett Avenue                            Estate Property   ZIN INVESTMENTS LLC ‐ c/o WILLIAM J. IANNAZZI                               $           402,500.00   Investor‐Lender      $      350,000.00
  85       7201‐07 S Dorchester Avenue   1401 E 72nd Street    Estate Property   Aluvelu Homes LLC                                                           $           169,271.00   Investor‐Lender      $        5,000.00
  85       7201‐07 S Dorchester Avenue   1401 E 72nd Street    Estate Property   Asians Investing In Real Estate LLC                                         $         1,278,402.00   Investor‐Lender      $       60,000.00
  85       7201‐07 S Dorchester Avenue   1401 E 72nd Street    Estate Property   Clearwood Funding, LLC                                                      $           150,000.00   Investor‐Lender      $       50,000.00
  85       7201‐07 S Dorchester Avenue   1401 E 72nd Street    Estate Property   Francisco Fernandez                                                         $           584,237.50   Investor‐Lender      $       23,396.00
  85       7201‐07 S Dorchester Avenue   1401 E 72nd Street    Estate Property   Frank and Laura Sohm                                                        $           167,893.65   Investor‐Lender      $       14,700.00
  85       7201‐07 S Dorchester Avenue   1401 E 72nd Street    Estate Property   Freda R. Smith (QUEST IRA Inc. FBO Freda R. Smith IRA Account # 16816‐11   $             25,141.58   Investor‐Lender      $       20,000.00
                                                                                 (Traditional IRA))
  85       7201‐07 S Dorchester Avenue   1401 E 72nd Street    Estate Property   Gallowglass LLC c/o Patrick Bournes                                        $           100,000.00   Investor‐Lender
  85       7201‐07 S Dorchester Avenue   1401 E 72nd Street    Estate Property   George S Black                                                             $            95,000.00   Investor‐Lender       $       27,000.00
  85       7201‐07 S Dorchester Avenue   1401 E 72nd Street    Estate Property   Hillside Fund, LLC ‐ Janet F. Turco, Owner/ Managing Member                $           505,000.00   Investor‐Lender       $       50,000.00
  85       7201‐07 S Dorchester Avenue   1401 E 72nd Street    Estate Property   iPlan Group FBO Randall Pong IRA                                           $            60,568.03 Investor‐Lender and
                                                                                                                                                                                      Equity Investor
  85       7201‐07 S Dorchester Avenue   1401 E 72nd Street    Estate Property   iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA               $            71,321.00   Investor‐Lender       $        7,800.00
  85       7201‐07 S Dorchester Avenue   1401 E 72nd Street    Estate Property   IPlanGroup Agent for Custodian FBO Mark Young                              $           380,000.00   Investor‐Lender       $       20,000.00
  85       7201‐07 S Dorchester Avenue   1401 E 72nd Street    Estate Property   iPlanGroup Agent for Custodian FBO Rajanikanth Tanikella IRA               $           110,000.00   Investor‐Lender       $       50,000.00
  85       7201‐07 S Dorchester Avenue   1401 E 72nd Street    Estate Property   JN Investment Trust, Trustee Janice Nelson                                 $           160,000.00   Investor‐Lender       $       60,000.00
  85       7201‐07 S Dorchester Avenue   1401 E 72nd Street    Estate Property   Liberty EBCP, LLC                                                          $        10,638,796.40 Institutional Lender
  85       7201‐07 S Dorchester Avenue   1401 E 72nd Street    Estate Property   Lori Waring                                                                $            65,063.99   Investor‐Lender       $       50,000.00
  85       7201‐07 S Dorchester Avenue   1401 E 72nd Street    Estate Property   MADISON TRUST COMPANY CUSTODIAN FBO JAMES R ROBINSON SELF‐                 $            51,749.00   Investor‐Lender       $       50,000.00
                                                                                 DIRECTED ROTH IRA 1704092


                                                                                               Page 47 of 73
                                               Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 57 of 91 PageID #:19814


Property        Property Address         Alternative Address            Type                                     Claimant Name                          Claimed Amount (Total      Claim Category as     Amount Claimed
Number                                                                                                                                                    Claimed Amount in       Identified on Claim    to be Invested in
                                                                                                                                                           Claim Category as             Form                Property
                                                                                                                                                          Identified on Claim
                                                                                                                                                                 Form)
  85       7201‐07 S Dorchester Avenue    1401 E 72nd Street     Estate Property   Michael Hill (Remoni Global Holdings LLC)                            $             85,000.00     Investor‐Lender      $       35,000.00
  85       7201‐07 S Dorchester Avenue    1401 E 72nd Street     Estate Property   Nicolas and Joyce Jenks                                               $           155,249.47     Investor‐Lender      $       50,000.00
  85       7201‐07 S Dorchester Avenue    1401 E 72nd Street     Estate Property   Optima Property Solutions, LLC                                        $           487,209.71     Investor‐Lender      $       77,500.00
  85       7201‐07 S Dorchester Avenue    1401 E 72nd Street     Estate Property   Pat DeSantis                                                         $          2,684,539.00     Investor‐Lender      $      110,000.00
  85       7201‐07 S Dorchester Avenue    1401 E 72nd Street     Estate Property   Paul N. Wilmesmeier                                                   $           790,185.00     Investor‐Lender      $       25,000.00
  85       7201‐07 S Dorchester Avenue    1401 E 72nd Street     Estate Property   Ping Liu                                                             $             58,505.33     Investor‐Lender      $       50,000.00
  85       7201‐07 S Dorchester Avenue    1401 E 72nd Street     Estate Property   Rachel Beck                                                          $             64,480.66     Investor‐Lender      $       50,000.00
  85       7201‐07 S Dorchester Avenue    1401 E 72nd Street     Estate Property   Robert Potter                                                         $           282,999.00     Investor‐Lender      $       11,868.00
  85       7201‐07 S Dorchester Avenue    1401 E 72nd Street     Estate Property   Steven Roche                                                          $           127,821.13     Investor‐Lender      $       20,000.00
  85       7201‐07 S Dorchester Avenue    1401 E 72nd Street     Estate Property   Teresita M. Shelton                                                   $           426,513.00     Investor‐Lender      $       50,000.00
  85       7201‐07 S Dorchester Avenue    1401 E 72nd Street     Estate Property   Timothy S Sharp                                                       $           650,000.00     Investor‐Lender      $       50,000.00
  85       7201‐07 S Dorchester Avenue    1401 E 72nd Street     Estate Property   Towpath Investments LLC ‐ Robert Kessing (manager)                    $           135,000.00     Investor‐Lender      $       30,000.00
  85       7201‐07 S Dorchester Avenue    1401 E 72nd Street     Estate Property   William H. Akins, Jr.                                                $          1,100,000.00      Equity Investor     $       50,000.00
  86        7442‐48 S Calumet Avenue                             Estate Property   Alex Breslav                                                          $           247,000.00     Investor‐Lender      $       50,000.00
  86        7442‐48 S Calumet Avenue                             Estate Property   Arthur Bertrand                                                      $             78,079.82     Investor‐Lender      $       50,000.00
  86        7442‐48 S Calumet Avenue                             Estate Property   Bancroft, Ed (iPlanGroup Agent for Custodian FBO Ed Bancroft Roth)    $           258,060.00   Investor‐Lender and
                                                                                                                                                                                     Equity Investor
  86        7442‐48 S Calumet Avenue                             Estate Property   Bluebridge Partners Limited                                          $           791,620.17      Investor‐Lender      $      290,000.00
  86        7442‐48 S Calumet Avenue                             Estate Property   Bonaparte Properties LLC                                             $            25,000.00      Investor‐Lender      $       25,000.00
  86        7442‐48 S Calumet Avenue                             Estate Property   David Marcus                                                         $         1,370,484.00      Investor‐Lender      $      105,000.00
  86        7442‐48 S Calumet Avenue                             Estate Property   Demetres Velendzas                                                   $            51,500.00      Investor‐Lender      $       50,000.00
  86        7442‐48 S Calumet Avenue                             Estate Property   Harvey Singer                                                        $           854,387.63      Investor‐Lender      $       37,500.00
  86        7442‐48 S Calumet Avenue                             Estate Property   iPlanGroup Agent for Custodian FBO Mary Lohrman IRA                  $            51,783.33      Investor‐Lender      $       50,000.00
  86        7442‐48 S Calumet Avenue                             Estate Property   Iplangroup agent for custodian FBO Richard Lohrman IRA               $           129,701.60      Investor‐Lender      $       35,000.00
  86        7442‐48 S Calumet Avenue                             Estate Property   Jerome B. Shaffer                                                    $           250,000.00      Investor‐Lender      $      150,000.00
  86        7442‐48 S Calumet Avenue                             Estate Property   Liberty EBCP, LLC                                                    $        10,638,796.40    Institutional Lender
  86        7442‐48 S Calumet Avenue                             Estate Property   Paul Harrison                                                        $           420,331.59      Investor‐Lender      $      124,329.00
  86        7442‐48 S Calumet Avenue                             Estate Property   Robert Guiney                                                        $           112,260.00      Investor‐Lender      $       25,000.00
  86        7442‐48 S Calumet Avenue                             Estate Property   Teresita M. Shelton                                                  $           426,513.00      Investor‐Lender      $       30,000.00
  86        7442‐48 S Calumet Avenue                             Estate Property   The Peter Paul Nuspl Living Trust                                    $         1,123,278.00      Investor‐Lender      $       11,121.00
  86        7442‐48 S Calumet Avenue                             Estate Property   Timothy S Sharp                                                      $           650,000.00      Investor‐Lender      $       50,000.00
  87          7508 S Essex Avenue        2453‐59 E 75th Street   Estate Property   Alex Breslav                                                         $           247,000.00      Investor‐Lender      $       57,000.00
  87          7508 S Essex Avenue        2453‐59 E 75th Street   Estate Property   Anjie Comer                                                          $            25,000.00       Equity Investor
  87          7508 S Essex Avenue        2453‐59 E 75th Street   Estate Property   Asians Investing In Real Estate LLC                                  $         1,278,402.00      Investor‐Lender      $       55,000.00
  87          7508 S Essex Avenue        2453‐59 E 75th Street   Estate Property   Bernadette Chen (Eleven St Felix St. Realty)                         $         1,000,000.00       Equity Investor     $       50,000.00
  87          7508 S Essex Avenue        2453‐59 E 75th Street   Estate Property   BETH DENTON (Elisabeth Denton)                                       $            51,751.49      Investor‐Lender      $       50,000.00
  87          7508 S Essex Avenue        2453‐59 E 75th Street   Estate Property   BETH DENTON (IRA Services Trust Company CFBO Beth Denton)            $            20,699.99      Investor‐Lender      $       20,000.00
  87          7508 S Essex Avenue        2453‐59 E 75th Street   Estate Property   Capital Liability Investments, LLC                                   $            55,025.00      Investor‐Lender      $       55,000.00


                                                                                                 Page 48 of 73
                                            Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 58 of 91 PageID #:19815


Property       Property Address       Alternative Address            Type                                     Claimant Name                                Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                       Claimed Amount in      Identified on Claim   to be Invested in
                                                                                                                                                              Claim Category as             Form              Property
                                                                                                                                                             Identified on Claim
                                                                                                                                                                    Form)
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Charlotte A Hofer                                                           $           370,000.00     Equity Investor
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Cosmos Building Maintenance Solo 401K Trust Rolando Lopez                  $             50,000.00    Investor‐Lender     $       50,000.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   DANIEL J MARTINEAU                                                          $           321,016.60    Investor‐Lender     $      110,000.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   David M Harris                                                              $           831,700.00    Investor‐Lender     $       53,000.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Eric Schwartz                                                               $           144,153.72    Investor‐Lender     $        7,213.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Henry C. Scheuller                                                          $           246,440.00    Investor‐Lender
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Huiyi Yang                                                                 $             21,935.00    Investor‐Lender     $       21,935.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   iPlan Group FBO Randall Pong IRA                                           $             60,568.03 Investor‐Lender and
                                                                                                                                                                                       Equity Investor
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   James M McKnight and Silma L McKnight                                       $           140,325.13    Investor‐Lender     $       11,000.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   James Taber                                                                 $           125,000.00    Investor‐Lender     $       50,000.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Jason Ragan ‐ TSA                                                           $           128,050.00     Equity Investor    $       20,600.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Jason Ragan ‐ TSA                                                           $           473,079.71     Equity Investor    $       16,100.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Joel Feingold JFKN Investment Trust                                        $             95,000.00    Investor‐Lender     $       40,000.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   LA DONNA WRIGHT ACKLEN                                                      $           268,666.74    Investor‐Lender     $       50,000.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Liberty EBCP, LLC                                                          $         10,638,796.40 Institutional Lender
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Lori Moreland                                                               $           102,348.00    Investor‐Lender     $       50,000.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Madison Trust Company Custodian FBO David Harris                           $             53,487.09    Investor‐Lender     $       53,000.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Madison Trust Company Custodian FBO Stuart Edelman                          $           255,332.70    Investor‐Lender     $       50,000.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Phyllis Harte                                                              $             36,069.53    Investor‐Lender     $        9,270.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Receivables to Cash, LLC d/b/a Berenger Capital                             $           150,000.00    Investor‐Lender     $       50,000.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Robert R. Cook      Principle Assets LLC                                    $             9,000.00    Investor‐Lender
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Rochelle Minchow                                                            $           190,000.00    Investor‐Lender     $       50,000.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Russ Moreland                                                               $             3,000.00    Investor‐Lender     $       50,000.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Terri S. Tracy                                                              $           265,000.00    Investor‐Lender     $      120,000.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Umbrella Investment Partners                                               $             72,894.00    Investor‐Lender     $       40,000.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   Wesley Pittman (Pittman Gold LLC)                                           $           180,048.45    Investor‐Lender
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   William H. Akins, Jr.                                                      $          1,100,000.00     Equity Investor    $      110,000.00
  87         7508 S Essex Avenue      2453‐59 E 75th Street   Estate Property   William H. Akins, Jr. (CAMA SDIRA LLC FBO Bill Akins IRA)                   $         1,100,000.00    Investor‐Lender     $       10,000.00
  88       7546‐48 S Saginaw Avenue                           Estate Property   Annie Chang                                                                 $           246,935.34    Investor‐Lender     $       63,000.00
  88       7546‐48 S Saginaw Avenue                           Estate Property   Asians Investing In Real Estate LLC                                         $         1,278,402.00    Investor‐Lender     $      115,000.00
  88       7546‐48 S Saginaw Avenue                           Estate Property   Bernadette Chen (Eleven St Felix St. Realty)                                $         1,000,000.00     Equity Investor    $       50,000.00
  88       7546‐48 S Saginaw Avenue                           Estate Property   Cecilia Wolff                                                              $             73,887.50    Investor‐Lender
  88       7546‐48 S Saginaw Avenue                           Estate Property   Daniel Matthews, Leah Matthews                                              $           185,922.54    Investor‐Lender     $       29,000.00
  88       7546‐48 S Saginaw Avenue                           Estate Property   Elizabeth Zeng                                                              $           148,422.77    Investor‐Lender     $       12,000.00
  88       7546‐48 S Saginaw Avenue                           Estate Property   Equity Trust Company Custodian FBO Marvette Cofield Roth IRA; Equity Trust $             25,000.00    Investor‐Lender     $       25,000.00
                                                                                Company Custodian FBO Marvette Cofield SEP IRA
  88       7546‐48 S Saginaw Avenue                           Estate Property   Gary R. Burnham Jr. Solo 401K Trust                                         $           205,608.00    Investor‐Lender     $       10,000.00


                                                                                              Page 49 of 73
                                           Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 59 of 91 PageID #:19816


Property       Property Address       Alternative Address          Type                                      Claimant Name                            Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                  Claimed Amount in     Identified on Claim    to be Invested in
                                                                                                                                                         Claim Category as            Form               Property
                                                                                                                                                        Identified on Claim
                                                                                                                                                               Form)
  88       7546‐48 S Saginaw Avenue                         Estate Property   Gregory M. Wetz                                                         $             50,000.00   Investor‐Lender      $       50,000.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   HIROYUKI ROY CHIN & LILLIAN S CHIN JTWROS                               $             26,260.28   Investor‐Lender      $       50,000.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   Huiyi Yang and Hui Wang                                                 $             43,150.22   Investor‐Lender      $       16,374.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   iPlanGroup Agent for Custodian FBO Charles Powell IRA                    $           260,000.00   Investor‐Lender
  88       7546‐48 S Saginaw Avenue                         Estate Property   Iplangroup agent for custodian FBO Richard Lohrman IRA                   $           129,701.60   Investor‐Lender      $      185,000.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   Ivan A. Campbell                                                        $             52,000.00   Investor‐Lender
  88       7546‐48 S Saginaw Avenue                         Estate Property   John Bloxham                                                            $             25,123.83   Investor‐Lender      $       24,333.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   John Bloxham                                                             $           110,000.00   Investor‐Lender      $       52,991.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   John E. Wysocki                                                          $           117,000.00    Equity Investor
  88       7546‐48 S Saginaw Avenue                         Estate Property   Katie Whitlock                                                          $             61,651.00    Equity Investor
  88       7546‐48 S Saginaw Avenue                         Estate Property   Krushna Dundigalla                                                      $             60,000.00   Investor‐Lender      $       60,000.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   Liberty EBCP, LLC                                                       $         10,638,796.40 Institutional Lender
  88       7546‐48 S Saginaw Avenue                         Estate Property   Louis Duane Velez, LLC (Louis Duane Velez as manager)                   $             50,000.00   Investor‐Lender      $       50,000.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   Madison Trust Company Agent for Custodian FBO The Jacqueline C Rowe      $           623,489.57    Equity Investor
                                                                              Living Trust IRA
  88       7546‐48 S Saginaw Avenue                         Estate Property   MaryAnn Zimmerman                                                       $            50,000.00     Investor‐Lender     $       31,716.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   Michael F Grant & L. Gretchen Grant                                     $           695,000.00     Investor‐Lender     $      110,000.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   Mike Dirnberger                                                         $            15,000.00     Investor‐Lender
  88       7546‐48 S Saginaw Avenue                         Estate Property   Paul N. Wilmesmeier                                                     $           790,185.00     Investor‐Lender     $       75,000.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   Petra Zoeller                                                           $           546,619.00     Investor‐Lender     $       50,000.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   Phillip G. Vander Kraats                                                $            80,186.82     Investor‐Lender     $       28,314.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   QUEST IRA Inc. FBO Francisco A. Romero Sr. Acct# 25282‐11 and Acct#     $            89,482.53     Investor‐Lender     $        5,000.00
                                                                              25282‐21
  88       7546‐48 S Saginaw Avenue                         Estate Property   Quest IRA Inc. FBO Rebeca E. Savory‐Romero IRA Account #15528‐11 and    $           184,785.31     Investor‐Lender     $        9,000.00
                                                                              #15528‐21
  88       7546‐48 S Saginaw Avenue                         Estate Property   Robert Potter                                                           $           282,999.00     Investor‐Lender     $       15,500.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   Samir S. Totah and Norma S. Totah, Trustees of the Samir S. Totah and   $            24,500.00     Investor‐Lender     $       50,000.00
                                                                              Norma S. Totah Declaration Trust 03/08/200
  88       7546‐48 S Saginaw Avenue                         Estate Property   Sidney Haggins                                                          $            70,000.00     Investor‐Lender     $       20,000.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   Sohm Strategic Investments, LLC                                         $            77,250.00     Investor‐Lender     $       50,000.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   Stephan Tang                                                            $            50,000.00      Equity Investor    $       50,000.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   Terry M McDonald ‐ Horizon Trust Custodian FBO Terry M McDonald IRA     $           137,333.33     Investor‐Lender     $       87,333.33

  88       7546‐48 S Saginaw Avenue                         Estate Property   The Peter Paul Nuspl Living Trust                                       $         1,123,278.00     Investor‐Lender     $       85,500.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   US Freedom Investments, LLC                                             $           175,500.00     Investor‐Lender     $        7,500.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   Walter T Akita and Margaret M Akita                                     $           100,000.00     Investor‐Lender     $       50,000.00
  88       7546‐48 S Saginaw Avenue                         Estate Property   White Tiger Revocable Trust, Ira Lovitch, Zinaida Lovitch (aka Zina     $           127,152.37     Investor‐Lender     $       17,000.00
                                                                              Goltsev/Goltseva), Trustees


                                                                                             Page 50 of 73
                                             Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 60 of 91 PageID #:19817


Property       Property Address        Alternative Address            Type                                     Claimant Name                             Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                     Claimed Amount in      Identified on Claim   to be Invested in
                                                                                                                                                            Claim Category as             Form              Property
                                                                                                                                                           Identified on Claim
                                                                                                                                                                  Form)
  88       7546‐48 S Saginaw Avenue                            Estate Property   Wisemove Properties LLC, (Anthony and Linda Reid, members)               $           668,979.00    Investor‐Lender
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Annie Chang                                                              $           246,935.34    Investor‐Lender     $        5,000.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Arthur Bertrand                                                         $             78,079.82    Investor‐Lender     $       17,300.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Aryeh (Judah) Smith                                                     $             50,000.00    Investor‐Lender     $       50,000.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Asians Investing In Real Estate LLC                                      $         1,278,402.00    Investor‐Lender     $       50,000.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Bernadette Chen (Eleven St Felix St. Realty)                            $          1,000,000.00     Equity Investor    $       68,381.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   City of Chicago                                                         $             78,479.20         Other          $        1,542.97
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   David Marcus                                                             $         1,370,484.00    Investor‐Lender     $      895,484.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Dennis & Mary Ann Hennefer                                               $           679,378.00    Investor‐Lender     $       47,044.00
  89       7600‐10 S Kingston Avenue                           Estate Property   Donald Minchow                                                           $           225,000.00    Investor‐Lender     $      110,000.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Duke E. Heger and Viviana Heger                                          $           117,000.00    Investor‐Lender     $       20,000.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Frank Sohm IRA                                                           $           148,604.93    Investor‐Lender     $       15,796.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Frank Starosciak                                                        $             47,407.14    Investor‐Lender     $       20,000.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Fraser Realty Capital, LLC                                              $             20,038.00    Investor‐Lender     $       20,038.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Genevieve Giuliana Heger                                                $             20,058.00    Investor‐Lender     $       10,000.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Geronimo Usuga Carmona                                                   $             8,937.50    Investor‐Lender     $       39,333.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   iPlan Group Agent for Custodian FBO Paula Levand Roth                   $             34,819.65    Investor‐Lender     $       18,497.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   iPlan Group Agent for Custodian FBO Stephen B Apple ROTH IRA            $             43,705.00    Investor‐Lender     $       43,705.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA            $             71,321.00    Investor‐Lender     $        3,715.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   iPlanGroup Agent for Custodian FBO Michael Dirnberger ROTH IRA          $             44,433.00    Investor‐Lender     $       14,264.00
  89       7600‐10 S Kingston Avenue    2527 E 76th Street     Estate Property   Jason Ragan ‐ TSA                                                        $           473,079.71     Equity Investor    $       29,562.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   John B. Allred & Glenda K. Allred                                        $         1,421,646.52 Investor‐Lender and
                                                                                                                                                                                     Equity Investor
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   John Bloxham                                                            $             36,826.17    Investor‐Lender     $       35,667.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Julie Patel                                                             $             97,038.00    Investor‐Lender     $       10,338.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   KAMEDA INVESTMENTS, LLC (Sole Owner/Manager ‐ Arnold Kunio Kameda)       $           220,000.00    Investor‐Lender     $       80,000.00

  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Karen Droste                                                            $           74,000.00   Investor‐Lender        $       74,000.00
  89       7600‐10 S Kingston Avenue                           Estate Property   Kelly E Welton (iPlanGroup Agent for Custodian FBO Kelly Welton, IRA)   $           83,813.00   Investor‐Lender        $        8,000.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Law Office of V.L. Heger, A Professional Corporation                    $           50,369.00   Investor‐Lender        $       50,000.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Liberty EBCP, LLC                                                       $       10,638,796.40 Institutional Lender
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Madison Trust Company Custodian FBO James R. Talman IRA                 $           20,000.00   Investor‐Lender        $       20,000.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Michael F Grant & L. Gretchen Grant                                     $          695,000.00   Investor‐Lender        $       50,000.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Midland IRA, Inc. LLC Custodian FBO, Terry L Merrill, IRA Account #     $           60,000.00   Investor‐Lender        $       60,000.00
                                                                                 6820601
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Nehasri Ltd ( investment under Nehasri Ltd by Manoj Donthineni)         $          252,907.00     Investor‐Lender      $       52,907.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Paul N. Wilmesmeier                                                     $          790,185.00     Investor‐Lender      $       25,000.00
  89       7600‐10 S Kingston Avenue   2527‐29 E 76th Street   Estate Property   Private Finance Solutions, LLC                                          $          128,406.34     Investor‐Lender      $       23,328.00


                                                                                               Page 51 of 73
                                                Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 61 of 91 PageID #:19818


Property       Property Address           Alternative Address              Type                                     Claimant Name                            Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                         Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                                Claim Category as             Form               Property
                                                                                                                                                               Identified on Claim
                                                                                                                                                                      Form)
  89       7600‐10 S Kingston Avenue     2527‐29 E 76th Street      Estate Property   Quest IRA Inc. FBO Rebeca E. Savory‐Romero IRA Account #15528‐11 and    $           184,785.31    Investor‐Lender      $       39,953.00
                                                                                      #15528‐21
  89       7600‐10 S Kingston Avenue     2527‐29 E 76th Street      Estate Property   Rita Aken                                                              $            75,000.00   Investor‐Lender
  89       7600‐10 S Kingston Avenue     2527‐29 E 76th Street      Estate Property   Robert Maione                                                          $           110,000.00   Investor‐Lender        $      110,000.00
  89       7600‐10 S Kingston Avenue     2527‐29 E 76th Street      Estate Property   Spectra Investments LLC/ Deborah L. Mullica                            $           579,288.00 Investor‐Lender and      $      126,126.00
                                                                                                                                                                                       Equity Investor
  89       7600‐10 S Kingston Avenue     2527‐29 E 76th Street      Estate Property   Timothy S Sharp                                                        $           650,000.00   Investor‐Lender        $       50,000.00
  89       7600‐10 S Kingston Avenue     2527‐29 E 76th Street      Estate Property   Towpath Investments LLC ‐ Robert Kessing (manager)                     $           135,000.00   Investor‐Lender        $       25,000.00
  89       7600‐10 S Kingston Avenue     2527‐29 E 76th Street      Estate Property   TruStar Real Estate Solutions, LLC                                     $           385,000.00   Investor‐Lender        $      210,000.00
  89       7600‐10 S Kingston Avenue     2527‐29 E 76th Street      Estate Property   United Capital Properties, LLC                                         $           144,999.00   Investor‐Lender        $       11,257.00
  89       7600‐10 S Kingston Avenue     2527‐29 E 76th Street      Estate Property   Uyen Dinh                                                              $            15,793.28   Investor‐Lender        $        7,192.81
  89       7600‐10 S Kingston Avenue     2527‐29 E 76th Street      Estate Property   William and Janice Halbur                                              $            20,000.00   Investor‐Lender
  89       7600‐10 S Kingston Avenue     2527‐29 E 76th Street      Estate Property   XUWEN LIN                                                              $            58,700.00   Investor‐Lender        $       24,956.00
  90       7656‐58 S Kingston Avenue   2514‐2520 East 77th Street   Estate Property   Alcalli Sabat                                                          $           109,396.68   Investor‐Lender
  90       7656‐58 S Kingston Avenue   2514‐2520 East 77th Street   Estate Property   City of Chicago                                                        $            78,479.20        Other             $        2,000.32
  90       7656‐58 S Kingston Avenue   2514‐2520 East 77th Street   Estate Property   Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                $         1,031,324.00   Investor‐Lender        $      102,149.00
  90       7656‐58 S Kingston Avenue   2514‐2520 East 77th Street   Estate Property   Harvey Singer                                                          $           854,387.63   Investor‐Lender        $      100,000.00
  90       7656‐58 S Kingston Avenue   2514‐2520 East 77th Street   Estate Property   iPlanGroup Agent for Custodian FBO Charles Michael Anglin              $           238,889.23 Investor‐Lender and      $       50,000.00
                                                                                                                                                                                       Equity Investor
  90       7656‐58 S Kingston Avenue   2514‐2520 East 77th Street   Estate Property   iPlanGroup Agent for Custodian Leah Kalish IRA                         $           119,000.00   Investor‐Lender        $       49,000.00
  90       7656‐58 S Kingston Avenue   2514‐2520 East 77th Street   Estate Property   John E. Wysocki                                                        $           117,000.00    Equity Investor
  90       7656‐58 S Kingston Avenue   2514‐2520 East 77th Street   Estate Property   Jose Galarza                                                           $            20,107.00   Investor‐Lender        $       35,107.00
  90       7656‐58 S Kingston Avenue   2514‐2520 East 77th Street   Estate Property   Kingdom Trust Company, Custodian, FBO Louis Duane Velez SEP IRA Acc.   $           100,000.00   Investor‐Lender        $      100,000.00
                                                                                      #7422686172
  90       7656‐58 S Kingston Avenue   2514‐2520 East 77th Street   Estate Property   Legacy Trading LLC                                                     $           257,000.00   Investor‐Lender        $       20,000.00
  90       7656‐58 S Kingston Avenue   2514‐2520 East 77th Street   Estate Property   Liberty EBCP, LLC                                                      $        10,638,796.40 Institutional Lender
  90       7656‐58 S Kingston Avenue   2514‐2520 East 77th Street   Estate Property   Mark Young                                                             $           366,131.08   Investor‐Lender        $       50,000.00
  90       7656‐58 S Kingston Avenue   2514‐2520 East 77th Street   Estate Property   Michael D More                                                         $           100,000.00   Investor‐Lender        $      100,000.00
  90       7656‐58 S Kingston Avenue   2514‐2520 East 77th Street   Estate Property   The Edward Falkowitz Living Trust                                      $           305,584.73   Investor‐Lender
  90       7656‐58 S Kingston Avenue   2514‐2520 East 77th Street   Estate Property   The Peter Paul Nuspl Living Trust                                      $         1,123,278.00   Investor‐Lender        $       27,165.00
  91        7701‐03 S Essex Avenue                                  Estate Property   1839 Fund I LLC                                                        $           105,200.00   Investor‐Lender        $       95,000.00
  91        7701‐03 S Essex Avenue                                  Estate Property   Covenant Funding LLC                                                   $           386,250.00   Investor‐Lender        $      300,000.00
  91        7701‐03 S Essex Avenue                                  Estate Property   Dennis & Mary Ann Hennefer                                             $           679,378.00   Investor‐Lender        $       36,134.00
  91        7701‐03 S Essex Avenue                                  Estate Property   Dennis K McCoy                                                         $           312,238.67   Investor‐Lender        $      100,000.00
  91        7701‐03 S Essex Avenue                                  Estate Property   Domenic Simone                                                         $           153,246.58    Equity Investor       $      100,000.00
  91        7701‐03 S Essex Avenue                                  Estate Property   Liberty EBCP, LLC                                                      $        10,638,796.40 Institutional Lender
  91        7701‐03 S Essex Avenue                                  Estate Property   Louis Duane Velez, LLC (Louis Duane Velez as the manager)              $           150,000.00   Investor‐Lender        $      150,000.00
  91        7701‐03 S Essex Avenue                                  Estate Property   Quest IRA, Inc. FBO Nandini S. Chennappan IRA # 1847611                $            55,500.00   Investor‐Lender        $       50,000.00


                                                                                                    Page 52 of 73
                                          Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 62 of 91 PageID #:19819


Property     Property Address       Alternative Address            Type                                     Claimant Name                               Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                    Claimed Amount in     Identified on Claim    to be Invested in
                                                                                                                                                           Claim Category as            Form               Property
                                                                                                                                                          Identified on Claim
                                                                                                                                                                 Form)
  91       7701‐03 S Essex Avenue                           Estate Property   Shane E Veltri                                                             $           465,000.00    Equity Investor     $      465,000.00
  91       7701‐03 S Essex Avenue                           Estate Property   Terry L. Merrill, Sheryl R. Merrill                                        $           299,500.00   Investor‐Lender      $       50,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Annie Chang                                                                $           246,935.34   Investor‐Lender      $       28,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Applefield Family Trust, Paul and Robin Applefield, Trustees               $           155,000.00   Investor‐Lender      $       30,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Asians Investing In Real Estate LLC                                        $         1,278,402.00   Investor‐Lender      $      130,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Austin Capital Trust Company on behalf of Summit Trust Company, custodian $             77,520.06   Investor‐Lender      $       31,000.00
                                                                              FBO David R Theil MD
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Blessing Strategies, LLC                                                  $             29,784.00   Investor‐Lender      $        7,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Cecilia Wolff                                                             $             73,887.50   Investor‐Lender
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   City of Chicago                                                           $             78,479.20         Other          $        2,097.70
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Daniel Matthews, Leah Matthews                                             $           185,922.54   Investor‐Lender      $       20,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Ferrara, Judith (CAMAPlan f.b.o Judith D. Ferrara, Roth IRA)               $           300,000.00   Investor‐Lender      $      250,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Francisco Fernandez                                                        $           584,237.50   Investor‐Lender      $       50,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Gerry Recamara                                                            $             55,000.00   Investor‐Lender      $       55,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Heidi H. Liu                                                              $             76,079.07    Equity Investor     $       50,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   James Clements                                                             $           185,910.00   Investor‐Lender      $       50,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   James Walsh                                                                $           200,000.00   Investor‐Lender      $      100,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   JBMacy Solo 401K Trust                                                    $             61,950.00   Investor‐Lender      $       60,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   John Bloxham for JBMacy Solo 401K Trust                                   $             61,950.00   Investor‐Lender      $       60,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   John Witzigreuter                                                          $           200,000.00   Investor‐Lender      $       50,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Julie Elaine Fogle                                                        $             50,000.00   Investor‐Lender      $       50,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Kenneth (Ken) and Maria (Tina) Jorgensen                                   $           453,233.25   Investor‐Lender      $      121,506.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Kyle Jacobs                                                               $             95,000.00   Investor‐Lender      $       95,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Larry White                                                               $             50,800.00   Investor‐Lender      $       50,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Liberty EBCP, LLC                                                         $         10,638,796.40 Institutional Lender
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Liwen Zhao                                                                $             98,000.00   Investor‐Lender      $      156,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   LMJ Sales, Inc.                                                            $           559,807.34   Investor‐Lender      $       45,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Marjorie Jean Sexton                                                       $           200,000.00   Investor‐Lender      $        3,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Mark Young                                                                 $           366,131.08   Investor‐Lender      $       30,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Michael F Grant & L. Gretchen Grant                                        $           695,000.00   Investor‐Lender      $      270,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Nehasri Ltd ( investment under Nehasri Ltd by Manoj Donthineni)            $           252,907.00   Investor‐Lender      $       25,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Paul N. Wilmesmeier                                                        $           790,185.00   Investor‐Lender      $       75,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Paul S. Applefield, Trustee, Paul S. Applefield, DDS, 401k Plan            $           106,000.00   Investor‐Lender      $       20,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Paul Scribner                                                              $           200,000.00   Investor‐Lender      $        7,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Petra Zoeller                                                              $           546,619.00   Investor‐Lender      $       70,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   Phyllis Harte                                                             $             36,069.53   Investor‐Lender      $       20,000.00
  92       7748‐52 S Essex Avenue   2450‐52 E 78th Street   Estate Property   QUEST IRA Inc. FBO Francisco A. Romero Sr. Acct# 25282‐11 and Acct#       $             89,482.53   Investor‐Lender      $       10,000.00
                                                                              25282‐21


                                                                                            Page 53 of 73
                                            Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 63 of 91 PageID #:19820


Property       Property Address       Alternative Address            Type                                     Claimant Name                          Claimed Amount (Total      Claim Category as     Amount Claimed
Number                                                                                                                                                 Claimed Amount in       Identified on Claim    to be Invested in
                                                                                                                                                        Claim Category as             Form                Property
                                                                                                                                                       Identified on Claim
                                                                                                                                                              Form)
  92        7748‐52 S Essex Avenue    2450‐52 E 78th Street   Estate Property   Quest IRA, Inc. FBO Nandini S. Chennappan IRA # 1847611              $             55,500.00    Investor‐Lender       $        5,500.00
  92        7748‐52 S Essex Avenue    2450‐52 E 78th Street   Estate Property   Ranell Durgan                                                        $             50,000.00    Investor‐Lender       $       50,000.00
  92        7748‐52 S Essex Avenue    2450‐52 E 78th Street   Estate Property   Ranell Durgan                                                        $             50,000.00    Investor‐Lender       $       50,000.00
  92        7748‐52 S Essex Avenue    2450‐52 E 78th Street   Estate Property   Rene Hribal                                                           $         1,525,473.04    Investor‐Lender       $      180,000.00
  92        7748‐52 S Essex Avenue    2450‐52 E 78th Street   Estate Property   Richard L. Braddock                                                  $             92,375.45    Investor‐Lender       $       50,000.00
  92        7748‐52 S Essex Avenue    2450‐52 E 78th Street   Estate Property   Steven K. Chennappan IRA # 17293‐31                                   $           128,000.00    Investor‐Lender       $       18,000.00
  92        7748‐52 S Essex Avenue    2450‐52 E 78th Street   Estate Property   Teresita M. Shelton                                                   $           426,513.00    Investor‐Lender       $       30,000.00
  92        7748‐52 S Essex Avenue    2450‐52 E 78th Street   Estate Property   Timothy S Sharp                                                       $           650,000.00    Investor‐Lender       $      100,000.00
  92        7748‐52 S Essex Avenue    2450‐52 E 78th Street   Estate Property   United Capital Properties, LLC                                        $           144,999.00    Investor‐Lender       $        8,730.00
  92        7748‐52 S Essex Avenue    2450‐52 E 78th Street   Estate Property   Wesley Pittman (Pittman Gold LLC)                                     $           180,048.45    Investor‐Lender
  92        7748‐52 S Essex Avenue    2450‐52 E 78th Street   Estate Property   Wisemove Properties LLC, (Anthony and Linda Reid, members)            $           668,979.00    Investor‐Lender
  93       7953‐59 S Marquette Road   2708‐10 E 80th Street   Estate Property   1839 Fund I LLC                                                      $             47,562.00    Investor‐Lender       $       39,483.00
  93       7953‐59 S Marquette Road   2708‐10 E 80th Street   Estate Property   Brett Burnham (                                                       $           215,335.54    Investor‐Lender       $       25,000.00
                                                                                iPlanGroup Agent for Custodian FBO Brett Burnham)
  93       7953‐59 S Marquette Road   2708‐10 E 80th Street   Estate Property   Capital Investors, LLC                                               $           930,376.31      Investor‐Lender      $       50,000.00
  93       7953‐59 S Marquette Road   2708‐10 E 80th Street   Estate Property   Christopher Maher Beneficiary IRA                                    $            16,500.00      Investor‐Lender      $       16,500.00
  93       7953‐59 S Marquette Road                           Estate Property   CLD Construction, Inc. (Doru Unchias)                                $           434,935.00        Independent        $        2,800.00
                                                                                                                                                                                    Contractor
  93       7953‐59 S Marquette Road   2708‐10 E 80th Street   Estate Property   Daniel Matthews, Leah Matthews                                       $           185,922.54      Investor‐Lender      $       32,322.32
  93       7953‐59 S Marquette Road   2708‐10 E 80th Street   Estate Property   Edge Investments, LLC, Janet F. Turco, Owner/Member IRA              $         1,031,324.00      Investor‐Lender      $       58,000.00
  93       7953‐59 S Marquette Road   2708‐10 E 80th Street   Estate Property   Gallucci, Henry                                                      $            77,000.00      Investor‐Lender      $       17,000.00
  93       7953‐59 S Marquette Road   2708‐10 E 80th Street   Estate Property   Halbur, William and Janice                                           $            20,000.00      Investor‐Lender      $        8,763.00
  93       7953‐59 S Marquette Road   2708‐10 E 80th Street   Estate Property   Hoang Small Trust c/o Dalano Hoang                                   $           300,000.00      Investor‐Lender      $       50,000.00
  93       7953‐59 S Marquette Road   2708‐10 E 80th Street   Estate Property   Howard and Doris Bybee                                               $            65,000.00      Investor‐Lender      $       50,000.00
  93       7953‐59 S Marquette Road   2708‐10 E 80th Street   Estate Property   iPlan Group Agent for Custodian FBO Daniel O'Hare IRA                $            50,000.00      Investor‐Lender      $       50,000.00
  93       7953‐59 S Marquette Road   2708‐10 E 80th Street   Estate Property   John Bloxham                                                         $           110,000.00      Investor‐Lender      $      110,000.00
  93       7953‐59 S Marquette Road   2708‐10 E 80th Street   Estate Property   Liberty EBCP, LLC                                                    $        10,638,796.40    Institutional Lender
  93       7953‐59 S Marquette Road   2708‐10 E 80th Street   Estate Property   Maher, Christopher                                                   $            30,500.00      Investor‐Lender      $       16,500.00
  93       7953‐59 S Marquette Road   2708‐10 E 80th Street   Estate Property   Robert Potter                                                        $           282,999.00      Investor‐Lender      $       34,716.00
  93       7953‐59 S Marquette Road   2708‐10 E 80th Street   Estate Property   Steven and Linda Lipschultz                                          $           350,360.00      Investor‐Lender      $      177,000.00
  93       7953‐59 S Marquette Road   2708‐10 E 80th Street   Estate Property   Steven K. Chennappan IRA # 17293‐31                                  $           128,000.00      Investor‐Lender      $       50,000.00
  93       7953‐59 S Marquette Road   2708‐10 E 80th Street   Estate Property   The Bonita R. Skurski & Steven E Skurski Trust                       $            98,452.43      Investor‐Lender      $       80,000.00
  93       7953‐59 S Marquette Road   2708‐10 E 80th Street   Estate Property   The Jacqueline C Rowe Living Trust                                   $           372,417.74      Investor‐Lender
  94       816‐20 E Marquette Road                            Estate Property   Bancroft, Ed                                                         $           258,060.00    Investor‐Lender and
                                                                                                                                                                                  Equity Investor
  94       816‐20 E Marquette Road                            Estate Property   Betty Mize (iPlanGroup Agent for Custodian FBO Betty Beal Mize IRA   $            38,000.00      Investor‐Lender      $       38,000.00
  94       816‐20 E Marquette Road                            Estate Property   Frank and Laura Sohm                                                 $           167,893.65      Investor‐Lender      $       50,000.00
  94       816‐20 E Marquette Road                            Estate Property   Grathia Corp                                                         $         1,184,081.00      Investor‐Lender      $       35,000.00


                                                                                              Page 54 of 73
                                          Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 64 of 91 PageID #:19821


Property      Property Address       Alternative Address          Type                                     Claimant Name                         Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                             Claimed Amount in     Identified on Claim    to be Invested in
                                                                                                                                                    Claim Category as            Form               Property
                                                                                                                                                   Identified on Claim
                                                                                                                                                          Form)
  94       816‐20 E Marquette Road                         Estate Property   Harendra Pal                                                         $           105,400.00   Investor‐Lender      $      100,000.00
  94       816‐20 E Marquette Road                         Estate Property   Hillside Fund, LLC ‐ Janet F. Turco, Owner/ Managing Member          $           505,000.00   Investor‐Lender      $       65,000.00
  94       816‐20 E Marquette Road                         Estate Property   Huiyi Yang and Hui Wang                                             $             43,150.22   Investor‐Lender      $       13,847.00
  94       816‐20 E Marquette Road                         Estate Property   IPlanGroup Agent for Custodian FBO Mark Young                        $           380,000.00   Investor‐Lender      $       50,000.00
  94       816‐20 E Marquette Road                         Estate Property   John R Taxeras                                                       $           105,686.72   Investor‐Lender      $       50,000.00
  94       816‐20 E Marquette Road                         Estate Property   LA DONNA WRIGHT ACKLEN                                               $           268,666.74   Investor‐Lender      $       40,000.00
  94       816‐20 E Marquette Road                         Estate Property   Liberty EBCP, LLC                                                   $         10,638,796.40 Institutional Lender
  94       816‐20 E Marquette Road                         Estate Property   Pat DeSantis                                                         $         2,684,539.00   Investor‐Lender      $      100,000.00
  94       816‐20 E Marquette Road                         Estate Property   Paul N. Wilmesmeier                                                  $           790,185.00   Investor‐Lender      $       25,185.00
  94       816‐20 E Marquette Road                         Estate Property   Petra Zoeller                                                        $           546,619.00   Investor‐Lender      $       30,000.00
  94       816‐20 E Marquette Road                         Estate Property   Ricardo Acevedo Lopez                                               $             35,000.00   Investor‐Lender      $       35,000.00
  94       816‐20 E Marquette Road                         Estate Property   Shengjie Li and Yuye Xu                                              $           165,441.12   Investor‐Lender      $       25,000.00
  94       816‐20 E Marquette Road                         Estate Property   Terri S. Tracy                                                       $           265,000.00   Investor‐Lender      $       50,000.00
  94       816‐20 E Marquette Road                         Estate Property   William H. Akins, Jr. (CAMA SDIRA LLC FBO Bill Akins IRA)            $         1,100,000.00   Investor‐Lender      $      250,000.00
  94       816‐20 E Marquette Road                         Estate Property   William Needham                                                      $           355,428.00   Investor‐Lender      $        6,000.00
  94       816‐20 E Marquette Road                         Estate Property   Wisemove Properties LLC, (Anthony and Linda Reid, members)           $           668,979.00   Investor‐Lender
  95        8201 S Kingston Avenue                         Estate Property   Amit Hammer                                                          $           295,980.00   Investor‐Lender      $       50,000.00
  95        8201 S Kingston Avenue                         Estate Property   Arvind Kinjarapu                                                     $           145,500.00   Investor‐Lender      $      100,000.00
  95        8201 S Kingston Avenue                         Estate Property   Fraser Realty Investments, LLC                                       $           120,000.00   Investor‐Lender      $       20,000.00
  95        8201 S Kingston Avenue                         Estate Property   Harendra Pal                                                         $           125,000.00   Investor‐Lender      $      100,000.00
  95        8201 S Kingston Avenue                         Estate Property   Hutchings, Matt                                                      $           362,766.68   Investor‐Lender      $      150,000.00
  95        8201 S Kingston Avenue                         Estate Property   IPlanGroup Agent for Custodian FBO Mark Young                        $           380,000.00   Investor‐Lender      $       60,000.00
  95        8201 S Kingston Avenue                         Estate Property   Liberty EBCP, LLC                                                   $         10,638,796.40 Institutional Lender
  95        8201 S Kingston Avenue                         Estate Property   Madison Trust Company Custodian FBO Stuart Edelman                   $           255,332.70   Investor‐Lender      $       50,000.00
  95        8201 S Kingston Avenue                         Estate Property   Mark Young                                                           $           366,131.08   Investor‐Lender      $       50,000.00
  95        8201 S Kingston Avenue                         Estate Property   May M. Akamine for Aurora Investments, LLC (assets formerly under    $           631,739.82   Investor‐Lender      $       25,000.00
                                                                             MayREI, LLC)
   95      8201 S Kingston Avenue                          Estate Property   SeaDog Properties LLC / Darrell Odum                                $           134,000.00     Investor‐Lender     $       60,000.00
   95      8201 S Kingston Avenue                          Estate Property   Shelton Gandy                                                       $            82,360.00      Equity Investor    $       50,000.00
   95      8201 S Kingston Avenue                          Estate Property   Stuart Edelman                                                      $           167,250.00     Investor‐Lender     $       75,000.00
   95      8201 S Kingston Avenue                          Estate Property   Umbrella Investment Partners                                        $            72,894.00     Investor‐Lender     $        5,000.00
   95      8201 S Kingston Avenue                          Estate Property   Vladimir Matviishin                                                 $           290,200.00     Investor‐Lender     $       20,000.00
96 to 99    8326‐58 S Ellis Avenue                         Estate Property   Agee Family Trust c/o Scott R. Agee                                 $           130,000.00     Investor‐Lender     $       50,000.00
96 to 99    8326‐58 S Ellis Avenue                         Estate Property   Annie Chang                                                         $           246,935.34     Investor‐Lender     $        6,620.00
96 to 99    8326‐58 S Ellis Avenue                         Estate Property   Applefield Family Trust, Paul and Robin Applefield, Trustees        $           155,000.00     Investor‐Lender     $      105,000.00
96 to 99    8326‐58 S Ellis Avenue                         Estate Property   Arvind Kinjarapu                                                    $           145,500.00     Investor‐Lender     $       10,500.00
96 to 99    8326‐58 S Ellis Avenue                         Estate Property   Asbury R. Lockett                                                                              Investor‐Lender     $      100,000.00
96 to 99    8326‐58 S Ellis Avenue                         Estate Property   Bernadette Chen (Eleven St Felix St. Realty)                        $         1,000,000.00      Equity Investor    $       50,000.00


                                                                                           Page 55 of 73
                                         Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 65 of 91 PageID #:19822


Property     Property Address       Alternative Address          Type                                     Claimant Name                           Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                              Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                     Claim Category as             Form               Property
                                                                                                                                                    Identified on Claim
                                                                                                                                                           Form)
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   BLUE MOUNTAIN VENTURES PSP 401K, GEORGE SAMUEL                         $           463,999.95    Investor‐Lender      $       65,745.00
96 to 99   8326‐50 S Ellis Avenue                         Estate Property   Bluebridge Partners Limited                                            $           791,620.17    Investor‐Lender      $       73,971.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Brad and Linda Lutz                                                    $           813,582.00    Investor‐Lender      $        5,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Charles Michael Edward Fowler (iPlanGroup Agent for Custodian FBO C   $             63,007.00    Investor‐Lender      $       63,007.00
                                                                            Michael E Fowler IRA)
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   City of Chicago                                                       $            78,479.20          Other           $        3,063.68
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Danielle DeVarne                                                      $           150,000.00     Investor‐Lender      $       50,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   DAVID G & LEANNE D RUESCH                                             $            52,666.68     Investor‐Lender      $       50,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   David Marcus                                                          $         1,370,484.00     Investor‐Lender      $      120,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Dee Ann Nason                                                         $           303,965.00     Investor‐Lender      $       50,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Denny Kon                                                             $            52,000.01     Investor‐Lender      $       50,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Ferrara, Judith (CAMAPlan f.b.o Judith D. Ferrara, Roth IRA)          $           300,000.00     Investor‐Lender      $       25,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Francisco Fernandez                                                   $           584,237.50     Investor‐Lender      $       45,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Frank Starosciak                                                      $            47,407.14     Investor‐Lender      $        5,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Fredric R. Gottlieb                                                   $           212,481.00     Investor‐Lender      $       75,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Fredric R. Gottlieb                                                   $           391,776.10     Investor‐Lender      $      184,259.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Freyja Partners, a California Limited Partnership                     $           179,625.00     Investor‐Lender      $       50,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Ganpat and FEREEDA Seunath                                            $           216,194.22     Investor‐Lender      $       51,585.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   George S Black                                                        $            95,000.00     Investor‐Lender      $       68,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Girl Cat Capital West LLC, Valentina Salge, President                 $           212,145.00     Investor‐Lender      $      100,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Halbur, William and Janice                                            $            20,000.00     Investor‐Lender      $       20,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Harendra Pal                                                          $            51,335.00     Investor‐Lender      $       41,068.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Harvey Singer                                                         $           854,387.63     Investor‐Lender      $       65,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Henry C. Scheuller                                                    $           246,440.00     Investor‐Lender
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Hoang Small Trust c/o Dalano Hoang                                    $           300,000.00     Investor‐Lender
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   iPlan Group Agent for Custodian FBO James B Ploeger IRA               $            72,000.00     Investor‐Lender      $       17,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   iPlan Group Agent for Custodian FBO Marvette Cofield IRA 3321057      $            10,000.00     Investor‐Lender      $       10,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   iPlanGroup Agent for Custodian FBO Charles Powell IRA                 $           260,000.00     Investor‐Lender
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   IPlanGroup Agent for Custodian FBO Mark Young                         $           380,000.00     Investor‐Lender      $       45,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   iPlanGroup Agent for Custodian FBO Michael Dirnberger ROTH IRA        $            44,433.00     Investor‐Lender      $        5,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   iPlanGroup Agent for Custodian FBO Swetha Voddi IRA                   $            14,000.00     Investor‐Lender      $       14,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   IRA Services Trust Custodian FBO Ronald Stephen Klein                 $           114,666.74     Investor‐Lender      $       50,000.00
96 to 99   8326‐50 S Ellis Avenue                         Estate Property   Jason Ragan ‐ TSA                                                     $           473,079.71      Equity Investor     $      276,489.58
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   John E. Wysocki                                                       $           117,000.00      Equity Investor
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Joseph P. McCarthy                                                    $           277,847.33     Investor‐Lender      $       15,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Keith Randall                                                         $           250,000.00     Investor‐Lender      $      100,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   Kevin Randall                                                         $           200,000.00     Investor‐Lender      $       70,000.00
96 to 99   8326‐58 S Ellis Avenue                         Estate Property   KKW Investments, LLC                                                  $           100,033.40     Investor‐Lender      $        7,306.00


                                                                                          Page 56 of 73
                                               Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 66 of 91 PageID #:19823


Property         Property Address         Alternative Address          Type                                     Claimant Name                         Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                  Claimed Amount in     Identified on Claim    to be Invested in
                                                                                                                                                         Claim Category as            Form               Property
                                                                                                                                                        Identified on Claim
                                                                                                                                                               Form)
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Leonard Grosso                                                       $           177,499.95   Investor‐Lender      $       50,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Liberty EBCP, LLC                                                   $         10,638,796.40 Institutional Lender
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   LISA MARIE KENNEDY / BRANDELLA CONSULTING, LLC.                     $             50,000.00   Investor‐Lender      $       50,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Madison Trust Co, Custodian FBO Sonia Silver IRA #M1612049          $             50,000.00   Investor‐Lender      $       50,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Madison Trust Company FBO Judy Newton IRA                            $           102,235.61   Investor‐Lender      $       50,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   May M. Akamine for Aurora Investments, LLC (assets formerly under    $           631,739.82   Investor‐Lender      $       50,000.00
                                                                                  MayREI, LLC)
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Melanie T. or Gary M. Gonzales                                      $           525,525.01     Investor‐Lender     $      100,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Michael Burns                                                       $            50,000.00     Investor‐Lender     $       50,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Michael F Grant & L. Gretchen Grant                                 $           695,000.00     Investor‐Lender     $       35,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Michael Prokop                                                      $               197.01      Equity Investor    $       50,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Nathan Hennefer                                                     $            44,000.00     Investor‐Lender     $       44,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Nicolas and Joyce Jenks                                             $           155,249.47     Investor‐Lender     $       25,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Pat DeSantis                                                        $         2,684,539.00     Investor‐Lender     $      250,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Paul Harrison                                                       $           420,331.59     Investor‐Lender     $       25,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Paul N. Wilmesmeier                                                 $           790,185.00     Investor‐Lender     $       50,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Pensco Trust Company Custodian FBO Kathleen A Robinson              $            15,405.00     Investor‐Lender     $       12,500.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Peter (Pierre) Henri Gelinas                                        $            26,499.94     Investor‐Lender     $       12,847.46
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Raymond Thompson Investment Trust LLC                               $            80,000.00     Investor‐Lender     $       50,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Scott Eaton                                                         $           549,101.33     Investor‐Lender     $       60,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Sidney Haggins                                                      $            85,000.00     Investor‐Lender     $       20,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Simon Usuga                                                         $            95,000.00     Investor‐Lender     $       50,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Strategic Wealth Ventures, LLC, Brian Kothman Member                $            70,866.00     Investor‐Lender     $       11,585.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Susan Kalisiak                                                      $           469,921.00     Investor‐Lender     $       40,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   The Moore/Ferrer Family 2004 Trust                                  $           208,341.66     Investor‐Lender     $      100,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   TruStar Real Estate Solutions, LLC                                  $           385,000.00     Investor‐Lender     $       25,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Umbrella Investment Partners                                        $            72,894.00     Investor‐Lender     $       12,500.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Victor Shaw                                                         $           296,025.03     Investor‐Lender     $       50,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Viren R Patel                                                       $            50,000.00     Investor‐Lender     $       50,000.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Virginia S Oton                                                     $             9,710.00     Investor‐Lender     $        9,710.00
96 to 99       8326‐58 S Ellis Avenue                           Estate Property   Vladimir Matviishin, dba Network Expert                             $           138,075.00     Investor‐Lender     $       50,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   88 Legacy LLC                                                       $            56,000.03     Investor‐Lender     $       50,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Agee Family Trust c/o Scott R. Agee                                 $           130,000.00     Investor‐Lender     $       25,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Asians Investing In Real Estate LLC                                 $         1,278,402.00     Investor‐Lender     $      150,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   BLUE MOUNTAIN VENTURES PSP 401K, GEORGE SAMUEL                      $           463,999.95     Investor‐Lender     $      100,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Braden Galloway                                                     $           227,800.02     Investor‐Lender
  100      11117‐11119 S Longwood Drive                         Estate Property   Brook & Sarah Swientisky; J&S Investment, LLC                       $           134,400.01      Equity Investor    $       50,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Bruce A Walter (Equity Trust Corp FBO Bruce Walter IRA)             $           115,000.00     Investor‐Lender     $       50,000.00


                                                                                                Page 57 of 73
                                               Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 67 of 91 PageID #:19824


Property         Property Address         Alternative Address          Type                                     Claimant Name                             Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                      Claimed Amount in      Identified on Claim   to be Invested in
                                                                                                                                                             Claim Category as             Form              Property
                                                                                                                                                            Identified on Claim
                                                                                                                                                                   Form)
  100      11117‐11119 S Longwood Drive                         Estate Property   BTRUE LLC Barry J. Oates                                                $             93,600.00     Equity Investor    $       50,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Chestnut Capital LLC                                                     $           138,047.00    Investor‐Lender     $       50,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Danyel Tiefenbacher and Jamie Lai                                        $           103,875.01     Equity Investor    $       50,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   David M Harris                                                           $           534,555.00     Equity Investor    $       32,700.00
  100      11117‐11119 S Longwood Drive                         Estate Property   David R. Trengove                                                        $           705,123.88    Investor‐Lender     $       46,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Dee Ann Nason                                                            $           303,965.00    Investor‐Lender     $       50,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Distributive Marketing Inc.                                              $           155,000.00     Equity Investor    $       55,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   DK Phenix Investments LLC                                                $           575,750.00    Investor‐Lender     $       75,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                  $         1,031,324.00    Investor‐Lender     $      100,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Ellen Liu                                                                $           400,000.00     Equity Investor    $      150,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Gallowglass LLC c/o Patrick Bournes                                      $           100,000.00    Investor‐Lender
  100      11117‐11119 S Longwood Drive                         Estate Property   Grathia Corp                                                             $         1,184,081.00    Investor‐Lender     $       53,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Hillside Fund, LLC ‐ Janet F. Turco, Owner/ Managing Member              $           505,000.00    Investor‐Lender     $       75,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   IRA Services Trust Company CFBO Melbourne Kimsey II                      $           150,000.00     Equity Investor    $       50,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   James Tutsock                                                            $           169,483.00     Equity Investor    $      250,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Joel Feingold JFKN Investment Trust                                     $             95,000.00    Investor‐Lender     $       25,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   John and Cynthia Braden                                                 $             43,888.41    Investor‐Lender     $       50,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   John B. Allred & Glenda K. Allred                                       $          1,421,646.52 Investor‐Lender and
                                                                                                                                                                                      Equity Investor
  100      11117‐11119 S Longwood Drive                         Estate Property   John McDevitt                                                            $           220,000.00     Equity Investor    $      100,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Joseph E. Kennedy                                                        $           298,138.29    Investor‐Lender     $       50,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Koates LLC                                                              $             85,000.00     Equity Investor    $       50,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Kristien Van Hecke as trustee of DK Phenix Investments LLC 401(k) FBO   $             22,434.28    Investor‐Lender     $       25,000.00
                                                                                  Kristien Van Hecke
  100      11117‐11119 S Longwood Drive                         Estate Property   Madison Trust Acc Nr M1707067 fbo Harry L Shaffer                       $          200,000.00     Investor‐Lender      $      100,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Madison Trust Company Custodian FBO Patrick Coppinger M1708149,         $           60,000.00     Investor‐Lender      $       60,000.00
                                                                                  Patrick Coppinger
  100      11117‐11119 S Longwood Drive                         Estate Property   Mike M. Cocos                                                           $          150,000.00      Equity Investor     $       50,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Mountain West LLC IRA FBO Rachael B. Curcio Acct# 50679‐01              $          159,000.00     Investor‐Lender      $       92,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Nancy Cree (Cree Capital Ventures)                                      $          725,000.00     Investor‐Lender      $      250,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Nancy Fillmore                                                          $           90,974.27     Investor‐Lender
  100      11117‐11119 S Longwood Drive                         Estate Property   Patricia E Gomes (Ravin3 LLC / Longwood11117, LLC)                      $          405,333.28     Investor‐Lender      $      400,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Paul N. Wilmesmeier                                                     $          790,185.00     Investor‐Lender      $       15,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Paul S. Applefield, Trustee, Paul S. Applefield, DDS, 401k Plan         $          106,000.00     Investor‐Lender      $       11,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Petra Zoeller                                                           $          546,619.00     Investor‐Lender      $      199,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   PNW Investments, LLC                                                    $          350,000.00     Investor‐Lender      $       18,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Quest Trust Company FBO Paul Applefield Roth IRA#16413‐21               $           13,500.00     Investor‐Lender      $        7,000.00
  100      11117‐11119 S Longwood Drive                         Estate Property   Quest Trust Company FBO Robin Applefield Roth IRA#25164‐21              $           13,500.00     Investor‐Lender      $        7,000.00


                                                                                                Page 58 of 73
                                                    Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 68 of 91 PageID #:19825


Property           Property Address           Alternative Address             Type                                     Claimant Name                           Claimed Amount (Total      Claim Category as     Amount Claimed
Number                                                                                                                                                           Claimed Amount in       Identified on Claim    to be Invested in
                                                                                                                                                                  Claim Category as             Form                Property
                                                                                                                                                                 Identified on Claim
                                                                                                                                                                        Form)
   100       11117‐11119 S Longwood Drive                              Estate Property   Rajesh Gupta Roth IRA                                                  $           318,674.45     Investor‐Lender      $      265,562.00
   100       11117‐11119 S Longwood Drive                              Estate Property   Rajitha Dundigalla                                                    $             50,000.00     Investor‐Lender      $       50,000.00
   100       11117‐11119 S Longwood Drive                              Estate Property   Rinku Uberoi                                                           $           250,000.00     Investor‐Lender      $      250,000.00
   100       11117‐11119 S Longwood Drive                              Estate Property   Rise Up Real Estate Group, LLC                                         $           352,258.39     Investor‐Lender      $      125,000.00
   100       11117‐11119 S Longwood Drive                              Estate Property   Robert W. Jennings                                                     $           308,632.47     Investor‐Lender      $      150,000.00
   100       11117‐11119 S Longwood Drive                              Estate Property   Roswitha M. and John S. Ennema                                        $             58,179.21     Investor‐Lender      $        5,000.00
   100       11117‐11119 S Longwood Drive                              Estate Property   Scott Eaton                                                            $           549,101.33     Investor‐Lender      $       50,000.00
   100       11117‐11119 S Longwood Drive                              Estate Property   Serva Fidem, LLC                                                      $             78,510.69     Investor‐Lender      $       25,000.00
   100       11117‐11119 S Longwood Drive                              Estate Property   Stephan Tang                                                          $             50,000.00      Equity Investor     $       50,000.00
   100       11117‐11119 S Longwood Drive                              Estate Property   Steven G. Mouty                                                        $           465,000.00      Equity Investor     $      150,000.00
   100       11117‐11119 S Longwood Drive                              Estate Property   Steven R. Bald                                                        $             45,000.00      Equity Investor     $       45,000.00
   100       11117‐11119 S Longwood Drive                              Estate Property   Steven Trzaska                                                         $           167,000.00     Investor‐Lender      $      100,000.00
   100       11117‐11119 S Longwood Drive                              Estate Property   Timothy S Sharp                                                        $           650,000.00     Investor‐Lender      $       50,000.00
   100       11117‐11119 S Longwood Drive                              Estate Property   Victor Shaw                                                            $           296,025.03     Investor‐Lender      $       50,000.00
   100       11117‐11119 S Longwood Drive                              Estate Property   William H. Akins, Jr.                                                 $          1,100,000.00     Investor‐Lender      $      250,000.00
   100       11117‐11119 S Longwood Drive                              Estate Property   Wisemove Properties LLC, (Anthony and Linda Reid, members)             $           668,979.00     Investor‐Lender      $       50,000.00
   100       11117‐11119 S Longwood Drive                              Estate Property   WT Investment Trust (Wiegert Tierie)                                  $             18,043.99     Investor‐Lender      $       17,350.00
   100       11117‐11119 S Longwood Drive                              Estate Property   Yin Liu, Ping Xu                                                       $           150,000.00      Equity Investor     $      100,000.00
   100       11117‐11119 S Longwood Drive                              Estate Property   Zouhair and Nada Stephan                                               $           300,000.00     Investor‐Lender      $      150,000.00
   101          6949‐59 S Merrill Avenue    2134‐40 East 68th Street   Estate Property   Capital Investors, LLC (6951 S. Merrill Fund I LLC)                    $         1,856,942.46      Equity Investor     $    1,550,000.00
   101          6949‐59 S Merrill Avenue    2134‐40 East 68th Street   Estate Property   CLC Electric, Inc. (Costel Dumitrescu)                                 $           108,000.00       Independent        $       57,000.00
                                                                                                                                                                                              Contractor
   101         6949‐59 S Merrill Avenue     2134‐40 East 68th Street   Estate Property   CLD Construction, Inc. (Doru Unchias)                                 $           434,935.00        Independent        $       91,000.00
                                                                                                                                                                                              Contractor
   101         6949‐59 S Merrill Avenue     2134‐40 East 68th Street   Estate Property   Doron Reichenberg                                                     $           179,000.00      Investor‐Lender      $       54,000.00
   101         6949‐59 S Merrill Avenue     2134‐40 East 68th Street   Estate Property   Thorofare Asset Based Lending REIT Fund IV, LLC                       $         1,915,706.50    Institutional Lender
102 to 106      7927‐49 S Essex Avenue                                 Estate Property   Asians Investing In Real Estate LLC                                   $         1,278,402.00      Investor‐Lender      $      119,000.00
102 to 106      7927‐49 S Essex Avenue                                 Estate Property   Bernadette Chen (Eleven St Felix St. Realty)                          $         1,000,000.00       Equity Investor     $       50,000.00
102 to 106      7927‐49 S Essex Avenue                                 Estate Property   Bright Venture, LLC                                                   $           231,142.74       Equity Investor     $       70,000.00
102 to 106      7927‐49 S Essex Avenue                                 Estate Property   David & Florybeth Stratton                                            $           150,000.00      Investor‐Lender      $      150,000.00
102 to 106      7927‐49 S Essex Avenue                                 Estate Property   David Ashley Lawrence Johnson investing under Endurance Capital       $           172,583.29      Investor‐Lender      $      100,000.00
                                                                                         Management LLC
102 to 106      7927‐49 S Essex Avenue                                 Estate Property   David M Harris                                                        $           534,555.00      Equity Investor      $      100,000.00
102 to 106      7927‐49 S Essex Avenue                                 Estate Property   David M Harris                                                        $           831,700.00     Investor‐Lender       $       51,855.00
102 to 106      7927‐49 S Essex Avenue                                 Estate Property   Degenhardt, Duane A                                                   $           645,000.00     Investor‐Lender       $      100,000.00
102 to 106      7927‐49 S Essex Avenue                                 Estate Property   Edge Investments, LLC, Janet F. Turco, Owner/Member IRA               $         1,031,324.00     Investor‐Lender       $      100,400.00
102 to 106      7927‐49 S Essex Avenue                                 Estate Property   Francisco Fernandez                                                   $           584,237.50     Investor‐Lender       $      165,000.00
102 to 106      7927‐49 S Essex Avenue                                 Estate Property   Fredric R. Gottlieb (South Florida Realty Management & Investments)   $           433,306.00     Investor‐Lender       $      100,000.00


                                                                                                       Page 59 of 73
                                             Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 69 of 91 PageID #:19826


Property        Property Address        Alternative Address          Type                                      Claimant Name                 Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                         Claimed Amount in      Identified on Claim   to be Invested in
                                                                                                                                                Claim Category as             Form              Property
                                                                                                                                               Identified on Claim
                                                                                                                                                      Form)
102 to 106   7927‐49 S Essex Avenue                           Estate Property   Grathia Corp                                                  $         1,184,081.00    Investor‐Lender     $       50,000.00
102 to 106   7927‐49 S Essex Avenue                           Estate Property   Helen Boyd                                                    $           105,000.00    Investor‐Lender     $      150,000.00
102 to 106   7927‐49 S Essex Avenue                           Estate Property   LMJ Sales, Inc.                                               $           270,066.18     Equity Investor    $      115,937.00
102 to 106   7927‐49 S Essex Avenue                           Estate Property   Madison Trust Company Custodian FBO Stuart Edelman            $           255,332.70    Investor‐Lender     $       35,000.00
102 to 106   7927‐49 S Essex Avenue                           Estate Property   Matthew Boyd                                                  $           405,000.00    Investor‐Lender     $      314,302.00
102 to 106   7927‐49 S Essex Avenue                           Estate Property   Michael Prokop                                                $               197.01     Equity Investor    $      150,000.00
102 to 106   7927‐49 S Essex Avenue                           Estate Property   OE Holdings LLC                                              $             30,000.00    Investor‐Lender     $       30,000.00
102 to 106   7927‐49 S Essex Avenue                           Estate Property   Pacific Ocean Services Inc                                    $           175,000.00    Investor‐Lender     $      150,000.00
102 to 106   7927‐49 S Essex Avenue                           Estate Property   Patricia Guillen                                             $             50,000.00 Investor‐Lender and    $       50,000.00
                                                                                                                                                                         Equity Investor
102 to 106    7927‐49 S Essex Avenue                          Estate Property   Paul Harrison                                                 $           420,331.59    Investor‐Lender     $       63,694.00
102 to 106    7927‐49 S Essex Avenue                          Estate Property   Paul N. Wilmesmeier                                           $           790,185.00    Investor‐Lender     $       75,000.00
102 to 106    7927‐49 S Essex Avenue                          Estate Property   Peter Schonberger                                            $             30,000.00     Equity Investor    $       30,000.00
102 to 106    7927‐49 S Essex Avenue                          Estate Property   PNW Investments, LLC                                          $           350,000.00    Investor‐Lender     $       25,000.00
102 to 106    7927‐49 S Essex Avenue                          Estate Property   Ranell Durgan                                                 $           200,000.00    Investor‐Lender     $      200,000.00
102 to 106    7927‐49 S Essex Avenue                          Estate Property   Ranell Durgan (Polycomp Trust Company_CFBO)                   $           200,000.00    Investor‐Lender     $      200,000.00
102 to 106    7927‐49 S Essex Avenue                          Estate Property   ROBERT A LAPORTE                                              $           100,000.00    Investor‐Lender     $       50,000.00
102 to 106    7927‐49 S Essex Avenue                          Estate Property   Roswitha M. and John S. Ennema                               $             58,179.21    Investor‐Lender     $       45,000.00
102 to 106    7927‐49 S Essex Avenue                          Estate Property   Sidney Haggins                                               $             85,000.00    Investor‐Lender     $       35,000.00
102 to 106    7927‐49 S Essex Avenue                          Estate Property   Steven G. Mouty                                               $           465,000.00     Equity Investor    $      100,000.00
102 to 106    7927‐49 S Essex Avenue                          Estate Property   Tiger Chang Investments LLC                                  $             49,000.00    Investor‐Lender     $        4,000.00
102 to 106    7927‐49 S Essex Avenue                          Estate Property   Timothy S Sharp                                               $           650,000.00    Investor‐Lender     $       50,000.00
102 to 106    7927‐49 S Essex Avenue                          Estate Property   Umbrella Investment Partners                                 $             41,500.00     Equity Investor    $       40,000.00
102 to 106    7927‐49 S Essex Avenue                          Estate Property   Victor Shaw                                                   $           296,025.03    Investor‐Lender     $       30,000.00
102 to 106    7927‐49 S Essex Avenue                          Estate Property   Zouhair and Nada Stephan                                      $           300,000.00    Investor‐Lender     $      150,000.00
   107       1422‐24 East 68th Street                         Estate Property   Dan Behm                                                     $             96,373.45    Investor‐Lender
   107       1422‐24 East 68th Street                         Estate Property   Domenic Simone                                                $           153,246.58     Equity Investor    $      165,000.00
   107       1422‐24 East 68th Street                         Estate Property   Fixed Slice LLC                                              $             64,775.00    Investor‐Lender     $      250,642.00
   107       1422‐24 East 68th Street                         Estate Property   UBS AG                                                        $         4,649,579.63 Institutional Lender
   108         2800‐06 E 81st Street                          Estate Property   Kendall Chenier                                               $           667,084.15         Other
   108         2800‐06 E 81st Street                          Estate Property   Rende, Nicolas                                                $           830,000.00    Investor‐Lender     $      430,000.00
   108         2800‐06 E 81st Street                          Estate Property   UBS AG                                                       $          4,649,579.63 Institutional Lender
   109       4750‐52 S Indiana Avenue                         Estate Property   Jason Ragan ‐ TSA                                             $           128,050.00     Equity Investor    $       80,000.00
   109       4750‐52 S Indiana Avenue                         Estate Property   Kathleen Martin                                               $           304,605.24     Equity Investor    $       50,000.00

   109       4750‐52 S Indiana Avenue                         Estate Property   MID LLC by Carolyn Mize                                      $           53,061.25     Investor‐Lender      $        5,000.00
   109       4750‐52 S Indiana Avenue                         Estate Property   Professional Real Estate Solutions, LLC / Edward J. Netzel   $           13,204.91      Equity Investor     $       50,000.00
   109       4750‐52 S Indiana Avenue                         Estate Property   Sarah Qiuhong Yang                                           $          100,000.00      Equity Investor     $      100,000.00


                                                                                               Page 60 of 73
                                                      Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 70 of 91 PageID #:19827


Property           Property Address             Alternative Address            Type                                     Claimant Name                       Claimed Amount (Total      Claim Category as     Amount Claimed
Number                                                                                                                                                        Claimed Amount in       Identified on Claim    to be Invested in
                                                                                                                                                               Claim Category as             Form                Property
                                                                                                                                                              Identified on Claim
                                                                                                                                                                     Form)
  109          4750‐52 S Indiana Avenue                                 Estate Property   SLB Ventures, LLC                                                  $           215,215.48     Investor‐Lender      $       80,040.00
  109          4750‐52 S Indiana Avenue                                 Estate Property   UBS AG                                                             $         4,649,579.63   Institutional Lender
  109          4750‐52 S Indiana Avenue                                 Estate Property   Virginia Lieblein                                                 $             19,551.16     Investor‐Lender      $        2,852.83
  110      5618‐20 S Martin Luther King Drive                           Estate Property   Arthur Bertrand                                                   $             78,079.82     Investor‐Lender      $       50,000.00
  110      5618‐20 S Martin Luther King Drive                           Estate Property   Brian Shea                                                         $           122,256.00     Investor‐Lender      $       26,500.00
  110      5618‐20 S Martin Luther King Drive                           Estate Property   City of Chicago                                                   $             78,479.20           Other          $        4,527.80
  110      5618‐20 S Martin Luther King Drive                           Estate Property   Kevin Bybee, iPlanGroup Agent for Custodian FBO Kevin Bybee IRA    $           102,367.34     Investor‐Lender      $      200,000.00
  110      5618‐20 S Martin Luther King Drive                           Estate Property   THE INCOME FUND, LLC Thomas Garlock, Managing Member               $           771,830.76     Investor‐Lender      $      429,650.00
  110      5618‐20 S Martin Luther King Drive                           Estate Property   UBS AG                                                            $          4,649,579.63   Institutional Lender
  111            6558 S Vernon Avenue           416‐24 E 66th Street    Estate Property   Chad R Brown                                                      $             42,051.58     Investor‐Lender      $      170,000.00
  111            6558 S Vernon Avenue           416‐24 E 66th Street    Estate Property   Halbur, William and Janice                                        $             20,000.00     Investor‐Lender      $       20,000.00
  111            6558 S Vernon Avenue           416‐24 E 66th Street    Estate Property   Kevin Lyons                                                       $             98,899.84      Equity Investor     $       25,000.00
  111            6558 S Vernon Avenue           416‐24 E 66th Street    Estate Property   Pankaj Patel BDA EZ NJ VENTURES, LLC.                              $           223,000.00     Investor‐Lender      $       50,000.00
  111            6558 S Vernon Avenue           416‐24 E 66th Street    Estate Property   Paul N. Wilmesmeier                                                $           790,185.00     Investor‐Lender      $       50,000.00
  111            6558 S Vernon Avenue           416‐24 E 66th Street    Estate Property   Robert Guiney                                                      $           112,260.00     Investor‐Lender      $       14,058.22
  111            6558 S Vernon Avenue           416‐24 E 66th Street    Estate Property   Russell Waite                                                      $           155,176.75     Investor‐Lender      $      220,119.00
  111            6558 S Vernon Avenue           416‐24 E 66th Street    Estate Property   The Jacqueline C Rowe Living Trust                                 $           372,417.74     Investor‐Lender
  111            6558 S Vernon Avenue           416‐24 E 66th Street    Estate Property   The Peter Paul Nuspl Living Trust                                  $         1,123,278.00     Investor‐Lender      $      100,000.00
  111            6558 S Vernon Avenue           416‐24 E 66th Street    Estate Property   UBS AG                                                             $         4,649,579.63   Institutional Lender
  111            6558 S Vernon Avenue           416‐24 E 66th Street    Estate Property   Verdell Michaux                                                   $             34,000.00      Equity Investor     $       25,000.00
  112             7450 S Luella Avenue          2220 East 75th Street   Estate Property   Brett Burnham (Burnham 401k Trust)                                 $           215,335.54     Investor‐Lender      $        5,000.00
  112             7450 S Luella Avenue          2220 East 75th Street   Estate Property   Gerry / Clarice Recamara                                          $              2,227.80     Investor‐Lender
  112             7450 S Luella Avenue          2220 East 75th Street   Estate Property   James Tutsock                                                      $           900,000.00     Investor‐Lender      $      180,517.00
  112             7450 S Luella Avenue          2220 East 75th Street   Estate Property   Kevin Bybee, iPlanGroup Agent for Custodian FBO Kevin Bybee IRA    $           102,367.34     Investor‐Lender      $       50,000.00
  112             7450 S Luella Avenue          2220 East 75th Street   Estate Property   UBS AG                                                            $          4,649,579.63   Institutional Lender
  113           7840‐42 S Yates Avenue                                  Estate Property   Kendall Chenier                                                    $           667,084.15           Other
  113           7840‐42 S Yates Avenue                                  Estate Property   Rende, Nicolas                                                     $           830,000.00     Investor‐Lender      $      400,000.00
  113           7840‐42 S Yates Avenue                                  Estate Property   UBS AG                                                             $         4,649,579.63   Institutional Lender
  115            109 N Laramie Avenue                                   Former Property   Alison Schankman                                                  $             99,365.61     Investor‐Lender
  115            109 N Laramie Avenue                                   Former Property   Arthur and Dinah Bertrand                                          $         1,000,000.00     Investor‐Lender      $       50,000.00
  115            109 N Laramie Avenue                                   Former Property   Brad and Linda Lutz                                                $           813,582.00     Investor‐Lender      $       39,663.00
  115            109 N Laramie Avenue                                   Former Property   Brett Burnham (                                                    $           215,335.54     Investor‐Lender
                                                                                          iPlanGroup Agent for Custodian FBO Brett Burnham)
  115            109 N Laramie Avenue                                   Former Property   Celia Tong Revocable Living Trust Dated December 22, 2011                                    Investor‐Lender       $        2,065.00
  115            109 N Laramie Avenue                                   Former Property   Dennis K McCoy                                                    $           312,238.67     Investor‐Lender       $       30,155.00
  115            109 N Laramie Avenue                                   Former Property   FDD Properties LLC                                                $           225,000.00      Equity Investor      $       50,000.00
  115            109 N Laramie Avenue                                   Former Property   James Taber                                                       $           125,000.00     Investor‐Lender       $       50,000.00




                                                                                                        Page 61 of 73
                                                    Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 71 of 91 PageID #:19828


Property           Property Address            Alternative Address          Type                                      Claimant Name                              Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                             Claimed Amount in      Identified on Claim   to be Invested in
                                                                                                                                                                    Claim Category as             Form              Property
                                                                                                                                                                   Identified on Claim
                                                                                                                                                                          Form)
  115            109 N Laramie Avenue                                Former Property   John B. Allred & Glenda K. Allred                                          $         1,421,646.52 Investor‐Lender and
                                                                                                                                                                                             Equity Investor
  115            109 N Laramie Avenue                                Former Property   Joseph E. Kennedy                                                          $           298,138.29    Investor‐Lender     $      181,311.00
  115            109 N Laramie Avenue                                Former Property   Kelly E Welton (iPlanGroup Agent for Custodian FBO Kelly Welton, IRA)     $             83,813.00    Investor‐Lender     $       31,213.00
  115            109 N Laramie Avenue                                Former Property   Melvin Shurtz                                                               $                   ‐    Investor‐Lender     $       25,000.00
  115            109 N Laramie Avenue                                Former Property   Michael Borgia                                                             $         1,253,784.00    Investor‐Lender     $      455,673.00
  115            109 N Laramie Avenue                                Former Property   Private Finance Solutions, LLC                                             $           128,406.34    Investor‐Lender     $       88,970.00
  115            109 N Laramie Avenue                                Former Property   Robert A Demick DDS PA 401K                                                $           177,678.65    Investor‐Lender     $       30,000.00
  115            109 N Laramie Avenue                                Former Property   Russell Shurtz (Horizon Trust Company, Custodian FBO Russell Shurtz IRA     $                   ‐    Investor‐Lender     $       25,000.00
                                                                                       Account 599991402)
  115            109 N Laramie Avenue                                Former Property   Spectra Investments LLC/ Deborah L. Mullica                               $          579,288.00   Investor‐Lender        $      105,772.00
  115            109 N Laramie Avenue                                Former Property   Stephan Tang                                                              $          123,256.97   Investor‐Lender        $       50,000.00
  115            109 N Laramie Avenue                                Former Property   Strata Trust Company FBO David J Geldart                                  $          230,621.00   Investor‐Lender
  115            109 N Laramie Avenue                                Former Property   The Bonita R. Skurski & Steven E Skurski Trust                            $           98,452.43   Investor‐Lender        $       20,000.00
  116      1102 Bingham St, Houston TX 77007                         Estate Property   Alton Motes                                                               $          245,841.62   Investor‐Lender        $       20,000.00
  116      1102 Bingham St, Houston TX 77007                         Estate Property   AMark Investment Trust                                                    $          699,490.82   Investor‐Lender        $      125,000.00
  116      1102 Bingham St, Houston TX 77007                         Estate Property   American Estate & Trust, LC FBO Bruce Klingman's IRA                      $           72,333.33   Investor‐Lender        $       63,033.00
  116      1102 Bingham St, Houston TX 77007                         Estate Property   Anatoly B. Naritsin                                                       $           55,417.00   Investor‐Lender        $       50,000.00
  116      1102 Bingham St, Houston TX 77007                         Estate Property   ARBOR VENTURES OVERSEAS LIMITED, LLC                                      $          176,122.67   Investor‐Lender        $       50,000.00
  116      1102 Bingham St, Houston TX 77007                         Estate Property   Debbie Lasley                                                             $          104,550.09   Investor‐Lender        $       55,000.00
  116      1102 Bingham St, Houston TX 77007                         Estate Property   Dennis K McCoy                                                            $          312,238.67   Investor‐Lender        $       50,000.00
  116      1102 Bingham St, Houston TX 77007                         Estate Property   Fireshark Enterprises, LLC, a Texas Series Limited Liability Company      $          279,898.28   Investor‐Lender        $      313,418.93
  116      1102 Bingham St, Houston TX 77007                         Estate Property   iPlanGroup Agent for Custodian FBO Charles Michael Anglin                 $          238,889.23 Investor‐Lender and      $       52,474.56
                                                                                                                                                                                          Equity Investor
  116      1102 Bingham St, Houston TX 77007                         Estate Property   Knickerbocker LLC                                                         $          102,505.16   Investor‐Lender        $       50,000.00
  116      1102 Bingham St, Houston TX 77007                         Estate Property   Michael Warner, Trustee of Warner Chiropractic Care Center, PC PSP        $          203,254.00   Investor‐Lender        $       54,254.00
  116      1102 Bingham St, Houston TX 77007                         Estate Property   RAMANAN RAMADOSS                                                          $              204.96    Equity Investor       $       15,000.00
  116      1102 Bingham St, Houston TX 77007                         Estate Property   Robert Karlsson for MiLLCreek Holdings LLC                                $          255,035.70   Investor‐Lender        $      200,000.00
  116      1102 Bingham St, Houston TX 77007                         Estate Property   Russell Waite                                                             $          155,176.75   Investor‐Lender        $       50,000.00
  116      1102 Bingham St, Houston TX 77007                         Estate Property   Spectra Investments LLC/ Deborah L. Mullica                               $          579,288.00   Investor‐Lender        $      139,971.00
  117            3915 N Kimball Avenue                               Former Property   1839 Fund I LLC                                                           $           38,081.00   Investor‐Lender        $       50,000.00
  117            3915 N Kimball Avenue                               Former Property   Alison Schankman                                                          $           99,365.61   Investor‐Lender        $       25,000.00
  117            3915 N Kimball Avenue                               Former Property   Daniel Matthews, Leah Matthews                                            $          185,922.54   Investor‐Lender        $       47,184.00
  117            3915 N Kimball Avenue                               Former Property   Private Finance Solutions, LLC                                            $          128,406.34   Investor‐Lender        $       30,311.00
  117            3915 N Kimball Avenue                               Former Property   Robert Guiney                                                             $          112,260.00   Investor‐Lender        $       11,097.00
  118            400 S Kilbourn Avenue                               Former Property   Brian Shea                                                                $          122,256.00   Investor‐Lender        $       63,000.00
  118            400 S Kilbourn Avenue                               Former Property   Carolyn B Ucker                                                           $           50,000.00    Equity Investor       $       25,000.00
  118            400 S Kilbourn Avenue                               Former Property   Cecilia Wolff                                                             $           73,887.50   Investor‐Lender


                                                                                                      Page 62 of 73
                                              Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 72 of 91 PageID #:19829


Property        Property Address         Alternative Address          Type                                     Claimant Name                              Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                                      Claimed Amount in      Identified on Claim   to be Invested in
                                                                                                                                                             Claim Category as             Form              Property
                                                                                                                                                            Identified on Claim
                                                                                                                                                                   Form)
  118        400 S Kilbourn Avenue                             Former Property   Chukwuemeka Ezeume                                                        $           178,625.00    Investor‐Lender     $      150,000.00
  118        400 S Kilbourn Avenue                             Former Property   Equity TrustCompany Custodian FBO Karuna Voddi IRA                       $             12,777.00    Investor‐Lender     $       12,777.00
  118        400 S Kilbourn Avenue                             Former Property   Gerry / Clarice Recamara                                                  $             2,227.80    Investor‐Lender
  118        400 S Kilbourn Avenue                             Former Property   Hillside Fund, LLC ‐ Janet F. Turco, Owner/ Managing Member               $           505,000.00    Investor‐Lender     $       50,000.00
  118        400 S Kilbourn Avenue                             Former Property   John B. Allred & Glenda K. Allred                                         $         1,421,646.52 Investor‐Lender and
                                                                                                                                                                                      Equity Investor
  118        400 S Kilbourn Avenue                             Former Property   R.D.Meredith General Contractors LLC 401K                                 $           373,617.16    Investor‐Lender     $        5,875.00
  118        400 S Kilbourn Avenue                             Former Property   RE Solutions MD, LLC Employee Profit Sharing/401K by Mary E. Doerr, an   $             50,000.00    Investor‐Lender     $       50,000.00
                                                                                 unaccredited investor
  118         400 S Kilbourn Avenue                            Former Property   Teresita M. Shelton                                                      $           426,513.00    Investor‐Lender      $       50,000.00
  118         400 S Kilbourn Avenue                            Former Property   The Jacqueline C Rowe Living Trust                                       $           372,417.74    Investor‐Lender      $       80,000.00
  118         400 S Kilbourn Avenue                            Former Property   The Peter Paul Nuspl Living Trust                                        $         1,123,278.00    Investor‐Lender      $       95,000.00
  119         4019 S Indiana Avenue                            Former Property   Mark P. Mouty                                                            $           130,703.00     Equity Investor     $      120,703.00
  119         4019 S Indiana Avenue                            Former Property   Robert Weech                                                             $               503.31    Investor‐Lender      $        6,912.56
  119         4019 S Indiana Avenue                            Former Property   Sarah Qiuhong Yang                                                       $            60,543.00    Investor‐Lender      $       53,420.00
  119         4019 S Indiana Avenue                            Former Property   Schankman, Michael                                                       $            57,402.06    Investor‐Lender      $       26,000.00
  120        7823‐27 S Essex Avenue                            Former Property   Bancroft, Ed A                                                           $           258,060.00    Investor‐Lender      $       75,000.00
  120        7823‐27 S Essex Avenue                            Former Property   Bedford, Bert and Sadie                                                  $            45,477.28    Investor‐Lender      $       46,131.00
  120        7823‐27 S Essex Avenue                            Former Property   Frank and Laura Sohm                                                     $           167,893.65     Equity Investor     $       26,000.00
  120        7823‐27 S Essex Avenue                            Former Property   Frank Sohm IRA                                                           $           148,604.93    Investor‐Lender      $       40,000.00
  120        7823‐27 S Essex Avenue                            Former Property   iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA             $            71,321.00    Investor‐Lender      $       31,000.00
  120        7823‐27 S Essex Avenue                            Former Property   The Edward Falkowitz Living Trust                                        $           305,584.73    Investor‐Lender
  122      7616‐7624 S Phillips Avenue                         Former Property   Arthur and Dinah Bertrand                                                $         1,000,000.00    Investor‐Lender      $      150,000.00
  122      7616‐7624 S Phillips Avenue                         Former Property   Asians Investing In Real Estate LLC                                      $         1,278,402.00    Investor‐Lender      $       50,000.00
  122      7616‐7624 S Phillips Avenue                         Former Property   B & H Creative Investments LLC                                           $           428,533.00    Investor‐Lender      $      100,000.00
  122      7616‐7624 S Phillips Avenue                         Former Property   CCF2                                                                     $         1,000,000.00     Equity Investor     $       50,000.00
  122      7616‐7624 S Phillips Avenue                         Former Property   Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                  $         1,031,324.00     Equity Investor     $       27,000.00
  122      7616‐7624 S Phillips Avenue                         Former Property   Francisco Fernandez                                                      $           584,237.50    Investor‐Lender      $      175,000.00
  122      7616‐7624 S Phillips Avenue                         Former Property   iPlan Group Agent for Custodian FBO James B Ploeger IRA                  $            72,000.00    Investor‐Lender      $       55,000.00
  122      7616‐7624 S Phillips Avenue                         Former Property   Michael Borgia IRA                                                       $           975,416.00    Investor‐Lender      $      325,000.00
  122      7616‐7624 S Phillips Avenue                         Former Property   Michigan Shore Apartments, LLC                                           $           435,350.00         Other
  122      7616‐7624 S Phillips Avenue                         Former Property   Paule M Nagy                                                             $            50,000.00    Investor‐Lender      $       50,000.00
  122      7616‐7624 S Phillips Avenue                         Former Property   Scott Naftulin dba N North End, LLC                                      $            71,946.23    Investor‐Lender      $       50,000.00
  122      7616‐7624 S Phillips Avenue                         Former Property   The Jacqueline C Rowe Living Trust                                       $           372,417.74    Investor‐Lender      $       25,000.00
  122      7616‐7624 S Phillips Avenue                         Former Property   The Peter Paul Nuspl Living Trust                                        $         1,123,278.00    Investor‐Lender      $       82,650.00
  122      7616‐7624 S Phillips Avenue                         Former Property   Total Return Income Fund, LLC Thomas Garlock, Managing Member            $         1,571,886.00    Investor‐Lender      $      435,350.00
  123       7107‐29 S Bennett Avenue                           Former Property   Adam Epstein                                                             $            50,000.00    Investor‐Lender      $       50,000.00
  123       7107‐29 S Bennett Avenue                           Former Property   Bancroft, Ed                                                             $           258,060.00    Investor‐Lender      $       10,000.00


                                                                                               Page 63 of 73
                                           Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 73 of 91 PageID #:19830


Property       Property Address       Alternative Address          Type                                      Claimant Name                          Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                       Claim Category as             Form               Property
                                                                                                                                                      Identified on Claim
                                                                                                                                                             Form)
  123      7107‐29 S Bennett Avenue                         Former Property   Bernadette Chen (Eleven St Felix St. Realty                            $         1,000,000.00      Equity Investor    $       50,000.00
  123      7107‐29 S Bennett Avenue                         Former Property   Blessing Strategies, LLC                                              $             29,784.00     Investor‐Lender     $       22,282.00
  123      7107‐29 S Bennett Avenue                         Former Property   Brad and Linda Lutz                                                    $           813,582.00     Investor‐Lender     $      339,414.00
  123      7107‐29 S Bennett Avenue                         Former Property   Brion Conklin                                                         $             65,421.00     Investor‐Lender     $      116,531.00
  123      7107‐29 S Bennett Avenue                         Former Property   CAMA SDIRA LLC FBO Robert Guiney IRA                                   $           104,314.46     Investor‐Lender     $       51,913.00
  123      7107‐29 S Bennett Avenue                         Former Property   Chestnut Capital LLC                                                   $           138,047.00     Investor‐Lender     $      219,465.00
  123      7107‐29 S Bennett Avenue                         Former Property   Christine A. Styczynski                                               $             42,033.00     Investor‐Lender     $       42,033.00
  123      7107‐29 S Bennett Avenue                         Former Property   CLD Construction, Inc. (Doru Unchias)                                  $           434,935.00       Independent       $       10,000.00
                                                                                                                                                                                   Contractor
  123      7107‐29 S Bennett Avenue                         Former Property   Dan Behm                                                              $            96,373.45      Investor‐Lender
  123      7107‐29 S Bennett Avenue                         Former Property   Edwin BARKER                                                          $            36,773.52      Investor‐Lender     $       50,000.00
  123      7107‐29 S Bennett Avenue                         Former Property   John B. Allred & Glenda K. Allred                                     $         1,421,646.52    Investor‐Lender and
                                                                                                                                                                                 Equity Investor
  123      7107‐29 S Bennett Avenue                         Former Property   Joral Schmalle                                                        $         1,735,782.00      Investor‐Lender     $      630,000.00
  123      7107‐29 S Bennett Avenue                         Former Property   Kimberly W Robinson                                                   $            98,000.00      Investor‐Lender     $       30,000.00
  123      7107‐29 S Bennett Avenue                         Former Property   Kingdom Trust Company custodian, FBO Louis Duane Velez SEP IRA Acc.   $            43,046.58      Investor‐Lender     $       50,000.00
                                                                              #7422686172
  123      7107‐29 S Bennett Avenue                         Former Property   LaDawn K. Westbrook ‐ Miss Property LLC                               $            71,546.64      Investor‐Lender     $       50,000.00
  123      7107‐29 S Bennett Avenue                         Former Property   Lake Erie LLC (Douglas Lichtinger)                                    $            21,683.17      Investor‐Lender     $       26,948.71
  123      7107‐29 S Bennett Avenue                         Former Property   Low Altitude, LLC                                                     $           100,000.00      Investor‐Lender     $      100,000.00
  123      7107‐29 S Bennett Avenue                         Former Property   Pankaj Patel BDA EZ NJ VENTURES, LLC.                                 $           223,000.00      Investor‐Lender     $       50,000.00
  123      7107‐29 S Bennett Avenue                         Former Property   Patricia A Brown                                                      $            84,631.88      Investor‐Lender     $      100,000.00
  123      7107‐29 S Bennett Avenue                         Former Property   Quantum Growth Holdings LLC                                           $            15,321.00       Equity Investor    $        1,971.00
  123      7107‐29 S Bennett Avenue                         Former Property   R.D.Meredith General Contractors LLC 401K                             $           373,617.16      Investor‐Lender     $      103,000.00
  123      7107‐29 S Bennett Avenue                         Former Property   R2V2 Investments LLC                                                  $            88,590.47      Investor‐Lender     $       47,004.00
  123      7107‐29 S Bennett Avenue                         Former Property   Ronald Tucker                                                         $            51,583.00      Investor‐Lender     $       51,583.00
  123      7107‐29 S Bennett Avenue                         Former Property   Scott Naftulin dba N North End, LLC                                   $            71,946.23      Investor‐Lender     $       25,000.00
  123      7107‐29 S Bennett Avenue                         Former Property   Sunwest Trust Custodian FBO Jose G. Galarza IRA                       $            44,789.00      Investor‐Lender     $       50,000.00
  123      7107‐29 S Bennett Avenue                         Former Property   TIMMY RINKJ                                                           $            78,048.23      Investor‐Lender
  123      7107‐29 S Bennett Avenue                         Former Property   Total Return Income Fund, LLC Thomas Garlock, Managing Member         $         1,571,886.00      Investor‐Lender     $      400,000.00
  123      7107‐29 S Bennett Avenue                         Former Property   Wesley Pittman                                                        $           180,048.45      Investor‐Lender
  123      7107‐29 S Bennett Avenue                         Former Property   ZIN INVESTMENTS LLC ‐ c/o WILLIAM J. IANNAZZI                         $            83,178.85      Investor‐Lender     $      108,766.67
  124       6801 S East End Avenue                          Former Property   Aaron Beauclair                                                       $            40,000.00      Investor‐Lender     $       10,000.00
  124       6801 S East End Avenue                          Former Property   Anant Topiwala                                                        $            52,517.48      Investor‐Lender     $       50,000.00
  124       6801 S East End Avenue                          Former Property   Asians Investing In Real Estate LLC                                   $         1,278,402.00      Investor‐Lender     $       25,000.00
  124       6801 S East End Avenue                          Former Property   Bancroft, Ed (iPLanGroup Agent Ed Bancroft Roth)                      $            66,007.00      Investor‐Lender     $       20,800.00
  124       6801 S East End Avenue                          Former Property   Bernadette Chen (Eleven St Felix St. Realty                           $         1,000,000.00       Equity Investor    $       31,619.00
  124       6801 S East End Avenue                          Former Property   Bluebridge Partners Limited                                           $           791,620.17      Investor‐Lender     $      100,000.00


                                                                                             Page 64 of 73
                                          Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 74 of 91 PageID #:19831


Property      Property Address       Alternative Address          Type                                     Claimant Name                         Claimed Amount (Total       Claim Category as     Amount Claimed
Number                                                                                                                                             Claimed Amount in        Identified on Claim    to be Invested in
                                                                                                                                                    Claim Category as              Form                Property
                                                                                                                                                   Identified on Claim
                                                                                                                                                          Form)
  124      6801 S East End Avenue                          Former Property   Brett Burnham (                                                      $           215,335.54      Investor‐Lender      $        5,000.00
                                                                             iPlanGroup Agent for Custodian FBO Brett Burnham)
  124      6801 S East End Avenue                          Former Property   Dennis Ray Hennefer                                                 $            34,840.00       Investor‐Lender      $       34,840.00
  124      6801 S East End Avenue                          Former Property   EQUITY TRUST COMPANY CUSTODIAN FBO CHRISTOPHER M GUILLEN IRA        $             2,951.00       Investor‐Lender      $        2,951.00

  124      6801 S East End Avenue                          Former Property   EQUITY TRUST COMPANY CUSTODIAN FBO JETT C GUILLEN CESA              $             2,608.00       Investor‐Lender      $        2,608.00
  124      6801 S East End Avenue                          Former Property   EQUITY TRUST COMPANY CUSTODIAN FBO PATRICIA F GUILLEN IRA           $            14,775.00       Investor‐Lender      $       14,775.00
  124      6801 S East End Avenue                          Former Property   Equity Trust Company Custodian FBO Theodore J. Guillen              $            14,775.00       Investor‐Lender      $       14,775.00
  124      6801 S East End Avenue                          Former Property   EQUITY TRUST COMPANY CUSTODIAN FBO THEODORE P GUILLEN JR. IR        $             2,391.00       Investor‐Lender      $        2,391.00
  124      6801 S East End Avenue                          Former Property   Focus4 Investments, LLC                                             $           104,349.99       Investor‐Lender      $      100,000.00
  124      6801 S East End Avenue                          Former Property   Ganpat and FEREEDA Seunath                                          $           216,194.22       Investor‐Lender      $       19,000.00
  124      6801 S East End Avenue                          Former Property   James Clements                                                      $           185,910.00       Investor‐Lender
  124      6801 S East End Avenue                          Former Property   JN Investment Trust, Trustee Janice Nelson                          $           160,000.00       Investor‐Lender      $       50,000.00
  124      6801 S East End Avenue                          Former Property   Joseph P. McCarthy                                                  $           277,847.33       Investor‐Lender      $       25,000.00
  124      6801 S East End Avenue                          Former Property   Keith Randall                                                       $           250,000.00       Investor‐Lender      $       80,000.00
  124      6801 S East End Avenue                          Former Property   Lori Moreland                                                       $           102,348.00       Investor‐Lender      $       11,500.00
  124      6801 S East End Avenue                          Former Property   Lori Moreland                                                       $           102,348.00       Investor‐Lender      $        4,246.00
  124      6801 S East End Avenue                          Former Property   Mary Ann Hennefer                                                   $            15,160.00       Investor‐Lender      $       15,160.00
  124      6801 S East End Avenue                          Former Property   May M. Akamine for Aurora Investments, LLC (assets formerly under   $           631,739.82            Other           $       84,500.00
                                                                             MayREI, LLC)
  124      6801 S East End Avenue                          Former Property   Michael C. Jacobs                                                   $           103,666.68       Investor‐Lender      $      100,000.00
  124      6801 S East End Avenue                          Former Property   Michael Hill                                                        $            85,000.00       Investor‐Lender      $       50,000.00
  124      6801 S East End Avenue                          Former Property   Mudlic Properties LLC                                               $           207,194.24       Other (property      $      674,377.90
                                                                                                                                                                            owner; mortgagor)
  124      6801 S East End Avenue                          Former Property   Paper Street Realty LLC d/b/a Rent Ready Apartments                 $           135,847.03    Other (Mechanics Lien
                                                                                                                                                                                  Claimant
  124       6801 S East End Avenue                         Former Property   Pat DeSantis                                                                                     Investor‐Lender      $      328,561.00
  124       6801 S East End Avenue                         Former Property   Receivables to Cash, LLC d/b/a Berenger Capital                     $           150,000.00       Investor‐Lender      $       50,000.00
  124       6801 S East End Avenue                         Former Property   Robert Potter                                                       $           282,999.00       Investor‐Lender      $       13,454.00
  124       6801 S East End Avenue                         Former Property   Steven C Noss                                                       $            69,388.00       Investor‐Lender      $       17,560.00
  124       6801 S East End Avenue                         Former Property   Steven J. Talyai                                                    $           175,000.00       Investor‐Lender
  124       6801 S East End Avenue                         Former Property   Steven R. Bald                                                      $           586,378.00       Investor‐Lender      $       20,000.00
  124       6801 S East End Avenue                         Former Property   The Peter Paul Nuspl Living Trust                                   $         1,123,278.00       Investor‐Lender      $       30,000.00
  124       6801 S East End Avenue                         Former Property   Wayne K Larsen                                                      $           110,000.00        Equity Investor     $      110,000.00
  124       6801 S East End Avenue                         Former Property   Wayne K Larsen Diane Larsen                                         $           110,000.00        Equity Investor     $      110,000.00
  125      6548 N Campbell Avenue                          Former Property   Linda Lipschultz                                                    $            53,405.00       Investor‐Lender      $       27,000.00
  125      6548 N Campbell Avenue                          Former Property   Robert Thaete                                                       $            75,358.42       Investor‐Lender      $       74,067.00
  125      6548 N Campbell Avenue                          Former Property   Scott Naftulin dba N North End, LLC                                 $            71,946.23       Investor‐Lender      $       25,000.00


                                                                                           Page 65 of 73
                                              Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 75 of 91 PageID #:19832


Property        Property Address         Alternative Address          Type                                    Claimant Name                            Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                   Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                          Claim Category as             Form               Property
                                                                                                                                                         Identified on Claim
                                                                                                                                                                Form)
  125        6548 N Campbell Avenue                            Former Property   Steven Lipschultz                                                     $             71,126.00    Investor‐Lender      $       38,000.00
  126      5201‐5207 W Washington Blvd                         Former Property   AMark Investment Trust                                                 $           699,490.82    Investor‐Lender      $      375,000.00
  126      5201‐5207 W Washington Blvd                         Former Property   Arthur and Dinah Bertrand                                              $         1,000,000.00    Investor‐Lender      $      225,000.00
  126      5201‐5207 W Washington Blvd                         Former Property   Dennis K McCoy                                                         $           312,238.67    Investor‐Lender      $       76,667.00
  126      5201‐5207 W Washington Blvd                         Former Property   Gary R Burnham FBO Raegan D Burnham Roth IRA (custodian IPLAN Group    $             9,523.00    Investor‐Lender      $        3,171.00
                                                                                 LLC)
  126      5201‐5207 W Washington Blvd                         Former Property   Gary R Burnham Jr. Family HSA (custodian IPLAN Group LLC)             $            30,718.00      Equity Investor     $       14,253.00
  126      5201‐5207 W Washington Blvd                         Former Property   Gary R. Burnham Jr. Solo 401K Trust                                   $           205,608.00     Investor‐Lender      $       30,000.00
  126      5201‐5207 W Washington Blvd                         Former Property   Hang Zhou and Lu Dong                                                 $           157,821.57     Investor‐Lender      $       50,000.00
  126      5201‐5207 W Washington Blvd                         Former Property   Initium LLC/Harry Saint‐Preux                                         $           150,000.00     Investor‐Lender      $       10,000.00
  126      5201‐5207 W Washington Blvd                         Former Property   Kevin Lyons                                                           $            98,899.84      Equity Investor     $       50,000.00
  126      5201‐5207 W Washington Blvd                         Former Property   Louis Duane Velez, LLV (Louis Duane Velez as manager)                 $            46,131.09     Investor‐Lender      $       50,000.00
  126      5201‐5207 W Washington Blvd                         Former Property   Margaret M Morgan                                                     $            50,000.00     Investor‐Lender      $       50,000.00
  126      5201‐5207 W Washington Blvd                         Former Property   Mark Young                                                            $           366,131.08     Investor‐Lender      $       50,000.00
  126      5201‐5207 W Washington Blvd                         Former Property   May M. Akamine for Aurora Investments, LLC (assets formerly under     $           631,739.82     Investor‐Lender      $       25,000.00
                                                                                 MayREI, LLC)
  126      5201‐5207 W Washington Blvd                         Former Property   Michael Borgia IRA                                                    $           975,416.00     Investor‐Lender      $      400,416.00
  126      5201‐5207 W Washington Blvd                         Former Property   QuestIRAFBOFrancisDWebb1437711                                        $           185,819.00     Investor‐Lender      $       50,000.00
  126      5201‐5207 W Washington Blvd                         Former Property   Rene Hribal                                                           $         1,525,473.04     Investor‐Lender      $       95,000.00
  126      5201‐5207 W Washington Blvd                         Former Property   Robert Demick                                                         $            46,131.88     Investor‐Lender      $       49,000.00
  126      5201‐5207 W Washington Blvd                         Former Property   Scott E Pammer                                                        $           243,954.00     Investor‐Lender      $       50,000.00
  126      5201‐5207 W Washington Blvd                         Former Property   Soujanya Simhadri                                                     $            25,000.00     Investor‐Lender      $       25,000.00
  126      5201‐5207 W Washington Blvd                         Former Property   Steven K. Chennappan IRA # 17293‐31                                   $           128,000.00     Investor‐Lender      $       50,000.00
  126      5201‐5207 W Washington Blvd                         Former Property   Steven Lipschultz                                                     $            71,126.00      Equity Investor     $       50,000.00
  126      5201‐5207 W Washington Blvd                         Former Property   Vivek Pingili                                                         $           150,213.00     Investor‐Lender      $      130,213.00
  126      5201‐5207 W Washington Blvd                         Former Property   William S Burk                                                        $            46,131.08     Investor‐Lender      $       50,000.00
  126      5201‐5207 W Washington Blvd                         Former Property   Yvette Sahai                                                          $            47,048.08     Investor‐Lender      $       28,780.00
  128         8623‐54 S Ellis Avenue                           Former Property   Optima Property Solutions, LLC                                        $           487,209.71     Investor‐Lender      $       50,000.00
  128         8623‐54 S Ellis Avenue                           Former Property   Phillip Silver Trust dated 12/11/08                                   $            50,000.00     Investor‐Lender      $       50,000.00
  128         8623‐54 S Ellis Avenue                           Former Property   Steven R. Bald                                                        $           586,378.00     Investor‐Lender      $       60,000.00
  128         8623‐54 S Ellis Avenue                           Former Property   Wiegert Tierie                                                        $           104,000.00     Investor‐Lender      $       10,000.00
  129        4494 West Roscoe Street                           Former Property   Gary R Burnham FBO Raegan D Burnham Roth IRA (custodian IPLAN Group   $             9,523.00     Investor‐Lender      $        2,362.00
                                                                                 LLC)
  129        4494 West Roscoe Street                           Former Property   Gary R. Burnham Jr. Solo 401K Trust                                   $           205,608.00     Investor‐Lender      $        5,637.00
  129        4494 West Roscoe Street                           Former Property   Kathleen Martin                                                       $           304,605.24      Equity Investor     $       35,367.00
  129        4494 West Roscoe Street                           Former Property   Katie Whitlock                                                        $            61,651.00      Equity Investor
  129        4494 West Roscoe Street                           Former Property   Manoj Donthineni                                                      $            71,544.30     Investor‐Lender      $       12,198.90
  130        4511 N Merimac Avenue                             Former Property   Eric Schwartz                                                         $           144,153.72     Investor‐Lender      $       44,178.86


                                                                                              Page 66 of 73
                                            Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 76 of 91 PageID #:19833


Property       Property Address        Alternative Address          Type                                    Claimant Name                               Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                    Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                           Claim Category as             Form               Property
                                                                                                                                                          Identified on Claim
                                                                                                                                                                 Form)
  130       4511 N Merimac Avenue                            Former Property   Jason Ragan ‐ TSA                                                         $           473,079.71     Equity Investor     $       21,522.04
  130       4511 N Merimac Avenue                            Former Property   John Taxeras                                                              $           105,686.72    Investor‐Lender      $       25,000.00
  130       4511 N Merimac Avenue                            Former Property   Kenneth (Ken) and Maria (Tina) Jorgensen                                  $           453,233.25    Investor‐Lender      $       60,000.00
  130       4511 N Merimac Avenue                            Former Property   LA DONNA WRIGHT ACKLEN                                                    $           268,666.74    Investor‐Lender      $      120,000.00
  130       4511 N Merimac Avenue                            Former Property   LaDawn K. Westbrook ‐ Miss Property LLC                                  $             71,546.64    Investor‐Lender      $        6,978.00
  130       4511 N Merimac Avenue                            Former Property   Wisconsin Real Estate Investment Solutions LLC                            $           101,166.49    Investor‐Lender      $       25,000.00
  131      4108 N Monticello Avenue                          Former Property   Jeffrey Lee Blankenship                                                  $             89,822.12    Investor‐Lender      $       48,890.12
  131      4108 N Monticello Avenue                          Former Property   Knickerbocker LLC                                                         $           102,505.16    Investor‐Lender      $       50,000.00
  131      4108 N Monticello Avenue                          Former Property   Paul Franklin                                                            $             25,000.00    Investor‐Lender      $       25,000.00
  131      4108 N Monticello Avenue                          Former Property   Quantum Growth Holdings LLC                                                                         Investor‐Lender      $        8,434.38
  132        9531 S Fairfield Avenue                         Former Property   Michael Arthur Goldman (also know as Mike Goldman, Michael A. Goldman,   $            80,377.98     Investor‐Lender      $        5,405.73
                                                                               Michael Goldman)
  132       9531 S Fairfield Avenue                          Former Property   Wisconsin Real Estate Investment Solutions LLC                           $           101,166.49     Investor‐Lender      $       50,000.00
  133       4109 N Kimball Avenue                            Former Property   Brett Burnham (                                                          $           215,335.54     Investor‐Lender
                                                                               iPlanGroup Agent for Custodian FBO Brett Burnham)
  133        4109 N Kimball Avenue                           Former Property   Mario Flores                                                             $            40,697.50   Investor‐Lender        $      133,456.15
  133        4109 N Kimball Avenue                           Former Property   Yaron Fisher                                                             $           130,193.00   Investor‐Lender        $        5,203.00
  135       4930 W Cornelia Avenue                           Former Property   Frank and Laura Sohm                                                     $           167,893.65    Equity Investor
  135       4930 W Cornelia Avenue                           Former Property   Frank Sohm IRA                                                           $           148,604.93   Investor‐Lender        $       25,000.00
  135       4930 W Cornelia Avenue                           Former Property   iPlan Group Agent for Custodian FBO Paula Levand Roth                    $            34,819.65   Investor‐Lender        $       16,322.65
  135       4930 W Cornelia Avenue                           Former Property   Jason Ragan ‐ TSA                                                        $           473,079.71    Equity Investor       $        5,525.25
  135       4930 W Cornelia Avenue                           Former Property   John B. Allred & Glenda K. Allred                                        $         1,421,646.52 Investor‐Lender and
                                                                                                                                                                                  Equity Investor
  135       4930 W Cornelia Avenue                           Former Property   QUEST IRA INC. FBO REBECA E. SAVORY‐ROMERO IRA ACCOUNT #15528‐11         $           184,785.31   Investor‐Lender        $       35,256.92
                                                                               AND #15528‐21
  140           4528 S Michigan                              Former Property   Alton Motes                                                              $           245,841.62     Investor‐Lender      $       14,583.00
  140       5428 S Michigan Avenue                           Former Property   Lorenzo Jaquias                                                          $            71,635.00     Investor‐Lender      $       42,100.00
  140       4528 S Michigan Avenue                           Former Property   Peter (Pierre) Henri Gelinas                                             $            26,499.94     Investor‐Lender      $       25,000.00
  141           431 E 42nd Place                             Estate Property   iPlanGroup Agent for Custodian FBO Michael Dirnberger ROTH IRA           $            44,433.00     Investor‐Lender      $       22,944.44
  142       5209 W Warwick Avenue                            Former Property   Alison Schankman                                                         $            99,365.61     Investor‐Lender      $       74,000.00
  142       5209 W Warwick Avenue                            Former Property   Private Finance Solutions, LLC                                           $           128,406.34     Investor‐Lender      $       88,970.00
  143         5434 S Wood Street                             Former Property   Ryan Lam                                                                 $           150,000.00     Investor‐Lender      $       67,325.82
  144         6525 S Evans Avenue                            Former Property   Ryan Lam                                                                 $           150,000.00     Investor‐Lender      $      106,000.00
  145      4755 S St Lawrence Avenue                         Former Property   Edge Investments, LLC, Janet F. Turco, Owner/Member IRA                  $         1,031,324.00      Equity Investor     $       50,000.00
  145      4755 S St Lawrence Avenue                         Former Property   Jannapureddy Brothers                                                    $            19,251.27      Equity Investor     $      140,000.00
  145      4755 S St Lawrence Avenue                         Former Property   Kendall Chenier                                                          $             9,858.12     Investor‐Lender      $        9,858.12
  145      4755 S St Lawrence Avenue                         Former Property   May M. Akamine for Aurora Investments, LLC (assets formerly under        $            88,868.41          Other           $       68,360.31
                                                                               MayREI, LLC)


                                                                                            Page 67 of 73
                                            Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 77 of 91 PageID #:19834


Property       Property Address        Alternative Address          Type                                    Claimant Name                               Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                    Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                           Claim Category as             Form               Property
                                                                                                                                                          Identified on Claim
                                                                                                                                                                 Form)
  145      4755 S St Lawrence Avenue                         Former Property   TFG Retirement Trust                                                      $           340,886.77    Investor‐Lender      $      261,376.12
  150          526 W 78th Street                             Former Property   The Peter Paul Nuspl Living Trust                                         $         1,123,278.00    Investor‐Lender      $       50,000.00
  151         8107 S Coles Avenue                            Former Property   Kirk Road Investments, LLC                                                $           434,195.69    Investor‐Lender      $       87,500.00
  152         7635 S Coles Avenue                            Former Property   THE INCOME FUND, LLC Thomas Garlock, Managing Member                      $           771,830.76    Investor‐Lender      $      105,000.00
  152         7635 S Coles Avenue                            Former Property   Total Return Income Fund, LLC Thomas Garlock, Managing Member             $         1,571,886.00    Investor‐Lender      $      105,000.00
  155       Campo‐Mar, Puerto Rico                           Former Property   Domenic Simone                                                            $           153,246.58     Equity Investor     $      100,000.00
  155       Campo‐Mar, Puerto Rico                           Former Property   Pankaj Patel BDA EZ NJ VENTURES, LLC.                                     $           223,000.00    Investor‐Lender      $       50,000.00
  155       Campo‐Mar, Puerto Rico                           Former Property   Robert Thaete                                                            $             75,358.42    Investor‐Lender      $       26,000.00
  156       4351 S Calumet Avenue                            Former Property   Michael Arthur Goldman (also know as Mike Goldman, Michael A. Goldman,   $             80,377.98    Investor‐Lender      $       20,239.25
                                                                               Michael Goldman)
  157        1655 N Humboldt Blvd                            Former Property   Raghu Pulluru, FBO 1634276 Midland IRA                                   $           246,000.00     Investor‐Lender      $      153,000.00
  158         5104 W Dakin Street                            Former Property   Daniel Matthews, Leah Matthews                                           $           185,922.54     Investor‐Lender      $        7,635.77
  159          7420 S Colfax Ave                             Former Property   LMJ Sales, Inc.                                                          $           559,807.34     Investor‐Lender      $      123,100.00
  901               SSDF 1                                   Fund              Adir Hazan                                                               $           151,333.00      Equity Investor     $       10,000.00
  901               SSDF1                                    Fund              Cadaval Investment Trust FBO Dana Cadaval Solo 401k                      $            50,000.00      Equity Investor     $       50,000.00
  901               SSDF1                                    Fund              Cadaval Investment Trust FBO Manuel Cadaval Solo 401k                    $           100,000.00      Equity Investor     $      100,000.00
  901               SSDF1                                    Fund              Capital Liability Investments, LLC                                       $            55,025.00      Equity Investor     $       55,000.00
  901               SSDF1                                    Fund              DVH Investment Trust                                                     $           315,000.00      Equity Investor     $      315,000.00
  901               SSDF1                                    Fund              Florybeth & David Stratton                                               $           200,000.00      Equity Investor     $      200,000.00
  901               SSDF1                                    Fund              Gary R Burnham FBO Raegan D Burnham Roth IRA (custodian IPLAN Group      $             9,523.00      Equity Investor     $        7,161.00
                                                                               LLC)
  901               SSDF1                                    Fund              Gary R Burnham Jr. Family HSA (custodian IPLAN Group LLC)                $            30,718.00      Equity Investor     $       30,718.00
  901               SSDF1                                    Fund              Gary R. Burnham Jr. Solo 401K Trust                                      $           204,026.00      Equity Investor     $      204,026.00
  901               SSDF1                                    Fund              IRA Services Trust Company CFBO Melbourne Kimsey II                      $           150,000.00      Equity Investor     $       50,000.00
  901               SSDF1                                    Fund              IRA Services Trust Company IRA220656 for Jean‐Marc Cabrol                $           381,650.00      Equity Investor     $      381,650.00
  901               SSDF1                                    Fund              Jeremy Hemphill                                                          $            54,000.00      Equity Investor     $       50,000.00
  901               SSDF1                                    Fund              Jeremy Hemphill for REAP, LLC                                            $           108,000.00      Equity Investor     $      100,000.00
  901               SSDF1                                    Fund              John Witzigreuter                                                        $           250,000.00      Equity Investor     $      200,000.00
  901               SSDF1                                    Fund              Joseph P. McCarthy                                                       $           277,847.33     Investor‐Lender      $       45,000.00
  901               SSDF1                                    Fund              Keith Randall                                                            $           370,000.00      Equity Investor     $      170,000.00
  901               SSDF1                                    Fund              Madison Trust Company FBO Laurie Connely, IRA (Madison Trust Company     $           140,592.00      Equity Investor     $       20,000.00
                                                                               Cust. Laurie Connely M1711182)
  901               SSDF1                                    Fund              Manuel Cadaval                                                           $            25,000.00      Equity Investor     $       25,000.00
  901               SSDF1                                    Fund              Manuel Cadaval custodian for Jacob Cadaval                               $            25,000.00      Equity Investor     $       25,000.00
  901               SSDF1                                    Fund              Michael D More                                                           $           100,000.00      Equity Investor     $      100,000.00
  901               SSDF1                                    Fund              NEXT GENERATION TS FBO ELAINE SISON ERNST IRA 2410                       $           335,000.00      Equity Investor     $      100,000.00
  901               SSDF1                                    Fund              Optima Property Solutions, LLC                                           $           856,284.00      Equity Investor     $      856,284.00
  901               SSDF1                                    Fund              Patrick Connely                                                          $            50,000.00      Equity Investor     $       50,000.00


                                                                                            Page 68 of 73
                                            Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 78 of 91 PageID #:19835


Property       Property Address        Alternative Address          Type                                     Claimant Name                              Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                    Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                           Claim Category as             Form               Property
                                                                                                                                                          Identified on Claim
                                                                                                                                                                 Form)
  901               SSDF1                                    Fund              Terry M McDonald ‐ Horizon Trust Custodian FBO Terry M McDonald IRA       $           137,333.33     Equity Investor     $      137,333.33

  901                SSDF1                                   Fund              Todd Colucy                                                              $            50,000.00      Equity Investor     $       50,000.00
  901                SSDF1                                   Fund              US Freedom Investments, LLC                                              $           175,500.00      Equity Investor     $      100,000.00
  902         SSDF 2 Holdco 3, LLC                           Fund              Alan & Sheree Gravely                                                    $            75,000.00      Equity Investor     $       75,000.00
  902          SSDF2 Holdco 3 LLC                            Fund              David E. Chambers                                                        $            30,000.00     Investor‐Lender      $       30,000.00
  902          SSDF2 Holdco 3 LLC                            Fund              Duty, Darrell and Frances                                                                           Investor‐Lender
  902                SSDF2                                   Fund              IPlan Group Agent for Custodian FBO David Stratton IRA                   $            55,700.00      Equity Investor     $       44,000.00
  902                SSDF2                                   Fund              John Braden and Cynthia Braden                                           $            50,000.00     Investor‐Lender      $       50,000.00
  902                SSDF2                                   Fund              Victor Esposito T/A 2E‐LLC I am the manager member and the sole member   $            50,000.00      Equity Investor     $       50,000.00
                                                                               of 2E‐LLC
  903                SSDF3                                   Fund              Johnstun, Chad                                                           $           190,729.17    Equity Investor       $      190,729.17
  904        LEGACY FUND SSDF 4                              Fund              Adir Hazan                                                               $           151,333.00    Equity Investor       $       51,333.00
  904      SSDF4 (Legacy Fund SSDF4)                         Fund              Annie Chang                                                              $           246,935.34 Investor‐Lender and      $       50,000.00
                                                                                                                                                                                  Equity Investor
  904              SSDF4                                     Fund              Arnold Kunio Kameda (Roth IRA via iPlan Group)                           $            50,000.00    Equity Investor       $       50,000.00
  904              SSDF4                                     Fund              B & H Creative Investments LLC                                           $           428,533.00    Equity Investor
  904        LEGACY FUND SSDF 4                              Fund              Bancroft, Ed                                                             $           258,060.00 Investor‐Lender and
                                                                                                                                                                                  Equity Investor
  904                SSDF4                                   Fund              Bernadette Chen (Eleven St Felix St. Realty)                             $         1,000,000.00    Equity Investor       $       50,000.00
  904                SSDF4                                   Fund              Blessing Strategies, LLC                                                 $            29,784.00    Equity Investor       $        7,000.00
  904                SSDF4                                   Fund              Brett Burnham (iPlanGroup Agent for Custodian FBO Brett Burnham)         $           215,334.00   Investor‐Lender
  904                SSDF4                                   Fund              Brian and Kim Mouty                                                      $            50,000.00    Equity Investor       $       50,000.00
  904                SSDF4                                   Fund              Brook & Sarah Swientisky; J&S Investment, LLC                            $           134,400.01    Equity Investor       $       80,000.00
  904                SSDF4                                   Fund              Celia Tong Revocable Living Trust Dated December 22, 2011                $            27,565.00    Equity Investor       $       27,565.00
  904      SSDF4 (Legacy Fund SSDF4)                         Fund              Charlotte A Hofer                                                        $           370,000.00    Equity Investor
  904      SSDF4 (Legacy Fund SSDF4)                         Fund              Claude M West , Linda S Gray, Desert Storm Properties Group, LLC         $           100,000.00    Equity Investor       $      100,000.00
  904      SSDF4 (Legacy Fund SSDF4)                         Fund              CM Group, LLC Keith Cooper                                               $            75,000.00   Investor‐Lender        $       75,000.00
  904                SSDF4                                   Former Property   CZE Holdings LLC (Carl Johnson IRA)                                      $           299,700.00   Investor‐Lender        $      194,700.00
  904                SSDF4                                   Fund              Douglas Nebel and Narine Nebel                                           $           115,000.00   Investor‐Lender        $      115,000.00
  904                SSDF4                                   Fund              FDD Properties LLC                                                       $           225,000.00    Equity Investor       $      225,000.00
  904                SSDF4                                   Fund              Gary R Burnham Jr Solo401K Trust                                         $            60,000.00    Equity Investor       $       60,000.00
  904                SSDF4                                   Fund              Grathia Corp                                                             $         1,184,081.00   Investor‐Lender        $       50,000.00
  904                SSDF4                                   Fund              Greg Oja                                                                 $            15,000.00    Equity Investor       $       15,000.00
  904                SSDF4                                   Fund              Indranie Jodha/Chetram Jodha                                             $            32,000.00    Equity Investor       $       32,000.00
  904                SSDF4                                   Fund              IPlan Group Agent for Custodian FBO David Stratton IRA                   $            55,700.00    Equity Investor       $       11,700.00
  904                SSDF4                                   Fund              IRA Resources, Inc., FBO Edward Joseph Day, Account # 35‐36374           $            55,555.73    Equity Investor       $       48,553.00




                                                                                             Page 69 of 73
                                     Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 79 of 91 PageID #:19836


Property   Property Address     Alternative Address          Type                                  Claimant Name                           Claimed Amount (Total Claim Category as        Amount Claimed
Number                                                                                                                                       Claimed Amount in      Identified on Claim   to be Invested in
                                                                                                                                              Claim Category as             Form              Property
                                                                                                                                             Identified on Claim
                                                                                                                                                    Form)
  904            SSDF4                                Fund          James Henderson                                                        $             49,200.00 Investor‐Lender and    $       49,200.00
                                                                                                                                                                       Equity Investor
  904            SSDF4                                Fund          James M McKnight and Silma L McKnight                                   $             5,546.87     Equity Investor    $        6,000.00
  904            SSDF4                                Fund          James M McKnight and Silma L McKnight                                   $           140,325.13    Investor‐Lender     $       48,000.00
  904            SSDF4                                Fund          Jason Ragan ‐ TSA                                                       $           327,324.29     Equity Investor    $       50,000.00
  904            SSDF4                                Fund          JLO Enterprises LLC                                                     $           315,002.49     Equity Investor    $       20,000.00
  904            SSDF4                                Fund          John and Cynthia Love                                                  $             84,506.24 Investor‐Lender and    $       75,000.00
                                                                                                                                                                       Equity Investor
  904            SSDF4                                Fund          John B. Allred & Glenda K. Allred                                       $         1,421,646.52 Investor‐Lender and    $      443,010.24
                                                                                                                                                                       Equity Investor
  904            SSDF4                                Fund          John Bloxham                                                           $             51,500.00     Equity Investor    $       50,000.00
  904            SSDF4                                Fund          John Braden and Cynthia Braden                                         $             46,508.23    Investor‐Lender     $       50,000.00
  904            SSDF4                                Fund          John Love                                                              $             46,350.00     Equity Investor    $       45,000.00
  904      Legacy Fund SSDF 4                         Fund          John McDevitt                                                           $           220,000.00     Equity Investor    $       50,000.00
  904            SSDF4                                Fund          Joseph P. McCarthy                                                      $           277,847.33    Investor‐Lender     $       90,000.00
  904            SSDF4                                Fund          KAMEDA INVESTMENTS, LLC (Sole Owner/Manager ‐ Arnold Kunio Kameda)      $           185,000.00     Equity Investor    $       60,000.00

  904      SSDF4 Legacy Fund                          Fund          Keith Cooper ‐ Concorde Management, LLC                                $          335,000.00     Investor‐Lender      $      335,000.00
  904           SSDF4                                 Fund          Keith Randall                                                          $          370,000.00      Equity Investor     $      200,700.00
  904           SSDF4                                 Fund          Kevin Randall                                                          $          200,000.00      Equity Investor     $      200,000.00
  904           SSDF4                                 Fund          Linda Lipschultz                                                       $           53,405.00      Equity Investor     $       53,405.00
  904      SSDF4 Legacy Fund                          Fund          Lola S. Cooper                                                         $          210,000.00     Investor‐Lender      $      210,000.00
  904           SSDF4                                 Fund          Madison Trust Company Agent for Custodian FBO The Jacqueline C Rowe    $          623,489.57      Equity Investor     $      610,998.00
                                                                    Living Trust IRA
  904           SSDF4                                 Fund          Madison Trust Company custodian FBO Guenter Scheel IRA M1702087        $           25,000.00      Equity Investor     $       25,000.00
  904      SSDF4 Legacy Fund                          Fund          MADISON TRUST COMPANY CUSTODIAN FBO JANET EILEEN TAYLOR                $          107,946.27     Investor‐Lender      $      130,000.00
                                                                    M1608009
  904            SSDF4                                Fund          Madison Trust Company FBO Laurie Connely, IRA (Madison Trust Company   $          140,592.00      Equity Investor     $      100,592.00
                                                                    Cust. Laurie Connely M1711182)
  904      SSDF4 Legacy Fund                          Fund          Melvin Shurtz                                                          $           25,000.00      Equity Investor     $       25,000.00
  904           SSDF4                                 Fund          Michael Kessock                                                        $          103,000.00      Equity Investor     $      100,000.00
  904           SSDF4                                 Fund          Michael Schankman                                                      $          112,557.00      Equity Investor     $       50,000.00
  904      SSDF4 Legacy Fund                          Fund          Michael Warner, Trustee of Warner Chiropractic Care Center, PC PSP     $          203,254.00      Equity Investor     $       54,524.00

  904           SSDF4                                 Fund          Moran Blueshtein and Upender Subramanian                               $          100,000.00      Equity Investor     $      100,000.00
  904           SSDF4                                 Fund          MTASS Realty LLC                                                       $          349,521.00      Equity Investor     $      349,521.00
  904           SSDF4                                 Fund          Nancy A Markwalter                                                     $           25,000.00      Equity Investor     $       25,000.00
  904      SSDF4 Legacy Fund                          Fund          Nerses Abramyan                                                        $           25,000.00      Equity Investor     $       25,000.00


                                                                                   Page 70 of 73
                                                 Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 80 of 91 PageID #:19837


Property         Property Address           Alternative Address          Type                                 Claimant Name                               Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                      Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                             Claim Category as             Form               Property
                                                                                                                                                            Identified on Claim
                                                                                                                                                                   Form)
  904           SSDF4 Legacy Fund                                 Fund          NEXT GENERATION TS FBO ELAINE SISON ERNST IRA 2410                         $           335,000.00     Equity Investor     $      235,000.00

  904                SSDF4                                        Fund          Patrick Connely                                                           $            20,000.00      Equity Investor     $       20,000.00
  904                SSDF4                                        Fund          PATRICK SHEEHAN                                                           $            90,125.00      Equity Investor     $       50,000.00
  904                SSDF4                                        Fund          Quantum Growth Holdings LLC                                               $            15,321.00      Equity Investor     $       15,321.00
  904                SSDF4                                        Fund          Race Mouty                                                                $            20,000.00      Equity Investor     $       20,000.00
  904           SSDF4 Legacy Fund                                 Fund          Randeep S Kapoor                                                          $            50,000.00      Equity Investor     $       50,000.00

  904                 SSDF4                                       Fund          RLD Denouement Holding Company, LLC                                       $           150,000.00      Equity Investor     $       50,000.00

  904                SSDF4                                        Fund          Robert A Demick DDS PA 401K                                               $            50,422.00      Equity Investor     $       50,422.00
  904                SSDF4                                        Fund          Robert Conley III                                                         $             9,750.00      Equity Investor     $      325,000.00
  904           SSDF4 Legacy Fund                                 Fund          Robert Potter                                                             $            15,000.00      Equity Investor     $       15,000.00

  904                 SSDF4                                       Fund          Russell Shurtz (Horizon Trust Company, Custodian FBO Russell Shurtz IRA   $            25,000.00      Equity Investor     $       25,000.00
                                                                                Account 599991402)
  904                 SSDF4                                       Fund          Scott Eaton                                                               $            49,200.00    Equity Investor       $       50,000.00
  904                 SSDF4                                       Fund          Sohm Strategic Investments, LLC                                           $            77,250.00 Investor‐Lender and      $       75,000.00
                                                                                                                                                                                    Equity Investor
  904                 SSDF4                                       Fund          Spectra Investments LLC/ Deborah L. Mullica                               $           579,288.00    Equity Investor       $      260,907.00
  904                 SSDF4                                       Fund          Stanley J Kessock (Madison Trust Company FBO Stanley J. Kessock)          $            82,400.00 Investor‐Lender and      $       80,000.00
                                                                                                                                                                                    Equity Investor
  904                 SSDF4                                       Fund          Steven G. Mouty                                                           $           465,000.00    Equity Investor       $      100,000.00
           (EB South Chicago 1, 2, 3, &4)
  904                 SSDF4                                       Fund          Steven K. Chennappan IRA # 17293‐31                                       $           100,000.00      Equity Investor     $      100,000.00
  904                 SSDF4                                       Fund          Steven Lipschultz                                                         $            71,126.00      Equity Investor     $       71,126.00
  904           SSDF4 Legacy Fund                                 Fund          Susan Kalisiak                                                            $           106,000.00      Equity Investor     $       50,000.00

  904                SSDF4                                        Fund          The Jacqueline C Rowe Living Trust                                        $           372,417.74      Equity Investor
  904                SSDF4                                        Fund          The Peter Paul Nuspl Living Trust                                         $            91,237.31      Equity Investor     $    1,123,278.00
  904           SSDF4 Legacy Fund                                 Fund          United Capital Properties, LLC                                            $           144,999.00     Investor‐Lender      $       55,000.00

  904                SSDF4                                        Fund          US Freedom Investments, LLC                                               $           175,500.00      Equity Investor     $       32,500.00
  904                SSDF4                                        Fund          Vartan Tarakchyan                                                         $           415,000.00      Equity Investor     $      415,000.00
  904                SSDF4                                        Fund          Vladimir Matviishin                                                       $            50,000.00      Equity Investor     $       50,000.00
  904                SSDF4                                        Fund          William Hooper                                                            $            93,000.00      Equity Investor     $       93,000.00
  904           SSDF4 Legacy Fund                                 Fund          Wisemove Properties LLC, (Anthony and Linda Reid, members)                $           668,979.00     Investor‐Lender
  904                SSDF4                                        Fund          Yanicque Michaux                                                          $            20,000.00      Equity Investor     $       20,000.00


                                                                                              Page 71 of 73
                                                Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 81 of 91 PageID #:19838


Property         Property Address          Alternative Address          Type                                  Claimant Name                             Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                    Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                           Claim Category as             Form               Property
                                                                                                                                                          Identified on Claim
                                                                                                                                                                 Form)
  906                 SSDF6                                      Fund          1839 Fund I LLC                                                          $             92,879.00    Investor‐Lender      $       92,879.00
  906                 SSDF6                                      Fund          Dana Speed                                                                $           240,000.00     Equity Investor     $      240,000.00
  906                 SSDF6                                      Fund          Hang Zhou and Lu Dong                                                                                Equity Investor
  906                 SSDF6                                      Fund          iPlan Group Agent for Custodian FBO James B Ploeger IRA                  $            72,000.00     Investor‐Lender      $       55,000.00
  906                 SSDF6                                      Fund          iPlanGroup Agent for Custodian FBO Charles Michael Anglin                $           238,889.23     Investor‐Lender      $       52,474.56
  906                 SSDF6                                      Fund          Jason Ragan ‐ TSA                                                        $           327,324.29      Equity Investor     $       60,000.00
  906                 SSDF6                                      Fund          Mark P. Mouty                                                            $           130,703.00      Equity Investor     $      120,703.00
  906               SSDF6, LLC                                   Fund          Peter Flanagan (IRA Services Trust Co. CFBO: Peter Flanagan IRA176308)   $            50,000.00      Equity Investor     $       50,000.00
  906                 SSDF6                                      Fund          Provident Trust Group, LLC FBO Stephan Tang IRA                          $            71,815.00      Equity Investor     $       71,815.00
  906                 SSDF6                                      Fund          Wanda M. Behling                                                         $            43,719.00      Equity Investor     $       11,219.00
  907                 SSDF7                                      Fund          John Gorske                                                              $            53,087.30      Equity Investor     $       53,087.00
  907                 SSDF7                                      Fund          Property Solutions LLC, Kevin Bybee (managing member)                    $           144,161.89      Equity Investor     $      144,161.89
  908                 SSDF8                                      Fund          Eric Schwartz                                                            $             2,787.00      Equity Investor     $        2,787.00
  908                 SSDF8                                      Fund          Genevieve Heger and Duke Heger, JTWROS                                   $            10,000.00      Equity Investor     $       10,000.00
  908                 SSDF8                                      Fund          Grathia Corp                                                             $         1,184,081.00     Investor‐Lender      $       50,000.00
  908                 SSDF8                                      Fund          Jason Ragan ‐ TSA                                                        $           128,050.00      Equity Investor     $       17,450.00
  908                 SSDF8                                      Fund          Jason Ragan ‐ TSA                                                        $           327,324.29      Equity Investor     $       54,289.29
  908                 SSDF8                                      Fund          John Bloxham                                                             $            25,123.83      Equity Investor     $       24,333.00
                  Mezzazine Fund
  908                 SSDF8                                      Fund          John Bloxham                                                             $            35,667.00      Equity Investor     $       35,667.00
                  Mezzazine Fund
  908                 SSDF8                                      Fund          John Bloxham                                                             $           102,991.00      Equity Investor     $      162,991.00
                  Mezzazine Fund
  908                 SSDF8                                      Fund          Knickerbocker LLC                                                        $           105,387.00      Equity Investor     $       50,000.00
  908                 SSDF 8                                     Fund          Sam Harrison                                                             $            50,000.00     Investor‐Lender      $       25,000.00
  908                 SSDF8                                      Fund          Steve Weera Tonasut and Esther Kon Tonasut                               $            16,033.00      Equity Investor     $       16,033.00
  908                 SSDF8                                      Fund          Tolu Makinde                                                             $            90,000.00     Investor‐Lender      $       20,000.00
  911         Hybrid Capital Fund, LLC                           Fund          Advanta IRA Services FBO Krushna Dundigalla Acct#8004195                 $           100,000.00      Equity Investor     $      100,000.00
  911           Hybrid Capital Fund                              Fund          Jason Ragan ‐ TSA                                                        $           473,079.71      Equity Investor     $       24,300.00
  911           Hybrid Capital Fund                              Fund          Mike M. Cocos                                                            $           150,000.00      Equity Investor     $       50,000.00
  911           Hybrid Capital Fund                              Fund          PATRICK SHEEHAN                                                          $            90,125.00      Equity Investor     $       40,125.00
  912             SSPH Portfolio 1                               Fund          Ran Barth                                                                $           326,358.35      Equity Investor     $      331,000.00
  912      South Shore Property Holdings                         Fund          Spectra Investments LLC/ Deborah L. Mullica                              $           579,288.00      Equity Investor     $      110,000.00
  937             Mezzazine Fund                                 Fund          Hopson & Associates LLC                                                  $            75,000.00     Investor‐Lender
  937             Mezzazine Fund                                 Fund          Steve Weera Tonasut and Esther Kon Tonasut                               $            33,967.00      Equity Investor     $       33,967.00
  937             Mezzazine Fund                                 Fund          Wisemove Properties LLC, (Anthony and Linda Reid, members)               $           668,979.00     Investor‐Lender
  939         Equity Build SECPN‐829                             Fund          Madison Trust Company FBO Laurie Connely, IRA (Madison Trust Company     $           140,592.00      Equity Investor     $       20,000.00
                                                                               Cust. Laurie Connely M1711182)


                                                                                              Page 72 of 73
                                               Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 82 of 91 PageID #:19839


Property        Property Address          Alternative Address           Type                                   Claimant Name                           Claimed Amount (Total      Claim Category as    Amount Claimed
Number                                                                                                                                                   Claimed Amount in       Identified on Claim   to be Invested in
                                                                                                                                                          Claim Category as             Form               Property
                                                                                                                                                         Identified on Claim
                                                                                                                                                                Form)
  940         Colony 4 Investment                               Fund           Michael and Lyanne Terada                                               $             66,815.34     Equity Investor     $       60,194.00
  N/A                 N/A                                       Other          American Express                                                        $             54,472.25         Other
  N/A                 N/A                                       Other          Buildout Inc.                                                            $             1,200.00      Independent
                                                                                                                                                                                     Contractor
  N/A                  N/A                                      Other          Cagan Management Group, Inc.                                            $         1,000,000.00          Other
  N/A                  N/A                                      Other          Chicago Real Estate Resources                                           $             5,950.00       Independent
                                                                                                                                                                                     Contractor
  N/A                  N/A                                      Other          Consilio, LLC                                                           $            65,929.74          Other
  N/A                  N/A                                      Other          Corporate Creations International, Inc.                                 $            13,018.40          Other
  N/A                  N/A                                      Other          First Western Properties                                                $            21,756.00       Independent
                                                                                                                                                                                     Contractor
  N/A                 N/A                                       UPN            Frank Sohm IRA                                                          $           148,604.93     Investor‐Lender      $       10,992.19
  N/A      Roth IRA and Traditional IRA                         Fund           Ganpat and FEREEDA Seunath                                              $           202,515.02      Equity Investor     $      202,515.02
  N/A                 N/A                                       Other          Gomberg Sharfman, PC                                                    $               748.00       Independent
                                                                                                                                                                                     Contractor
  N/A                  N/A                                      Other          Jessica Baier                                                           $             1,982.05       Independent
                                                                                                                                                                                     Contractor
  N/A                 SSDF                                      Fund           Kelly E Welton (iPlanGroup Agent for Custodian FBO Kelly Welton, IRA)   $            83,813.00      Equity Investor
  N/A                 N/A                                       UPN            Kenneth (Ken) and Maria (Tina) Jorgensen                                $           453,233.25     Investor‐Lender      $       37,956.48
  N/A                 N/A                                       Other          Return Path                                                             $            22,750.00      Trade Creditor
  N/A                 N/A                                       Other          Texas Comptroller of Public Accounts                                    $            42,261.72          Other
  N/A                 N/A                                       Other          The Kraus Law Firm                                                      $            12,010.00      Trade Creditor
  N/A                 N/A                                       Other          The Law Office of Richard K. Hellerman, PC                              $            10,032.67       Independent
                                                                                                                                                                                     Contractor
  N/A                  N/A                                      Other          Whitley Penn LLP                                                        $           161,406.22      Trade Creditor




                                                                                               Page 73 of 73
 Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 83 of 91 PageID #:19840




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

                                               )
 UNITED STATES SECURITIES                      )
 AND EXCHANGE COMMISSION,                      )
                                               )
                      Plaintiff,               )      Civil Action No. 18-cv-5587
                                               )
 v.                                            )      Hon. John Z. Lee
                                               )
 EQUITYBUILD, INC., EQUITYBUILD                )      Mag. Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN, and            )
 SHAUN D. COHEN,                               )
                                               )
                      Defendants.              )
                                               )


To: EquityBuild Claimant

You are receiving this document because you have asserted a claim in the matter of SEC v.
EquityBuild, Inc. et al., Case No. 18 CV 05587, pending in the federal district court for the
Northern District of Illinois.

The Court is addressing the claims asserted in this case by groups of properties. You have
asserted a claim against one or more of the properties in the group of properties that is
currently before the Court (Group #___), which consists of the following properties:

LIST PROPERTIES IN GROUP

All investors who have asserted a claim in Group #___ are being served with these
discovery requests so that the Court and other claimants asserting a claim against the
same properties may properly evaluate the claims against the properties in Group #___.

The discovery requests include (1) requests to provide the documents described; and (2)
requests to answer questions in writing.

You are required to provide a copy of all of the requested documents and a written answer
to all of the questions asked. You will need to search your records to find the requested
documents and the information necessary to answer the questions.

We understand that you have already submitted a proof of claim form and supporting
documentation. There is no need for you to send anything you previously submitted again.
But, please be aware you are being requested to provide documents and information in
addition to what you already submitted with your proof of claim, so, if you did not already
submit any one or more of the requested documents with your proof of claim, you must
provide those documents at this time.


                                                                                    Exhibit
                                                                                                exhibitsticker.com




                                                                                       2
 Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 84 of 91 PageID #:19841




You also have the ability to ask written questions or to request documents from the other
participants in Group #___ by sending such written questions or requests for documents to
that participant at the address provided on the Group #___ Contact List accompanying these
discovery requests.

The Court, however, has ordered that in addition to these questions and document
requests, a claimant may not ask more than ____ additional questions and may not request
more than ____ additional categories of documents, unless the claimant first obtains an
order from the Court allowing it. Such additional requests cannot be served until after the
deadline for responding to these requests. If you receive such additional requests, you
must respond to them in the same manner that you are responding to this request.

Please refer to the following instructions and definitions to assist you in answering these
discovery requests.

INSTRUCTIONS

   a. By DATE, you must email your answers to the questions and any additional
      documents       you    have  not    already     submitted    to    the    Receiver   at
      equitybuildreceiver@rdaplaw.net, who will then make arrangements for distribution
      to the SEC and every other claimant asserting an interest in the same property as
      you. If your documents are too large to attach to your email, please say so in the email
      and a link to upload the documents will be provided to you. If you are unable to scan
      and email electronic copies of your answers and the documents (the preferred means
      of delivery), they instead may be mailed to:

       EquityBuild Receiver
       c/o Rachlis Duff & Peel, LLC
       542 S. Dearborn, Suite 900
       Chicago, IL 60605

   b. We understand that you have already submitted a Proof of Claim form and supporting
      documentation. There is no need for you to furnish again anything you previously
      furnished. But, please be aware that you are being requested to provide documents
      in addition to the documents you already furnished with your Proof of Claim.
      Therefore, you must review the Proof of Claim you submitted to determine whether
      you furnished all of the documents that you are requested to produce in these
      discovery requests. If there are documents or information that you did not furnish to
      the Receiver previously, you need to do so now. If you determine that you previously
      furnished all of the documents in your Proof of Claim, you may answer the request by
      confirming in writing that you already submitted the requested documents.

   c. If you have a doubt whether you provided a document with your Proof of Claim or
      whether a document is related to a request, you should provide it now.




                                              2
Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 85 of 91 PageID #:19842




  d. You must provide both documents that you have in your possession and documents
     that you gave to someone or that someone else may be holding for you, such as a
     spouse, a relative, a friend, a lawyer, an accountant, or an investment adviser.

  e. You are required to answer all of the questions contained in this document under oath.
     A verification form is located at the end of this document.

  f.   When you respond to a particular question, please number each response to indicate
       the question you are answering.

  g. If you have confirmed that you already furnished all of the information sought by a
     question in your Proof of Claim submission, you can answer the question by stating
     that you already submitted the requested information.

  h. After you have sent Your Responses to these discovery requests, you must supplement
     Your Responses or correct your responses if You learn that Your responses were
     incomplete or incorrect.

DEFINITIONS

  a.       “EquityBuild” includes EquityBuild, Inc. and all the affiliates identified on the
           Proof of Claim form used in this proceeding.

  b.      An “EquityBuild Asset” is any real or personal property in which EquityBuild or
          an EquityBuild affiliate has or had an ownership interest, such as the properties
          in this group of properties.

  c.      “Mortgage” means a document recorded against a property in this group that
          secures repayment of a loan or an investment.

  d.      “Mortgage Loan” means a loan or investment that is secured by a mortgage on a
          property in this group.

  e.      “Loan” means a loan or investment that is not secured by a mortgage.

  f.      “You” or “Your” means the person, business, or entity who made the investment
          with or provided a loan to EquityBuild.

  g.      “Interest” means any claim you assert to or in an EquityBuild Asset in this group
          of properties. This interest could include, for example, a direct cash investment
          or an investment in the form of a Mortgage, a Mortgage Loan, or Loan related to
          an EquityBuild Asset in this group of properties.

  h.      “Documents” means both paper documents and electronically stored information
          (such as “word” documents, “pdf.” documents, “Excel” documents), and includes
          letters, statements, spreadsheets, e-mails, and text messages.


                                             3
Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 86 of 91 PageID #:19843




     i.      “Original Transaction” means the transaction in which you acquired a claim of
             ownership or other Interest in an EquityBuild Asset or affiliate.

     j.      A “Rollover Transaction” means a situation where You had an Interest in an
             EquityBuild Asset or affiliate that was changed or converted, in whole or in part,
             to an ownership or other Interest in another EquityBuild Asset or affiliate. A
             Rollover Transaction occurred, for example, if You had an Interest in a Mortgage
             on an EquityBuild Asset and, instead of receiving a cash distribution, You received
             an Interest in another EquityBuild Asset or affiliate.



I.        Requests for Documents.

          To The Extent You Have Not Already Provided These With Your Proof Of Claim
          Form, You Need to Provide the Following Documents:

          1. All documents you received from EquityBuild related to each Original
             Transaction and each Rollover Transaction involving a property in this group of
             properties in which you have or had an Interest, such as:
                 • account statements,
                 • financial reports,
                 • solicitations,
                 • private placement memoranda,
                 • offering memoranda,
                 • brochures,
                 • advertisements,
                 • information sheets,
                 • receipts.

          2. All documents that you executed or were requested to execute regarding your
             Interest in any EquityBuild Asset or property in this group of properties, such
             as:
                 • Mortgages,
                 • Promissory notes,
                 • Servicing agreements,
                 • Collateral agreements,
                 • Powers of attorney,
                 • Operating Agreements,
                 • Contracts or other agreements,
                 • Releases or satisfaction of mortgages.


          3. All e-mails and correspondence or text messages between You and anyone
             working for or on behalf of EquityBuild relating to your Interest involving any
             EquityBuild Asset or property in this group of properties or a Rollover
             Transaction involving any property that is in this group of properties.

                                                4
Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 87 of 91 PageID #:19844




         4. All documents relating to any Rollover Transaction of Your Interest involving
            any property in this group of properties to a different EquityBuild Asset,
            regardless of whether that EquityBuild Asset is included in this group of
            properties.

      NOTE: This Request asks for, and you must provide, the requested documents
           concerning Rollover Transactions regardless of whether the EquityBuild Asset
           that your Interest was rolled into is included in this group of properties.

         5. All documents regarding the payments You made (or other valuable
            consideration You gave) for your Interest in an EquityBuild Asset.

         6. All documents regarding the payments or assets You received, either as
            distributions on or payoffs of Your Interest.

         7. All documents related to any actual or proposed refinancing or payoff of your
            Interest, a Mortgage Loan or Loan relating to a property in this group of
            properties in which You have or had an Interest.

         8. All documents in which You were ever told that your Interest or a Mortgage
            Loan or Loan may be refinanced or paid off.

         9. All documents in which You were ever told that that your Interest, a Mortgage
            Loan or Loan was refinanced or paid off.

         10. All documents in which you were requested to release your Interest, a Mortgage,
             Mortgage Loan or Loan.

         11. All documents in which you released or agreed to release your Interest, a
             Mortgage, Mortgage Loan or Loan.

         12. All documents relating to EquityBuild’s receipt of funds from the borrower on the
             Mortgage Loan or Loan or a third-party, such as a lender or title company,
             intended to repay in whole or in a part a Mortgage Loan or a Loan on a property
             in this group in which You have or had an Interest, including documents
             authorizing EquityBuild to collect funds and documents furnishing you with
             notice that EquityBuild was collecting funds.

II.      Written Questions

          1. Was the “Claimant Name” identified on Your Proof of Claim the actual entity
             that made the investment in or Mortgage Loan or Loan to a property in the




                                               5
Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 88 of 91 PageID #:19845




         group of properties? If not, please identify the name of the individual or entity
         that made the investment or provided the Mortgage Loan or Loan.

      2. Are the email address and telephone number identified on Your Proof of Claim
         the best way to contact You? If not, please identify the best email address and
         phone number to contact You.

      3. How did you first learn about EquityBuild and the opportunity to lend money or
         otherwise invest in an EquityBuild Asset? If you learned about EquityBuild
         from an individual, please state that person’s name and business affiliation (if
         known).

      4. State the names of all persons You (or Your representative) interacted with at
         or on behalf of EquityBuild, including anyone who said that he or she was an
         agent, employee, or representative of EquityBuild, about Your Interest,
         investments, Mortgage, Mortgage Loan or Loans relative to any property in this
         group. For each person, please also state that person’s address and best phone
         number and email address to contact the person(s) You communicated with (by
         phone, by email, text or letter, or in person).

      5. For each property in this group of properties in which You claim an Interest,
         state the amount You paid for the Interest or the type and amount of other
         consideration given for the Interest, the date that You paid or gave
         consideration for the Interest, and to whom You paid this money or other
         consideration.

      6. For each property in this group of properties in which You claim an Interest,
         state whether You or anyone on your behalf received any payments,
         distributions, or other form of return on your investment or Interest, and state
         the amount, the date, and from whom You received the payment, distribution or
         return on Your investment or Interest.

      7. For each property in this group of properties in which You claim an Interest,
         state the amount that is due to You for your Interest in each specific property.

      8. State whether any Interest You had in a property in this group of properties
         was the subject of a “Rollover Transaction” (see Definition of “Rollover
         Transaction” above), and for each Rollover Transaction, state the date of the
         Rollover Transaction, identify Your original Interest by type of investment, the
         amount of the original investment, and property address, and identify Your
         rolled-over Interest by type of interest, amount of the rolled-over Interest, and
         property address (if any).

      9. For each property in this group of properties in which You assert an Interest,
         state whether You have previously made any representations or submitted any
         documents regarding Your Interest in any other judicial proceedings, such as


                                            6
Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 89 of 91 PageID #:19846




         bankruptcy, estate administration, marriage dissolution, tax return or
         proceeding, other judicial, governmental, or administrative proceeding or other
         loan/credit/insurance applications regarding that Interest and, if so, state the
         property and the proceeding (Court and Case Number).

      10. Do you claim an Interest in a property in this group of properties based upon
          one or more Mortgage Loans or Loans?

            a.   If so, did you ever authorize anyone or any entity to collect any
            amount due on the Mortgage Loan(s) or Loan(s)?

            b.      If so, state the name of the person or entity who you authorized to
            collect any amount due on the Mortgage Loan(s) or Loan(s).

            c.      If so, is there a document in which you authorized that person or
            entity to collect any amount on the Mortgage Loan(s) or Loan(s)?

            d.    If so, have you furnished that document in your Proof of Claim or in
            response to these discovery requests?

      11. Were you ever told that there were or would be one or more other Mortgage
          Loans or Loans on any property in this group of properties in which you claim
          an Interest?

            a.     If so, please state when, how, and by whom you were told of the other
                   Mortgage Loans or Loans.

            b.     If you were told in a document, have you furnished a copy of that
                   document with your Proof of Claim or in response to these discovery
                   requests?

      12. Did you ever release or authorize any other person or entity to release your
          Interest, or a Mortgage Loan or Loan(s) on a property in this group of
          properties?

            a.     If so, state when and how you released or authorized the release of
                   your Interest or the Mortgage Loan or Loan(s).

            b.     If you authorized a person or entity to release your Interest in a
                   Mortgage Loan or Loan(s) on a property in this group of properties,
                   state the name of the person or entity and the date when you
                   authorized the person or entity or entity to release your Interest.

            c.     If the release or authorization was in a document, have you furnished
                   a copy of that document in your Proof of Claim or in response to these
                   discovery requests?



                                            7
Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 90 of 91 PageID #:19847




      13. Describe all efforts you, or anyone acting on your behalf, made before making
          your investment in a property in this group to determine if there were any other
          mortgages on the same property, and state whether you were aware of any such
          other mortgages when you made your investment.

      14. For each property in this group of properties for which You assert an Interest,
          state whether You believe that your Interest should be paid before another
          claimant’s Interest in that same EquityBuild Asset and, if so, state the facts and
          documents that support Your claim.

      15. For each property in this group of properties in which You assert an Interest,
          state whether you believe that an Interest claimed by any other person or entity
          in that same EquityBuild Asset is not valid or is junior to Your Interest and, if
          so, state the facts and documents that support Your claim.

      16. If any Document requested above was once in Your possession, but is no longer
          in Your possession, state where the Document was located when you possessed
          it, how it was stored, when, how and why it was disposed of, where it is located
          now, if known, and identify all persons familiar with the contents of said
          Document.

      17. Were you aware that EquityBuild received funds from the borrower on the
          Mortgage Loan or Loan or a third-party, such as a lender or title company,
          intended to repay, in whole or in part, a Mortgage Loan on a property in this
          group in which You have or had an Interest? If your answer is yes, state the
          source of the funds received, when you became aware that EquityBuild was
          receiving such funds, and the information of which you were aware.




                                            8
Case: 1:18-cv-05587 Document #: 911 Filed: 12/16/20 Page 91 of 91 PageID #:19848




                                      VERIFICATION


     I, [name of claimant], verify that I have reviewed the answers that I have provided to the
     Questions above and they are true and correct to the best of my information, knowledge
     and belief.
     I declare under penalty of perjury that the foregoing is true and correct.


     _________________________________________
     Executed on (date).
     (Signature)




                                               9
